



Execution Version
















REVOLVING CREDIT




AND


SECURITY AGREEMENT






PNC BANK, NATIONAL ASSOCIATION
(AS AGENT)






THE LENDERS PARTY HERETO
(AS LENDERS)


WITH






PERMA-PIPE INTERNATIONAL HOLDINGS, INC.
PERMA-PIPE, INC.
PERMA-PIPE CANADA LTD.
(AS BORROWERS)


AND
PERMA-PIPE CANADA, INC.
(AS GUARANTOR)






SEPTEMBER 20, 2018










074658.18062/111245555v.10

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
I.
DEFINITIONS
1
1.1.
Accounting Terms
1
1.2.
General Terms
2
1.3.
Uniform Commercial Code Terms
38
1.4.
Interpretation
39
1.5.
Certain Matters of Construction
40
1.6.
Permitted Encumbrances
41
II.
ADVANCES, PAYMENTS
41
2.1.
Revolving Advances
41
2.2.
Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances
42
2.3.
[Reserved]
44
2.4.
Swing Loans
44
2.5.
Disbursement of Advance Proceeds
46
2.6.
Making and Settlement of Advances
46
2.7.
Maximum Advances
48
2.8.
Manner and Repayment of Advances
48
2.9.
Repayment of Excess Advances
49
2.10.
Statement of Account
49
2.11.
Letters of Credit
49
2.12.
Issuance of Letters of Credit
50
2.13.
[Reserved]
51
2.14.
Disbursements, Reimbursement
51
2.15.
Repayment of Participation Advances
52
2.16.
Documentation
53
2.17.
Determination to Honor Drawing Request
53
2.18.
Nature of Participation and Reimbursement Obligations
53
2.19.
Liability for Acts and Omissions
55
2.20.
Mandatory Prepayments
56
2.21.
Use of Proceeds
57
2.22.
Defaulting Lender
57
2.23.
Payment of Obligations
60
III.
INTEREST AND FEES
60
3.1.
Interest
60
3.2.
Letter of Credit Fees
61
3.3.
Facility Fee
62
3.4.
Fee Letter
62
3.5.
Computation of Interest and Fees
62
3.6.
Maximum Charges
63
3.7.
Increased Costs
63



i
074658.18062/111245555v.10

--------------------------------------------------------------------------------





3.8.
Alternative Rate of Interest / Basis for Determining Interest Rate Inadequate or
Unfair
64
3.9.
Capital Adequacy
66
3.10.
Taxes
66
3.11.
Replacement of Lenders
69
IV.
COLLATERAL: GENERAL TERMS
70
4.1.
Security Interest in the Collateral
70
4.2.
Perfection of Security Interest
70
4.3.
Preservation of Collateral
71
4.4.
Ownership and Location of Collateral
71
4.5.
Defense of Agent’s and Lenders’ Interests
72
4.6.
Inspection of Premises
72
4.7.
Appraisals
72
4.8.
Receivables; Deposit Accounts and Securities Accounts
73
4.9.
Inventory
76
4.10.
Maintenance of Equipment
76
4.11.
Exculpation of Liability
76
4.12.
Financing Statements
76
4.13.
Investment Property Collateral
77
4.14.
Provisions Regarding Certain Investment Property Collateral
77
V.
REPRESENTATIONS AND WARRANTIES
77
5.1.
Authority
78
5.2.
Formation and Qualification
78
5.3.
Survival of Representations and Warranties
78
5.4.
Tax Returns
79
5.5.
Financial Statements
79
5.6.
Entity Names
79
5.7.
O.S.H.A. Environmental Compliance; Flood Insurance
80
5.8.
Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance
80
5.9.
Intellectual Property
82
5.10.
Licenses and Permits
82
5.11.
Default of Indebtedness
82
5.12.
No Default
83
5.13.
No Burdensome Restrictions
83
5.14.
No Labor Disputes
83
5.15.
Margin Regulations
83
5.16.
Investment Company Act
83
5.17.
Swaps
83
5.18.
Business and Property of the Loan Parties
83
5.19.
Ineligible Securities
83
5.20.
Federal Securities Laws
84
5.21.
Equity Interests
84
5.22.
Commercial Tort Claims
84
5.23.
Letter of Credit Rights
84



ii
074658.18062/111245555v.10

--------------------------------------------------------------------------------





5.24.
Material Contracts
84
5.25.
Investment Property Collateral
84
5.26.
Certificate of Beneficial Ownership
85
5.27.
Disclosure
85
VI.
AFFIRMATIVE COVENANTS
85
6.1.
Compliance with Laws
85
6.2.
Conduct of Business and Maintenance of Existence and Assets
85
6.3.
Books and Records
85
6.4.
Payment of Taxes
86
6.5.
Financial Covenants
86
6.6.
Insurance
87
6.7.
Payment of Indebtedness and Leasehold Obligations
88
6.8.
Environmental Matters
88
6.9.
Reserved
88
6.10.
Federal Securities Laws
88
6.11.
Execution of Supplemental Instruments
88
6.12.
[Reserved]
89
6.13.
Government Receivables
89
6.14.
Keepwell
89
6.15.
Certificate of Beneficial Ownership and Other Additional Information
89
6.16.
Post-Closing Covenants
89
VII.
NEGATIVE COVENANTS
92
7.1.
Merger, Consolidation and Acquisition
92
7.3.
Creation of Liens
93
7.4.
Guarantees
93
7.5.
Investments
93
7.6.
Loans
94
7.7.
Capital Expenditures
95
7.8.
Dividends and Distributions
95
7.9.
Indebtedness
95
7.10.
Nature of Business
96
7.11.
Transactions with Affiliates
96
7.12.
Subsidiaries
97
7.13.
Fiscal Year and Accounting Changes
97
7.14.
Pledge of Credit
97
7.15.
Amendment of Organizational Documents
97
7.16.
Compliance with ERISA
97
7.17.
Prepayment of Indebtedness
98
7.18.
Holdings
98
7.19.
Inactive Subsidiaries
99
7.20.
Subordinated Loans
99
VIII.
CONDITIONS PRECEDENT
99
8.1.
Conditions to Initial Advances
99



iii
074658.18062/111245555v.10

--------------------------------------------------------------------------------





8.2.
Conditions to Each Advance
103
IX.
INFORMATION AS TO THE LOAN PARTIES
103
9.1.
Disclosure of Material Matters
103
9.2.
Schedules
104
9.3.
Environmental Reports
104
9.4.
Litigation
105
9.5.
Material Occurrences
105
9.6.
Government Receivables
105
9.7.
Annual Financial Statements
105
9.8.
[Reserved]
105
9.9.
Monthly Financial Statements
105
9.10.
Other Reports
106
9.11.
Additional Information
106
9.12.
Projected Operating Budget
106
9.13.
Reserved
106
9.14.
Notice of Suits, Adverse Events
106
9.15.
ERISA Notices and Requests
106
9.16.
Additional Documents
107
9.17.
Updates to Certain Schedules
108
X.
EVENTS OF DEFAULT
108
10.1.
Nonpayment
108
10.2.
Breach of Representation
108
10.3.
Financial Information
108
10.4.
Judicial Actions
108
10.5.
Noncompliance
108
10.6.
Judgments
109
10.7.
Bankruptcy
109
10.8.
[Reserved]
109
10.9.
Lien Priority
109
10.10.
[Reserved]
109
10.11.
Cross Default
109
10.12.
Breach of Guaranty, Guarantor Security Agreement or Pledge Agreement
110
10.13.
Change of Control
110
10.14.
Invalidity
110
10.15.
Seizures
110
10.16.
Operations
110
10.17.
Pension Plans
110
10.18.
Anti-Terrorism Laws
110
XI.
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT
110
11.1.
Rights and Remedies
110
11.2.
Agent’s Discretion
114
11.3.
Setoff
114
11.4.
Rights and Remedies not Exclusive
114



iv
074658.18062/111245555v.10

--------------------------------------------------------------------------------





11.5.
Allocation of Payments After Event of Default
115
XII.
WAIVERS AND JUDICIAL PROCEEDINGS
116
12.1.
Waiver of Notice
116
12.2.
Delay
116
12.3.
Jury Waiver
116
XIII.
EFFECTIVE DATE AND TERMINATION
117
13.1.
Term
117
13.2.
Termination
117
XIV.
REGARDING AGENT
117
14.1.
Appointment
117
14.2.
Nature of Duties
118
14.3.
Lack of Reliance on Agent
118
14.4.
Resignation of Agent; Successor Agent
119
14.5.
Certain Rights of Agent
119
14.6.
Reliance
119
14.7.
Notice of Default
120
14.8.
Indemnification
120
14.9.
Agent in its Individual Capacity
120
14.10.
Delivery of Documents
120
14.11.
Loan Parties Undertaking to Agent
120
14.12.
No Reliance on Agent’s Customer Identification Program
121
14.13.
Other Agreements
122
XV.
BORROWING AGENCY
122
15.1.
Borrowing Agency Provisions
122
15.2.
Waiver of Subrogation
123
XVI.
MISCELLANEOUS
123
16.1.
Governing Law
123
16.2.
Entire Understanding
123
16.3.
Successors and Assigns; Participations; New Lenders
126
16.4.
Application of Payments
129
16.5.
Indemnity
129
16.6.
Notice
130
16.7.
Survival
131
16.8.
Severability
131
16.9.
Expenses
131
16.10.
Injunctive Relief
132
16.11.
Consequential Damages
132
16.12.
Captions
132
16.13.
Counterparts; Facsimile Signatures
132
16.14.
Construction
132
16.15.
Confidentiality; Sharing Information
132
16.16.
Publicity
133
16.17.
Certifications From Banks and Participants; USA PATRIOT Act
133



v
074658.18062/111245555v.10

--------------------------------------------------------------------------------





16.18.
Anti-Terrorism Laws
134
16.19.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
134
XVII.
GUARANTY
135
17.1.
Guaranty
135
17.2.
Waivers
135
17.3.
No Defense
136
17.4.
Guaranty of Payment
136
17.5.
Liabilities Absolute
136
17.6.
Waiver of Notice
137
17.7.
Agent’s Discretion
137
17.8.
Reinstatement
137







vi
074658.18062/111245555v.10

--------------------------------------------------------------------------------





LIST OF EXHIBITS AND SCHEDULES
Exhibits


Exhibit 1.2(a)    Form of Borrowing Base Certificate
Exhibit 1.2(b)    Form of Compliance Certificate
Exhibit 2.1     Form of Revolving Credit Note
Exhibit 2.4    Form of Swing Loan Note
Exhibit 8.1(c)    Form of Financial Condition Certificate
Exhibit 16.3     Form of Commitment Transfer Supplement




Schedules


Schedule 1.1    Commitments
Schedule 1.2     Permitted Encumbrances
Schedule 4.4     Equipment and Inventory Locations; Place of Business, Chief
Executive         Office, Real Property
Schedule 4.8(j)    Deposit and Investment Accounts
Schedule 5.1    Consents
Schedule 5.2(a)     States of Qualification and Good Standing
Schedule 5.2(b)     Subsidiaries
Schedule 5.4    Federal Tax Identification Number
Schedule 5.6     Prior Names
Schedule 5.7     Environmental
Schedule 5.8(b)     Litigation
Schedule 5.8(c)    Indebtedness
Schedule 5.8(e)     Plans
Schedule 5.8(f)     Canadian Plans
Schedule 5.9     Intellectual Property
Schedule 5.10     Licenses and Permits
Schedule 5.14     Labor Disputes
Schedule 5.21    Equity Interests
Schedule 5.22    Commercial Tort Claims
Schedule 5.23    Letter of Credit Rights
Schedule 5.24    Material Contracts
Schedule 7.3     Guarantees
Schedule 7.3     Intercompany Loans








vii
074658.18062/111245555v.10

--------------------------------------------------------------------------------






REVOLVING CREDIT AND SECURITY AGREEMENT


Revolving Credit and Security Agreement, dated as of September 20, 2018, by and
among PERMA-PIPE INTERNATIONAL HOLDINGS, INC., a Delaware corporation
(“Holdings”), PERMA-PIPE, INC., a Delaware corporation (“Perma-Pipe”),
PERMA-PIPE CANADA LTD., a company registered in the Province of Alberta, Canada
(“Perma-Pipe Canada” and together with Holdings, Perma-Pipe and each Person
joined hereto as a borrower from time to time, collectively, the “Borrowers” and
each a “Borrower”), PERMA-PIPE CANADA, INC., a Delaware corporation (“Canada
Holdings” and together with certain Affiliates of the Borrowers joined hereto as
a guarantor from time to time, collectively, the “Guarantors”, and each a
“Guarantor” and together with the Borrowers, collectively the “Loan Parties” and
each a “Loan Party”), the financial institutions which are now or which
hereafter become a party hereto (together with their respective successors and
assigns, collectively, the “Lenders” and each individually a “Lender”), and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), in its capacity as agent for Lenders (in
such capacity, together with its successors and assigns, the “Agent”).
IN CONSIDERATION of the mutual covenants and undertakings set forth herein, the
Loan Parties, Lenders and Agent hereby agree as follows:
I.DEFINITIONS.
1.1.    Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 hereof or elsewhere in
this Agreement and accounting terms partly defined in Section 1.2 hereof to the
extent not defined shall have the respective meanings given to them under GAAP;
provided, however that, whenever such accounting terms are used for the purposes
of determining compliance with financial covenants in this Agreement, such
accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of the Loan Parties for the
fiscal year ended January 31, 2018. Notwithstanding the forgoing, if there
occurs after the Closing Date any change in GAAP or in the application thereof
that affects in any respect the calculation of any covenant set forth in this
Agreement or the definition of any term defined under GAAP used in such
calculations, Agent, Lenders and the Loan Parties shall negotiate in good faith
to amend the provisions of this Agreement that relate to the calculation of such
covenants with the intent of having the respective positions of Agent, Lenders
and the Loan Parties after such change in GAAP or in the application thereof
conform as nearly as possible to their respective positions as of the Closing
Date, provided, that, until any such amendments have been agreed upon, the
covenants in this Agreement shall be calculated as if no such change in GAAP or
in the application thereof had occurred and the Loan Parties shall provide
additional financial statements or supplements thereto, attachments to
Compliance Certificates and/or calculations regarding financial covenants as
Agent may reasonably require in order to provide the appropriate financial
information required hereunder with respect to the Loan Parties both reflecting
any applicable changes in GAAP or in the application thereof and as necessary to
demonstrate compliance with the financial covenants before giving effect to the
applicable changes in GAAP or in the application thereof. Notwithstanding
anything in this Agreement to the contrary, except for provisions relating to
the preparation and delivery of financial statements prepared in accordance




074658.18062/111245555v.10

--------------------------------------------------------------------------------





with GAAP, (x) the term “Capitalized Lease Obligation” shall not include any
obligations in respect of operating leases that, as a result of changes in GAAP
after the date hereof (including the future phase-in of the effectiveness of any
amendments to GAAP that have been adopted as of the Closing Date), would
constitute Capitalized Lease Obligations required to be reflected on a
consolidated balance sheet of Holdings and its Subsidiaries in accordance with
GAAP, and (y) the determination of whether a lease constitutes an operating
lease, on the one hand, or a capital or finance lease, on the other hand, shall
be made in accordance with GAAP as in effect on the Closing Date without giving
effect to the phase-in effectiveness of any amendments to GAAP that have been
adopted as of the Closing Date.
1.2.    General Terms. For purposes of this Agreement the following terms shall
have the following meanings:
“Advance Rates” shall mean the advance rates in respect of Eligible Insured
Receivables, Eligible Uninsured Receivables and Eligible Inventory set forth in
Section 2.1(a) hereof.
“Advances” shall mean and include the Revolving Advances, Letters of Credit and
the Swing Loans.
“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote five percent (5%) or more of the Equity Interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for any such Person, or (y) to direct or
cause the direction of the management and policies of such Person whether by
ownership of Equity Interests, contract or otherwise.
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, modified, supplemented, renewed, restated or replaced from time
to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Overnight
Bank Funding Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful. Any change in the Alternate Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.
“Alternate Source” shall have the meaning set forth in the definition of
“Overnight Bank Funding Rate”.


2
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“AML Legislation” shall have the meaning set forth in Section 14.12 (b) hereof.
“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, modified, supplemented or replaced from time to
time.
“Applicable Law” shall mean all Laws applicable to the Person, conduct,
transaction, covenant, Other Document or contract in question, all provisions of
all applicable state, provincial, federal and foreign constitutions, statutes,
rules, regulations, treaties, directives and orders of any Governmental Body,
and all orders, judgments and decrees of all courts and arbitrators.
“Applicable Margin” shall mean (a) as of the Closing Date an amount equal to (i)
3.50% per annum for (x) Revolving Advances consisting of LIBOR Rate Loans and
(y) Letter of Credit Fees and (ii) 2.50% per annum for (x) Revolving Advances
consisting of Domestic Rate Loans, and (y) Swing Loans, and (b) beginning with
delivery of a Compliance Certificate for the first full fiscal quarter following
the Closing Date evidencing that no Default or Event of Default has occurred,
and on the first day of each fiscal quarter thereafter (each an “Applicable
Margin Adjustment Date”), the Applicable Margin for each type of Advance and for
Letter of Credit Fees shall be adjusted, if necessary, to the applicable
percentage per annum set forth in the pricing table below corresponding to the
Average Undrawn Availability (90) ending on the last day of the most recently
completed fiscal quarter prior to the Applicable Margin Adjustment Date:
Level
Average Undrawn Availability (90)
Applicable Margins for Domestic Rate Loans
Applicable Margins for LIBOR Rate Loans
1
Less than 33.3% of the total Maximum Revolving Advance Amount
3.00% per annum
4.00% per annum
2
Greater than or equal to 33.3% but less than 66.6% of the total
Maximum Revolving Advance Amount
2.50% per annum
3.50% per annum
3
Greater than or equal to 66.6% of the total
Maximum Revolving Advance Amount
2.00% per annum
3.00% per annum



Notwithstanding anything to the contrary set forth herein, (x) no downward
adjustment in any Applicable Margin shall be made on any Applicable Margin
Adjustment Date on which an Event of Default shall have occurred and be
continuing, and (y) immediately and automatically upon the occurrence of an
Event of Default, each Applicable Margin shall increase to and equal the highest
Applicable Margin specified in the pricing table set forth above and shall
continue at such highest Applicable Margin until the date (if any) on which such
Event of Default shall be waived in


3
074658.18062/111245555v.10

--------------------------------------------------------------------------------





accordance with the provisions of this Agreement. Any increase in interest rates
and/or Letter of Credit Fees payable by Borrowers under this Agreement and the
Other Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates and/or Letter
of Credit Fees resulting from the occurrence of any Event of Default and/or the
effectiveness of the Default Rate provisions of Sections 3.1 or Section 3.2
hereof.
“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.
“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.
“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, e-fax, the Credit Management Module of
PNC’s PINACLE® system, or any other equivalent electronic service agreed to by
Agent, whether owned, operated or hosted by Agent, any Lender, any of their
Affiliates or any other Person, that any party is obligated to, or otherwise
chooses to, provide to Agent pursuant to this Agreement or any Other Document,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided that Approved Electronic
Communications shall not include any notice, demand, communication, information,
document or other material that Agent specifically instructs a Person to deliver
in physical form.
“Availability Block” shall mean an amount equal to $2,750,000, provided,
however, that on the Business Day following the day the Loan Parties deliver to
Agent a fully-executed BDC Priority Agreement, the “Availability Block” shall
mean $1,000,000, provided, however further, any time after December 1, 2018
following delivery of a Compliance Certificate evidencing that (i) no Default or
Event of Default has occurred or is continuing, (ii) the Consolidated North
American Entities have achieved a Fixed Charge Coverage Ratio of not less than
1.50 to 1.00 for the trailing 12 months and (iii) both Undrawn Availability and
Average Undrawn Availability (30) (tested on the date of such Compliance
Certificate) are not less than $4,000,000 before giving effect to such release,
if (a) the Loan Parties have not delivered the fully-executed BDC Priority
Agreement to Agent, the “Availability Block” shall mean $1,750,000 and (b) the
Loan Parties have delivered the fully-executed BDC Priority Agreement to Agent,
the “Availability Block” shall mean $0.00.
“Average Undrawn Availability (30)” shall mean, for any date of determination,
the quotient obtained by dividing (a) the sum of Undrawn Availability for each
day during the thirty (30) day period ending on the day immediately preceding
such date of determination by (b) thirty (30).
“Average Undrawn Availability (90)” shall mean, for any date of determination,
the quotient obtained by dividing (a) the sum of Undrawn Availability for each
day during the ninety (90) day period ending on the day immediately preceding
such date of determination by (b) ninety (90).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 44 of Directive 2014/59/EU of the European Parliament and
of the Council of the European


4
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Union, the implementing law for such EEA Member Country from time to time which
is described in the Bail-In Legislation Schedule.
“Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Base Rate” shall mean the rate publicly announced by PNC from time to time as
its prime rate, such rate to be adjusted automatically, without notice, on the
effective date of any change in such rate. This rate of interest is determined
from time to time by PNC as a means of pricing some loans to its customers and
is neither tied to any external rate of interest or index nor does it
necessarily reflect the lowest rate of interest actually charged by PNC to any
particular class or category of customers of PNC.
“BDC Priority Agreement” shall mean that certain Priority Agreement by and among
the Agent, Perma-Pipe Canada and Business Development Bank of Canada in form and
substance acceptable to Agent in its Permitted Discretion whereby Business
Development Bank of Canada shall subordinate its rights and security interests
to the rights and interest of Agent in all of Perma-Pipe Canada’s inventory,
machinery, equipment and accounts receivable.
“Beneficial Owner” shall mean, for each Loan Party, each of the following: (a)
each individual, if any, who, directly or indirectly, owns 25% or more of such
Loan Party’s Equity Interests and (b) a single individual with significant
responsibility to control, manage, or direct such Loan Party.
“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.
“Blocked Account Banks” shall have the meaning set forth in Section 4.8(h)
hereof.
“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.
“Borrowing Agent” shall mean Holdings.
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2(a) hereto duly executed by the President, Chief Financial Officer
or Controller of the Borrowing Agent and delivered to Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
to a Canadian Loan Party, Calgary Alberta, Canada, or the applicable Business
Day relating to any LIBOR Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.


5
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Canadian Borrower” means Perma-Pipe Canada and any other Borrower formed or
registered in a province of Canada.
“Canadian Deposit Accounts” shall mean those certain deposit accounts maintained
with Royal Bank of Canada ending in account numbers 7133, 0809 and 6045.
“Canadian Loan Party” means a Canadian Borrower and any other Loan Party formed
or registered in a province of Canada.
“Canadian Pension Plan” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by the
Canadian Loan Parties for its employees or former employees, but does not
include the Canada Pension Plan as maintained by the Government of Canada or the
Québec Pension Plan as maintained by the Province of Québec.
“Canadian Pension Termination Event” means (a) the voluntary full or partial
wind up of a Canadian Pension Plan that is a registered pension plan by a
Canadian Loan Party; (b) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer such a plan; or (c) any other event or condition which could
reasonably be expected to constitute grounds for the termination of, winding up
or partial termination of, winding up or the appointment of trustee to
administer, any such plan. “Capital Expenditures” shall mean expenditures made
or liabilities incurred for the acquisition of any fixed assets or improvements
(or of any replacements or substitutions thereof or additions thereto) which
have a useful life of more than one year and which, in accordance with GAAP,
would be classified as capital expenditures. Capital Expenditures for any period
shall include only the principal portion of Capitalized Lease Obligations paid
in such period.
“Capitalized Lease Obligation” shall mean any Indebtedness of any Loan Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
“Cash Collateral” shall have the meaning ascribed to it in the Cash Collateral
Pledge Agreement.
“Cash Collateral Pledge Agreement” shall mean that certain Deposit Account
Assignment and Pledge, dated as of the Closing Date, whereby Holdings shall
pledge the Cash Collateral to Agent.
“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,


6
074658.18062/111245555v.10

--------------------------------------------------------------------------------





time deposits, overnight bank deposits or bankers’ acceptances maturing within
one year from the date of acquisition thereof issued by any bank organized under
the laws of the United States or any state thereof or the District of Columbia
or any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $500,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.
“Cash Management Liabilities” shall mean the indebtedness, obligations and
liabilities of any Loan Party to the provider of any Cash Management Products
and Services (including all obligations and liabilities owing to such provider
in respect of any returned items deposited with such provider). For purposes of
this Agreement and all of the Other Documents, all Cash Management Liabilities
of any Loan Party owing to any of the Secured Parties shall be “Obligations”
hereunder and under the Other Documents, and the Liens securing such Cash
Management Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5 hereof.
“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides or arranges for the provision of any of the following products
or services to any Loan Party: (a) credit cards; (b) credit card processing
services; (c) debit cards and stored value cards; (d) commercial cards; (e) ACH
transactions; and (f) cash management and treasury management services and
products, including without limitation controlled disbursement accounts or
services, lockboxes, automated clearinghouse transactions, overdrafts,
interstate depository network services.
“CEA” shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended
from time to time, and any successor statute.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
“Certificate of Beneficial Ownership” shall mean, for each Loan Party, the
certificate in form and substance acceptable to Agent (as amended or modified by
Agent from time to time in its sole discretion), certifying, among other things,
the Beneficial Owner of such Loan Party.
“CFTC” shall mean the Commodity Futures Trading Commission.


7
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Change in Law” shall mean the occurrence, after the Closing Date (or, if later,
the date a Lender becomes a party hereto), of any of the following (except to
the extent merely proposed and not binding): (a) the adoption or taking effect
of any Applicable Law; (b) any change in any Applicable Law or in the
administration, implementation, interpretation or application thereof by any
Governmental Body; or (c) the making or issuance of any request, rule, guideline
or directive (whether or not having the force of law) by any Governmental Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Applicable
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
“Change of Control” shall mean: (a) any person or group of persons (within the
meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of 40% or more of the voting Equity Interests of
Holdings; (b) during any period of 12 consecutive months, a majority of the
members of the board of directors of Holdings cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board
was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board, or (iii)
whose election or nomination to that board was approved by individuals referred
to in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board, (c) the occurrence of any event
(whether in one or more transactions) which results in Holdings failing to own
directly or indirectly one hundred (100%) percent of the Equity Interests (on a
fully diluted basis) of any of the other Loan Parties, except as permitted by
the terms of this Agreement, or (d) any merger, consolidation or sale of
substantially all of the property or assets in one transaction or a series of
related transactions of any Loan Party; provided that neither the sale of the
issued and outstanding Equity Interests of a Subsidiary of Holdings that is
permitted under the terms of Sections 7.1 and 7.2, nor the consummation of any
transaction permitted by this Agreement that causes a Subsidiary to cease to be
a Subsidiary of Holdings, shall constitute a Change of Control, it being agreed
and understood that if any Subsidiary is a Loan Party, such Subsidiary shall
cease to be a Loan Party in all respects upon the consummation of such sale or
other transaction.
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales
(goods and services or harmonized retail sales taxes), use, ad valorem, value
added, transfer, franchise, profits, inventory, capital stock, license,
withholding, payroll, employment, social security, unemployment, excise,
severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing authority or other Governmental Body, domestic or foreign (including
the PBGC or any environmental agency or superfund), upon the Collateral, any
Loan Party or any of its Subsidiaries.


8
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“CIP Regulations” shall have the meaning set forth in Section 14.12 (a) hereof.
“Claims” shall have the meaning set forth in Section 16.5 hereof.
“Closing Date” shall mean the date of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended,
modified or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.
“Collateral” shall mean and include all right, title and interest of each Loan
Party in all of the following property and assets of such Loan Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:
(a)    all Receivables and all supporting obligations relating thereto;
(b)    all Equipment and fixtures;
(c)    all general intangibles (including all payment intangibles and all
software) and all supporting obligations related thereto and Intellectual
Property and goodwill associated therewith;
(d)    all Inventory;
(e)    all Cash Collateral;
(f)    all Subsidiary Stock, securities, Investment Property, and financial
assets;
(g)    all contract rights, rights of payment which have been earned under any
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including promissory notes), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing) and letter-of-credit rights, cash, certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), security agreements,
eminent domain proceeds, condemnation proceeds, tort claim proceeds and all
supporting obligations;
(h)    all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by such Loan Party
or in which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses (a)
through and including (g) of this definition; and
(i)    all proceeds and products of the property described in clauses (a)
through and including (h) of this definition, in whatever form.
It is the intention of the parties hereto that if Agent shall fail to have a
perfected Lien in any particular property or assets of any Loan Party for any
reason whatsoever, but the provisions of this Agreement


9
074658.18062/111245555v.10

--------------------------------------------------------------------------------





and/or of the Other Documents, together with all financing statements and other
public filings relating to Liens filed or recorded by Agent against the Loan
Parties, would be sufficient to create a perfected Lien in any property or
assets that such Loan Party may receive upon the sale, lease, license, exchange,
transfer or disposition of such particular property or assets, then all such
“proceeds” of such particular property or assets shall be included in the
Collateral as original collateral that is the subject of a direct and original
grant of a security interest as provided for herein and in the Other Documents
(and not merely as proceeds (as defined in Article 9 of the Uniform Commercial
Code) in which a security interest is created or arises solely pursuant to
Section 9-315 of the Uniform Commercial Code).
Notwithstanding the foregoing and anything to the contrary in any Other
Document, Collateral shall not include (a) any Excluded Property and (b) any
property or assets in respect of which (x) Agent and the Loan Parties agree the
cost of obtaining a security interest in such property or asset is excessive in
relation to the value afforded thereby or (y) the granting of a security
interest in such property or asset would be prohibited by Applicable Laws.
“Commitments” shall mean the Revolving Commitments.
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(b) hereto to be signed by the Chief Financial Officer or
Controller of Borrowing Agent.
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Loan Party’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state,
provincial or other Applicable Law.
“Consigned Inventory” shall mean Inventory of any Loan Party that is in the
possession of another Person on a consignment or in the possession of a Loan
Party on consignment, sale or return, or other similar basis.
“Consolidated North American Entities” shall mean collectively, Holdings,
Perma-Pipe, Canada Holdings and Perma-Pipe Canada (excluding the financial
performance or results of operations of any of their Subsidiaries that are not a
Loan Party hereunder).
“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.
“Controlled Group” shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common


10
074658.18062/111245555v.10

--------------------------------------------------------------------------------





control and all other entities which, together with any Loan Party, are treated
as a single employer under Section 414 of the Code.
“Covered Entity” shall mean (a) each Loan Party, each Subsidiary of each Loan
Party, all Guarantors and all pledgors of Collateral and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, twenty-five percent (25%) or more
of the issued and outstanding equity interests having ordinary voting power for
the election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.
“Customer” shall mean the account debtor with respect to any Receivable and/or
the prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into any contract or
other arrangement with any Loan Party, pursuant to which such Loan Party is to
deliver any personal property or perform any services.
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage; provided, however, that if the Daily LIBOR Rate determined
as provided above would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Debt Payments” shall mean for any Person for any period, all cash actually
expended by such Person to make: (a) interest payments on any Advances during
such period, plus (b)  scheduled principal payments required to be made by such
Person during such period with respect to debt for borrowed money, including
without limitation, Subordinated Loans and Capitalized Lease Obligations.
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
“Defaulting Lender” shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Commitment Percentage of Advances, (ii) if applicable, fund any
portion of its Participation Commitment in Letters of Credit or Swing Loans or
(iii) pay over to Agent, any Issuer, Swing Loan Lender or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including a particular Default or Event of Default,
if any) has not been satisfied; (b) has notified the Loan Parties or Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding an Advance under this Agreement cannot be satisfied) or
generally under other agreements


11
074658.18062/111245555v.10

--------------------------------------------------------------------------------





in which it commits to extend credit; (c) has failed, within two (2) Business
Days after request by Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
Agent’s receipt of such certification in form and substance satisfactory to
Agent; (d) has become the subject of (i) an Insolvency Event and/or (ii) a
Bail-In Action; or (e) has failed at any time to comply with the provisions of
Section 2.6(e) hereof with respect to purchasing participations from the other
Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Lenders.
“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.
“Disposition” shall mean, with respect to any particular property or asset
(other than cash or Cash Equivalents), the sale, lease, license, exchange,
transfer or other disposition (excluding any transfer or disposition for
security purposes) of such property or asset, and to “Dispose” of any particular
property or asset shall mean to sell, lease, license, exchange, transfer or
otherwise dispose (excluding any transfer or disposition for security purposes)
of such property or asset.


“Disqualified Equity Interests” shall mean any Equity Interests which, by their
terms (or by the terms of any security or other Equity Interests into which they
are convertible or for which they are exchangeable), or upon the happening of
any event or condition, (a) mature or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or are redeemable at the option of the
holder thereof, in whole or in part, on or prior to the last day of the Term
(excluding any provisions requiring redemption upon a “change of control” or
similar event; provided that such “change of control” or similar event results
in the Payment in Full of the Obligations), (b) are convertible into or
exchangeable for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case, at any time on or prior to the last day of the Term, or
(c) are entitled to receive scheduled dividends or distributions in cash prior
to the time that the Obligations are Paid in Full.
“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.


12
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“EBITDA” shall mean for any Person for any period of determination, the sum of
(a) net income (or loss) of such Person for such period (excluding the results
of unusual or infrequently occurring items), plus (b) all interest expense of
such Person for such period, plus (c) all charges against income of such Person
for such period for federal, state, provincial and local taxes (including
franchise taxes imposed in lieu of income taxes), plus (d) all depreciation
expenses of such Person for such period, plus (e) all fees, costs and expenses
relating to any amortization, acquisition, investment, disposition, incurrence
or repayment of debt or equity offering of such Person for such period, plus (f)
Repatriated Foreign Cash received during such period, plus (g) Prior Repatriated
Foreign Cash received during such period plus (h) all non cash charges, losses
or expenses during such period, minus (i) any cash investments or loans made by
a Loan Party to any non-Loan Party during such period.


“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.


“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.
“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any Other Document is then
in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such Other Documents to which such Loan
Party is a party).
“Eligible Assignee” shall mean any Person other than (a) natural persons and (b)
direct competitors of the Borrowers and/or their Subsidiaries.
“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
“Eligible Foreign Receivables” shall mean each Receivable of a Borrower arising
in the Ordinary Course of Business that would qualify as an Eligible Receivable
but for clause (g) of the


13
074658.18062/111245555v.10

--------------------------------------------------------------------------------





definition of “Eligible Receivables” and is (a) credit insured (the insurance
carrier, amount and terms of such insurance shall be reasonably acceptable to
Agent and shall name Agent as beneficiary or loss payee, as applicable) (b)
supported by other credit support, including, without limitation, letters of
credit, reasonably acceptable to Agent.
“Eligible Insured Receivables” shall mean, collectively, (a) each Eligible
Receivable of a Borrower that is (x) credit insured (the insurance carrier,
amount and terms of such insurance shall be reasonably acceptable to Agent and
shall name Agent as beneficiary or loss payee, as applicable) or (y) supported
by other credit support, including, without limitation, letters of credit,
reasonably acceptable to Agent, and (b) Eligible Foreign Receivables.
“Eligible Inventory” shall mean and include Inventory of a Borrower consisting
of raw materials and finished goods, valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s
Permitted Discretion, obsolete, slow moving or unmerchantable and which Agent,
in its Permitted Discretion, upon five (5) days’ advance written notice to the
Borrowing Agent prior to any purported exclusion from any determination of
Eligible Inventory hereunder, shall not deem ineligible Inventory. In addition,
Inventory shall not be Eligible Inventory if it:
(a) consists of work in process other than finished work in process;
(b) is not subject to a perfected, first priority Lien in favor of Agent or is
subject to any other Liens (other than a Permitted Encumbrance but not any
Inventory PMSI);
(c) does not conform to all standards imposed by any Governmental Body which has
regulatory authority over such goods or the use or sale thereof;
(d) constitutes Consigned Inventory;
(e) is the subject of an Intellectual Property Claim;
(f) is subject to a License Agreement that limits, conditions or restricts the
applicable Borrower’s or Agent’s right to sell or otherwise dispose of such
Inventory, unless Agent is a party to a Licensor/Agent Agreement with the
Licensor under such License Agreement (or Agent shall agree otherwise in its
Permitted Discretion after establishing Reserves against the Formula Amount with
respect thereto as Agent shall deem appropriate in its Permitted Discretion);
(g) is located outside the United States or the province of Alberta, Canada or
at a location that is not otherwise in compliance with this Agreement;
(h) is inbound in transit either within the United States or Canada or from a
location outside the United States, in each case to a Customer of such Borrower
within the United States or Canada, unless in either case such Inventory is
finished work in process subject to a valid contract or order;
(i) is situated at a location not owned by a Borrower unless the owner or
occupier of such location has executed in favor of Agent a Lien Waiver Agreement
(or Agent shall agree


14
074658.18062/111245555v.10

--------------------------------------------------------------------------------





otherwise in its Permitted Discretion after establishing Reserves against the
Formula Amount with respect thereto as Agent shall deem appropriate in its
Permitted Discretion); or
(j) if the sale of such Inventory would result in a Receivable that is not an
Eligible Receivable.
“Eligible Receivables” shall mean and include each Receivable of a Borrower
arising in the Ordinary Course of Business, including, without limitation, all
job-specific billings to Customers based on contractual terms, reduced by
job-specific “billings over cost” amounts carried by a Borrower, relative to the
job-specific Receivables with the Customer. Unless excluded by Agent, in its
Permitted Discretion, any such Receivable is presumptively an Eligible
Receivable unless:
(a)such Receivable arises out of a sale made by any Borrower to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;
(b)    such Receivable is due or unpaid more than one hundred twenty (120) days
after the original invoice date or sixty (60) days after the original due date;
(c)    such Receivable is due from a Customer with respect to which fifty
percent (50%) or more of the Receivables owing from such Customer are not deemed
Eligible Receivables hereunder (such percentage may, in Agent’s Permitted
Discretion, be increased or decreased from time to time on at least thirty (30)
days prior notice to the Borrowing Agent);
(d)    such Receivable is not subject to Agent’s first priority perfected Lien
or is subject to any other Liens (other than Permitted Encumbrances);
(e)    any covenant, representation or warranty set forth in this Agreement with
respect to such Receivable has been breached;
(f)    such Receivable is due from a Customer with respect to which an
Insolvency Event shall exist;
(g)    the sale giving rise to such Receivable is to a Customer outside the
United States of America or a province of Canada, unless such sale is on letter
of credit, guaranty or acceptance terms, in each case acceptable to Agent in its
Permitted Discretion;
(h)    the sale giving rise to such Receivable is on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment or any other repurchase or
return basis with the applicable Customer or is evidenced by chattel paper;
provided that a transaction giving rise to such a Receivable with standard terms
referring to a bill-and-hold arrangement between Perma-Pipe Canada and an
applicable Customer shall be an Eligible Receivable if otherwise meeting the
criteria therefor notwithstanding this subsection (h);
(i)    Reserved;
(j)    such Receivable is due from a Customer which is the United States of
America or Canada, any state or province or any department, agency or
instrumentality of any of them, unless


15
074658.18062/111245555v.10

--------------------------------------------------------------------------------





the applicable Borrower assigns its right to payment of such Receivable to Agent
pursuant to and in accordance with the Assignment of Claims Act of 1940, as
amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et
seq.) or the Financial Administration Act (Canada) or has otherwise complied
with other applicable statutes or ordinances and such assignment is enforceable
under Applicable Law;
(k)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer, the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or such
Receivable otherwise does not represent a final sale;
(l)    Reserved;
(m)    such Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim), the Customer is also
a creditor or supplier of a Borrower or the Receivable is contingent in any
respect or for any reason;
(n)    the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;
(o)    any return, rejection or repossession of the merchandise giving rise to
such Receivable has occurred or the rendition of services giving rise to such
Receivable has been disputed; or
(p)    such Receivable is not payable to a Borrower.
“Eligible Uninsured Receivables” shall mean Eligible Receivables that do not
constitute Eligible Insured Receivables.
“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.
“Environmental Laws” shall mean all federal, state, provincial and local
environmental, land use, zoning, chemical use, and sanitation Laws relating to
the protection of the environment, and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.
“Equipment” shall have the meaning given to the term “equipment” in the Uniform
Commercial Code.
“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or unlimited or limited
liability partnership interests, member interests, participation or other
equivalents of or interest in (regardless of how designated)


16
074658.18062/111245555v.10

--------------------------------------------------------------------------------





equity of such Person, whether voting or nonvoting, including common stock,
preferred stock, convertible securities or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act), including in each case all of the following
rights relating to such Equity Interests, whether arising under the
Organizational Documents of the Person issuing such Equity Interests (the
“Equity Issuer”) or under the Applicable Laws of such Equity Issuer’s
jurisdiction of organization relating to the formation, existence and governance
of corporations, limited or unlimited liability companies or partnerships or
business trusts or other legal entities, as the case may be: (i) all economic
rights (including all rights to receive dividends and distributions) relating to
such Equity Interests; (ii) all voting rights and rights to consent to any
particular actions by the applicable Equity Issuer; (iii) all management rights
with respect to such Equity Issuer; (iv) in the case of any Equity Interests
consisting of a general partner interest in a partnership, all powers and rights
as a general partner with respect to the management, operations and control of
the business and affairs of the applicable Equity Issuer; (v) in the case of any
Equity Interests consisting of the membership/limited/unlimited liability
company interests of a managing member in a limited or unlimited liability
company, all powers and rights as a managing member with respect to the
management, operations and control of the business and affairs of the applicable
Equity Issuer; (vi) all rights to designate or appoint or vote for or remove any
officers, directors, managers, general partners or managing members of such
Equity Issuer and/or any members of any board of
members/managers/partners/directors that may at any time have any rights to
manage and direct the business and affairs of the applicable Equity Issuer under
its Organizational Documents as in effect from time to time or under Applicable
Law; (vii) all rights to amend the Organizational Documents of such Equity
Issuer, (viii) in the case of any Equity Interests in a partnership or limited
or unlimited liability company, the status of the holder of such Equity
Interests as a “partner”, general or limited, or “member” (as applicable) under
the applicable Organizational Documents and/or Applicable Law; and (ix) all
certificates evidencing such Equity Interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended, modified or supplemented from time to time and the rules
and regulations promulgated thereunder.
“Event of Default” shall have the meaning set forth in Article X hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Deposit Account” shall mean (a) Excluded Trust Accounts; (b) zero
balance disbursement accounts and (c) other deposit accounts maintained in the
Ordinary Course of Business containing petty cash amounts that do not exceed at
any time $20,000 for any such account and $50,000 in the aggregate for all
accounts under this clause (c) other that the Canadian Deposit Accounts.
“Excluded Hedge Liability or Liabilities” shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any Other Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding the foregoing


17
074658.18062/111245555v.10

--------------------------------------------------------------------------------





or any other provision of this Agreement or any Other Document to the contrary,
the foregoing is subject to the following provisos: (a) if a Swap Obligation
arises under a master agreement governing more than one Swap, this definition
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guaranty or security interest is or becomes illegal under
the CEA, or any rule, regulations or order of the CFTC, solely as a result of
the failure by such Loan Party for any reason to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap; (b) if a guarantee of a Swap
Obligation would cause such obligation to be an Excluded Hedge Liability but the
grant of a security interest would not cause such obligation to be an Excluded
Hedge Liability, such Swap Obligation shall constitute an Excluded Hedge
Liability for purposes of the guaranty but not for purposes of the grant of the
security interest; and (c) if there is more than one Loan Party executing this
Agreement or the Other Documents and a Swap Obligation would be an Excluded
Hedge Liability with respect to one or more of such Loan Parties Loan Parties,
but not all of them, the definition of “Excluded Hedge Liability or Liabilities”
with respect to each such Loan Party shall only be deemed applicable to (i) the
particular Swap Obligations that constitute Excluded Hedge Liabilities with
respect to such Loan Party, and (ii) the particular Loan Party with respect to
which such Swap Obligations constitute Excluded Hedge Liabilities.
“Excluded Property” shall mean (a) any lease, license, contract or agreement to
which any Loan Party is a party, and any of its rights or interests thereunder,
if and to the extent that a security interest therein is prohibited by or in
violation of (x) any Applicable Law, or (y) a term, provision or condition of
any such lease, license, contract or agreement (unless in each case, such
Applicable Law, term, provision or condition would be rendered ineffective with
respect to the creation of such security interest pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any successor provision
or provisions) of any relevant jurisdiction or any other Applicable Law or
principles of equity), provided, however, that the foregoing shall cease to be
treated as “Excluded Property” (and shall constitute Collateral) immediately at
such time as the contractual or legal prohibition shall no longer be applicable
and to the extent severable, such security interest shall attach immediately to
any portion of such lease, license, contract or agreement not subject to the
prohibitions specified in clauses (x) or (y) above, provided, further that
Excluded Property shall not include any proceeds of any such lease, license,
contract or agreement or any goodwill of the Loan Parties’ business associated
therewith or attributable thereto; (b) any “intent-to-use” application for
registration of any trademark filed pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of, or
render void or voidable or result in the cancellation of the applicable Loan
Party’s right, title or interest therein or in any trademark issued as a result
of such application under applicable federal law, provided, however, that a
security interest in such trademark application (and the resulting registration)
is promptly granted to the Agent upon the filing of a Statement of Use or an
Amendment to Allege Use, as the case may be; (c) any (i) Equity Interests of any
Excluded Subsidiary, and (ii) Equity Interests in joint ventures or any
non-wholly-owned Subsidiaries, but only to the extent that the Organizational
Documents or other agreements with other equity holders prohibit or restrict the
pledge of such Equity Interests (after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction or any other Applicable Law or principles of equity);


18
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(d) any assets of any Loan Party financed by purchase money Indebtedness
permitted pursuant to Section 7.9(c) of this Agreement, but only to the extent
that the documentation governing such purchase money Indebtedness (or any Lien
permitted under Section 7.3 of this Agreement securing such purchase money
Indebtedness) prohibits the creation by the applicable Loan Party of a security
interest or Lien thereon or requires the consent of any Person, other than a
Loan Party, as a condition to the creation of any other security interest or
Lien on such property; (e) vehicles and other assets registered under a
certificate of title; (f) any “margin stock” (as defined under Regulation U of
the Board of Governors of the Federal Reserve System, as amended); (h)
letter-of-credit rights (other than to the extent that a security interest
therein can be perfected by the filing of a financing statement under the
Uniform Commercial Code ); (g) any commercial tort claims in an amount less than
$250,000; and (h) any off-the-shelf software, any shrink-wrap licenses or any
other ordinary course licenses in which any Loan Party is a licensee; provided,
however, that Excluded Property shall not include, and the security interest
granted under Section 4.1 hereof shall attach to any proceeds, substitutions or
replacements of any of the assets referred to in clause (a) through (h) above
(unless such proceeds, substitutions or replacements would constitute property
specifically excluded pursuant to in clauses (a) through (h) above.
“Excluded Subsidiary” shall mean (a) any Subsidiary that is prohibited by
applicable law or contract existing on the Closing Date (or, in the case of any
newly formed or acquired Subsidiary, in existence at the time of formation or
acquisition thereof but not entered into in contemplation hereof) from
guaranteeing the Obligations hereunder or if guaranteeing the Obligations
hereunder would require governmental (including regulatory) consent, approval,
license or authorization (unless such consent, approval, license or
authorization has been obtained or, if reasonably requested by the Agent, is
obtained after commercially reasonable efforts to obtain the same); (b) any
other Subsidiary with respect to which, in the reasonable judgment of Holdings
in consultation with the Agent, guaranteeing the Obligations hereunder would
result in adverse tax consequences; (c) any other Subsidiary with respect to
which the Agent and Holdings reasonably agree that the burden or cost or other
consequences of providing a guarantee of the Obligations hereunder shall be
excessive in view of the benefits to be obtained by the Lenders therefrom; (d)
any U.S. Subsidiary substantially all of the assets of which consist of the
Equity Interests of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code; and (e) any
joint ventures if guaranteeing the Obligations hereunder would require third
party (other than Holdings and its Subsidiaries) consent, approval, license or
authorization, unless such consent, approval, license or authorization has been
obtained or, if reasonably requested by the Agent, is obtained after
commercially reasonable efforts to obtain the same.
“Excluded Taxes” shall mean, with respect to Agent, any Lender, any Participant,
Swing Loan Lender, any Issuer or any other recipient of any payment to be made
by or on account of any Obligations, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office or applicable lending office is located, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which any Loan Party is located, (c) in the case of a
Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a


19
074658.18062/111245555v.10

--------------------------------------------------------------------------------





new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.10(e) hereof, except to the extent that such Foreign Lender or Participant (or
its assignor or seller of a participation, if any) was entitled, at the time of
designation of a new lending office (or assignment or sale of a participation),
to receive additional amounts from the Loan Parties with respect to such
withholding tax pursuant to Section 3.10(a) hereof, or (d) any Taxes imposed on
any “withholding payment” payable to such recipient as a result of the failure
of such recipient to satisfy the requirements set forth in the FATCA after
December 31, 2012.
“Excluded Trust Account” shall mean (a) deposit accounts the balance of which
consists exclusively of (i) withheld income taxes and federal, state or local
taxes required to be paid to any Governmental Body with respect to employees of
any Loan Party or any Subsidiary thereof or (ii) amounts required to be paid
over to an employee benefit plan pursuant to U.S. Department of Labor Reg. Sec.
2510.3-102 on behalf of or for the benefit of employees of any Loan Party or any
Subsidiary thereof, and (b) all segregated deposit accounts constituting (and
the balance of which consists solely of funds set aside in connection with)
payroll accounts, trust accounts and accounts dedicated to the payment of
accrued employee benefits, medical, dental and employee benefits claims to
employees of any Loan Party or any Subsidiary thereof.
“Existing Credit Agreement” shall mean the Credit and Security Agreement, dated
as of September 24, 2014, as heretofore amended, modified and supplemented, by
and among the Loan Parties, certain of their Affiliates and BMO Harris Bank,
N.A.
“Existing Lenders” shall mean the financial institutions which are parties to
the Existing Credit Agreement as lenders.
“Existing Loan Documents” shall mean, collectively, the Existing Credit
Agreement and all of the other agreements, documents and instruments executed
and delivered in connection therewith or related thereto.
“Facility Fee” shall have the meaning set forth in Section 3.3 hereof.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations thereunder or official interpretations thereof.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) calculated by the Federal Reserve Bank of New York (or any
successor), based on such day’s overnight federal funds transactions by
depositary institutions, as determined in such matter as such Federal Reserve
Bank (or any successor) shall set forth on its public website from time to time,
and as published on the next succeeding Business Day by such Federal Reserve
Bank as the “Federal Funds Effective Rate”; provided, if such Federal Reserve
Bank (or its successor) does not publish such rate on any day, the “Federal
Funds Effective Rate” for such day shall be the Federal Funds Effective Rate for
the last day on which such rate was announced.


20
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Fee Letter” shall mean the fee letter, dated as of the Closing Date, among
Borrowers and Agent.
“Fixed Charge Coverage Ratio” shall mean, with respect to any Person for any
fiscal period, the ratio of (a) the result of (i) EBITDA for such Person for
such period, minus (ii) Unfunded Capital Expenditures made by such Person during
such period, minus (iii) distributions (including tax distributions) and
dividends made by such Person during such period, minus (iv) cash taxes paid by
such Person during such period, to (b) the sum of all Debt Payments made by such
Person during such period.
“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Loan Party or any of their respective Subsidiaries.
“Foreign Currency Hedge Liabilities” shall mean the liabilities of the Loan
Parties and their Subsidiaries owing to the provider of a Foreign Currency
Hedge. For purposes of this Agreement and all of the Other Documents, all
Foreign Currency Hedge Liabilities of any Loan Party or Subsidiary that is party
to any Lender-Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all of the Other Documents, be “Obligations” of such Person and of
each other Loan Party, be guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5 hereof.
“Foreign Lender” shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Loan Parties are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Foreign Subsidiary” shall mean any Subsidiary that is not a U.S. Subsidiary.
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.


21
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.
“Governmental Body” shall mean any nation or government, any state, provincial
or other political subdivision thereof or any entity, authority, agency,
division or department exercising the executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to a
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Guarantor” or “Guarantors” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Subsidiaries; provided, however, notwithstanding anything to the contrary in any
Other Document, in no event shall any Excluded Subsidiary be required to be a
Guarantor.
“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.
“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance reasonably satisfactory to Agent, including Article XVII hereof.
“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.
“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state and provincial Law, and any other applicable
Federal and state Laws now in force or hereafter enacted relating to hazardous
waste disposal.
“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.
“Indebtedness” shall mean, as to any Person at any time (without duplication),
any and all indebtedness, obligations or liabilities (whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, or joint or several) of such Person for or in respect of:
(a) borrowed money; (b) amounts received under or liabilities in respect of any
note purchase or acceptance credit facility, and all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (c) all
Capitalized Lease Obligations; (d) reimbursement obligations


22
074658.18062/111245555v.10

--------------------------------------------------------------------------------





under any letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
(f) any other advances of credit made to or on behalf of such Person or other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements including to finance the purchase price of property or services and
all obligations of such Person to pay the deferred purchase price of property or
services (but not including (i) trade and similar accounts payables and accrued
expenses incurred in the Ordinary Course of Business and (ii) accrued pension
costs and other employee benefit and compensation obligations arising in the
Ordinary Course of Business); (g) all Disqualified Equity Interests of such
Person subject to repurchase or redemption rights or obligations (excluding
repurchases or redemptions at the sole option of such Person); (h) all
obligations of such Person for “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts; (i) all indebtedness, obligations or liabilities
of the types in clause (a) through (h) above secured by a Lien on any asset of
such Person, whether or not such indebtedness, obligations or liabilities are
otherwise an obligation of such Person; and (i) any guaranty of any
indebtedness, obligations or liabilities of a type described in the foregoing
clauses (a) through (i); provided, notwithstanding the foregoing, “Indebtedness”
shall not include: (1) any customary holdback in connection with acquisitions
permitted under this Agreement; (2) any obligations of any Loan Party or any
Subsidiary thereof in respect of customer advances received and held in the
Ordinary Course of Business; (3) performance bonds or performance guaranties (or
bank guaranties or letters of credit in lieu thereof) entered into in the
Ordinary Course of Business; or (4) indebtedness that has been defeased and/or
discharged in accordance with its terms by the deposit of cash, cash equivalents
and/or securities.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect Parent
(a) becomes the subject of a bankruptcy or insolvency proceeding (including any
proceeding under Title 11 of the United States Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada)), or regulatory restrictions, (b) has
had a receiver, interim receiver, receiver and manager, monitor, liquidator,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization, arrangement, wind
up, receivership or liquidation of its business appointed for it or has called a
meeting of its creditors or has filed for a stay of proceedings, (c) admits in
writing its inability, or be generally unable, to pay its debts as they become
due or ceases operations of its present business, (d) with respect to a Lender,
such Lender is unable to perform hereunder due to the application of


23
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Applicable Law, or (e) in the good faith determination of Agent, has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment of a type described in
clauses (a) or (b), provided that an Insolvency Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person’s direct or indirect Parent by a Governmental Body
or instrumentality thereof if, and only if, such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Body or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark, trade
name, mask work, trade secrets, design right, assumed name or license or other
right to use any of the foregoing under Applicable Law.
“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Loan Party’s ownership, use, marketing, sale or
distribution of any Inventory, Equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.
“Intercompany Subordination Agreement” shall mean that certain Intercompany
Subordination Agreement, dated as of the Closing Date, by and among the Loan
Parties and their Subsidiaries in favor of Agent (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time).
“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.
“Interest Rate Hedge Liabilities” shall mean the liabilities owing to the
provider of any Interest Rate Hedge. For purposes of this Agreement and all of
the Other Documents, all Interest Rate Hedge Liabilities of any Loan Party or
Subsidiary that is party to any Lender-Provided Interest Rate Hedge shall be
“Obligations” hereunder and under the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person, and the Liens securing
such Interest Rate Hedge Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the Other Documents, subject to
the express provisions of Section 11.5 hereof.
“Inventory” shall mean and include as to each Loan Party all of such Loan
Party’s inventory (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished


24
074658.18062/111245555v.10

--------------------------------------------------------------------------------





goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Loan Party’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.
“Investment” shall mean (a) a transaction or series of transactions resulting in
an acquisition or merger, consolidation or combination of a Loan Party or any
Subsidiary thereof with another Person; (b) an acquisition of record or
beneficial ownership of any Equity Interests of a Person; or (c) a direct or
indirect capital contribution to or other investment in a Person.
“Investment Property” shall mean and include, with respect to any Person, all of
such Person’s now owned or hereafter acquired securities (whether certificated
or uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts, and any other asset or right that would
constitute “investment property” under the Uniform Commercial Code.
“Issuer” shall mean (a) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (b) any other Lender which Agent in its discretion
shall designate as the issuer of and cause to issue any particular Letter of
Credit under this Agreement in place of Agent as issuer.
“Law(s)” shall mean any law(s) (including common law and equitable principles),
constitution, statute, treaty, regulation, rule, ordinance, code, ruling, order,
executive order, injunction, writ, decree, with any Governmental Body, foreign
or domestic.
“Leasehold Interests” shall mean all of each Loan Party’s right, title and
interest in and to, and as lessee of, the premises identified as leased Real
Property on Schedule 4.4 hereto.
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purposes of any provision
of this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to Agent for the benefit of Lenders as security
for the Obligations, “Lenders" shall include any Affiliate of a Lender to which
such Obligation (specifically including any Hedge Liabilities and any Cash
Management Liabilities) is owed.
“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender and for which such Lender confirms to Agent in
writing prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes.
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to Agent
in writing prior to the execution thereof that it: (a) is documented in a
standard International Swap Dealers Association, Inc. Master Agreement or
another reasonable and customary manner; (b) provides for the method


25
074658.18062/111245555v.10

--------------------------------------------------------------------------------





of calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner; and (c) is entered into for hedging (rather
than speculative) purposes.
“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.
“Letter of Credit Sublimit” shall mean $1,500,000.
“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.
“LIBOR Alternate Source” shall have the meaning set forth in the definition of
“LIBOR Rate”.
“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or (x) if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate
Source, a comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error), (y) if the LIBOR Rate
is unascertainable as set forth in Section 3.8.2(i) [Successor LIBOR Rate
Index], a comparable replacement rate determined in accordance with Section
3.8.2), by (b) a number equal to 1.00 minus the Reserve Percentage; provided,
however, that if the LIBOR Rate determined as provided above would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. The
LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.
“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.
“LIBOR Termination Date” shall have the meaning set forth in Section 3.8.2(a)
hereof.
“License Agreement” shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with


26
074658.18062/111245555v.10

--------------------------------------------------------------------------------





the manufacturing, marketing, sale or other distribution of any Inventory of
such Loan Party or otherwise in connection with such Loan Party’s business
operations.
“Licensor” shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party’s
business operations.
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and substance reasonably satisfactory to Agent, by which Agent is given
the right, vis-à-vis such Licensor, to enforce Agent’s Liens with respect to and
to dispose of any Loan Party’s Inventory with the benefit of any Intellectual
Property applicable thereto, irrespective of such Loan Party’s default under any
License Agreement with such Licensor.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, assignment
for security purposes, security interest, lien/adverse right on claim/deemed
trust (whether statutory or otherwise), charge, claim or encumbrance, or other
security agreement held in respect of any asset of any kind or nature whatsoever
including any conditional sale or other title retention agreement and any lease
(excluding Operating Leases) having substantially the same economic effect as
any of the foregoing.
“Lien Waiver Agreement” shall mean an agreement in form and substance reasonably
satisfactory to Agent which is executed in favor of Agent by a Person who owns
or occupies premises at which any Collateral with a value in excess of $200,000
may be located from time to time.
“Loan Party” or “Loan Parties” shall have the meaning set forth in the preamble
to this Agreement and shall extend to all permitted successors and assigns of
such Persons.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of the Loan Parties, taken as a whole, (b) a material
impairment on any Loan Party’s ability to perform its Obligations under any
material Other Document to which it is a party or (c) a material adverse effect
upon the Agent’s Liens on the Collateral, the priority of any such Lien or the
practical realization of the benefits of (x) the value of the Collateral and (y)
Agent’s and each Lender’s material rights and material remedies under this
Agreement and the Other Documents.
“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Loan Party, which is material to any
Loan Party’s business or which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect.
“Maximum Revolving Advance Amount” shall mean $18,000,000.
“Maximum Swing Loan Advance Amount” shall mean $0.00.
“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn,


27
074658.18062/111245555v.10

--------------------------------------------------------------------------------





including all automatic increases provided for in such Letter of Credit, whether
or not any such automatic increase has become effective.
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Loan Party or any member of the
Controlled Group.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4063 or 4064 of ERISA.
“Net Cash Proceeds” shall mean: (a) with respect to any Disposition of
Collateral (excluding, for the avoidance of doubt, any issuance of Equity
Interests), by any Loan Party or any of its Subsidiaries, the aggregate cash
proceeds (including cash proceeds received pursuant to policies of insurance and
by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by such Loan
Party or Subsidiary pursuant to such Disposition net of (i) the reasonable
direct costs related to such Disposition (including sales commissions and legal,
accounting and investment banking fees, commissions and expenses), (ii) any
portion of such proceeds deposited in an escrow account or otherwise withheld
pursuant to the documents relating to such Disposition (provided that such
amounts shall be treated as Net Cash Proceeds upon their release from such
escrow account to any Loan Party or receipt thereof by such Loan Party), (iii)
Taxes paid or reasonably estimated by any Loan Party to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements), (iv) the amount of any reserve established in
accordance with GAAP in respect of (A) the sale price of the property or asset
subject to such Disposition or (B) indemnification liabilities associated with
such property or asset that are retained by the applicable Loan Party, and
(v) amounts required to be applied to the repayment of any Indebtedness secured
by a Permitted Encumbrance subject to such Disposition, all of the costs and
expenses reasonably incurred in connection with the collection of such proceeds,
award or other payments, and any amounts retained by or paid to parties having
superior rights to such proceeds, awards or other payments; and (b) with respect
to the issuance of Equity Interests by any Loan Party (except to another Loan
Party) or the incurrence or issuance of any Indebtedness by any Loan Party or
any of its Subsidiaries (other than Indebtedness permitted under Section 7.9),
the excess of (i) the sum of the cash proceeds thereof received by such Loan
Party or Subsidiary in connection with such transaction over (ii) all taxes and
customary fees, commissions, and other reasonable and customary out-of-pocket
expenses, incurred in connection therewith.
“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.
“Non-Qualifying Party” shall mean any Loan Party that on the Eligibility Date
fails for any reason to qualify as an Eligible Contract Participant.


28
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Notes” shall mean collectively, the Revolving Credit Note and the Swing Loan
Note.
“Obligations” shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Loan Party to Issuers, Swing Loan
Lender, Lenders or Agent (or to any other direct or indirect subsidiary or
affiliate of any Issuer, Swing Loan Lender, any Lender or Agent) of any kind or
nature, present or future (including any interest or other amounts accruing
thereon, any fees accruing under or in connection therewith, costs and expenses
payable by any Loan Party and any indemnification obligations payable by any
Loan Party arising or payable after maturity, or after the filing of any
petition or assignment in bankruptcy, or the commencement of any insolvency
proceeding, reorganization or like proceeding relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest, fees or other
amounts is allowable or allowed in such proceeding), arising under or otherwise
with respect to this Agreement, the Other Documents, Lender-Provided Interest
Rate Hedges, Lender-Provided Foreign Currency Hedges and any Cash Management
Products and Services, whether direct or indirect (including those acquired by
assignment or participation), absolute or contingent, joint or several, due or
to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated; provided, notwithstanding anything to the contrary
contained in the foregoing, the Obligations shall not include any Excluded Hedge
Liabilities.
“Ordinary Course of Business” shall mean, with respect to any Person, the
ordinary course of such Person’s business.
“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation or amendment, certificate of
organization, registration or formation, certificate of partnership or limited
partnership, bylaws, operating agreement, limited or unlimited liability company
agreement, or partnership agreement of such Person and any and all other
applicable documents relating to such Person’s formation, organization or entity
governance matters (including any shareholders’ or equity holders’ agreement or
voting trust agreement) and specifically includes, without limitation, any
certificates of designation for preferred stock or other forms of preferred
equity.
“Other Documents” shall mean the Notes, the Perfection Certificate, the
Certificate of Beneficial Ownership, the Fee Letter, any Guaranty, any Guarantor
Security Agreement, any Pledge Agreement, any Lender-Provided Interest Rate
Hedge any Lender-Provided Foreign Currency Hedge any Cash Management Products
and Services, the Intercompany Subordination Agreement and any and all other
agreements, instruments and documents, including any subordination or
intercreditor or priority agreements, guaranties, pledges, powers of attorney,
consents, certificates, acknowledgments, waivers, interest or currency swap
agreements or other similar agreements and all other agreements, documents or
instruments heretofore, now or hereafter executed by any Loan Party and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement, in each case together with all amendments, modifications,
supplements, renewals, extensions, restatements, substitutions and replacements
thereto and thereof.


29
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.
“Overnight Bank Funding Rate” shall mean, for any, day the rate per annum (based
on a year of 360 days and actual days elapsed) comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the Federal Reserve Bank of New York, as set forth on its public website from
time to time, and as published on the next succeeding Business Day as the
overnight bank funding rate by such Federal Reserve Bank (or by such other
recognized electronic source (such as Bloomberg) selected by the Agent for the
purpose of displaying such rate) (an “Alternate Source”); provided, that if such
day is not a Business Day, the Overnight Bank Funding Rate for such day shall be
such rate on the immediately preceding Business Day; provided, further, that if
such rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Agent at such time (which determination shall
be conclusive absent manifest error). If the Overnight Bank Funding Rate
determined as above would be less than zero, then such rate shall be deemed to
be zero. The rate of interest charged shall be adjusted as of each Business Day
based on changes in the Overnight Bank Funding Rate without notice to the
Borrower.
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, fifty percent (50%) or more of the Equity Interests issued by
such Person having ordinary voting power to elect a majority of the directors of
such Person, or other Persons performing similar functions for any such Person.
“Participant” shall have the meaning set forth in Section 16.3(b) hereof.
“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.
“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to Section
2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender hereunder as
provided for in Section 2.4(c) hereof and in the Letters of Credit issued
hereunder as provided for in Section 2.14(a) hereof.
“Payment in Full” or “Paid in Full” shall mean, with respect to the Obligations,
the payment and satisfaction in full of all of the Obligations (other than
contingent indemnification and similar liabilities expressly provided for herein
for which a claim has not been made or asserted) in cash or in other immediately
available funds; provided that (a) in the case of any Obligations with respect
to outstanding Letters of Credit, in lieu of the payment in full in cash, the
delivery of cash collateral or a backstop letter of credit in form and substance
reasonably satisfactory to the applicable Issuer in an amount equal to 103% of
the Maximum Undrawn Amount of all outstanding Letters of Credit shall constitute
Payment in Full of such Obligations and (b) in the case of any Obligations with
respect to Cash Management Products and Services and any Lender-Provided
Interest Rate Hedges


30
074658.18062/111245555v.10

--------------------------------------------------------------------------------





or Lender-Provided Foreign Currency Hedges, in lieu of the payment in full in
cash, the delivery of cash collateral in such amounts as shall be required by
the applicable Lender or other arrangements in form and substance reasonably
satisfactory to such Lender in respect thereof shall constitute Payment in Full
of such Obligations. Notwithstanding the foregoing, in the event that, after
receipt of any payment of, or proceeds of Collateral applied to the payment of,
any of the Obligations, Agent or any Lender is required by Applicable Law to
surrender or return such payment or proceeds to any Person for any reason, then
the Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue as if such payment or proceeds had not been received by
Agent or such Lender.
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by Loan
Party or any member of the Controlled Group or (ii) has at any time within the
preceding five years been maintained or to which contributions have been
required by a Loan Party or any entity which was at such time a member of the
Controlled Group.
“Perfection Certificate” shall mean the information questionnaire and the
responses thereto provided by each Loan Party and delivered to Agent.
“Permitted Assignees” shall mean: (a) Agent, any Lender or any of their direct
or indirect Affiliates; (b) a federal or state chartered bank, a United States
branch of a foreign bank or an insurance company; (c) any fund that is
administered or managed by Agent or any Lender, an Affiliate of Agent or any
Lender or a related entity; and (d) any Person to whom Agent or any Lender
assigns its rights and obligations under this Agreement as part of an assignment
and transfer of such Agent’s or Lender’s rights in and to a material portion of
such Agent’s or Lender’s portfolio of asset-based credit facilities; provided,
notwithstanding the foregoing, in no event will a Person constitute a Permitted
Assignee if it is not also an Eligible Assignee.
“Permitted Discretion” shall mean a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment in accordance with customary business practices of
Agent for comparable asset-based credit facilities.
“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of the Secured Parties, including without limitation, Liens securing Hedge
Liabilities and Cash Management Products and Services; (b) Liens for taxes,
assessments or other governmental charges not delinquent or being Properly
Contested; (c) deposits or pledges to secure obligations under


31
074658.18062/111245555v.10

--------------------------------------------------------------------------------





worker’s compensation, social security or similar laws, or under unemployment
insurance; (d) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the Ordinary
Course of Business; (e) Liens arising by virtue of the rendition, entry or
issuance against any Loan Party or any Subsidiary, or any property of any Loan
Party or any Subsidiary, of any judgment, writ, order, or decree to the extent
the rendition, entry, issuance or continued existence of such judgment, writ,
order or decree (or any event or circumstance relating thereto) has not resulted
in the occurrence of an Event of Default under Section 10.6 hereof;
(f) carriers’, repairmens’, mechanics’, workers’, materialmen’s or other like
Liens arising in the Ordinary Course of Business with respect to obligations
which are not more than 30 days past due or which are being Properly Contested;
(g) Liens upon fixed assets hereafter acquired to secure a portion of the
purchase price thereof, provided that (i) any such Lien shall not encumber any
other property of any Loan Party (provided that individual financings under
Section 7.9(c) provided by one Person (or an Affiliate thereof) may be
cross-collateralized to other financings provided by such Person and its
Affiliates that are permitted by Section 7.9(c)), and (ii) the aggregate amount
of Indebtedness secured by such Liens incurred as a result of such purchases
during any fiscal year shall not exceed the amount permitted in Section 7.7
hereof; (h) other Liens incidental to the conduct of any Loan Party’s business
or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and which do not in the aggregate materially detract from Agent’s or Lenders’
rights in and to the Collateral or the value of any Loan Party’s property or
assets or which do not materially impair the use thereof in the operation of any
Loan Party’s business; (i) easements, rights-of-way, zoning restrictions, minor
defects or irregularities in title and other charges or encumbrances, in each
case, which do not interfere in any material respect with the Ordinary Course of
Business of the Loan Parties; and (j) Liens listed on Schedule 1.2 hereto;
provided that such Liens shall secure only those obligations which they secure
on the Closing Date (and extensions, renewals and refinancing of such
obligations permitted by Section 7.9 hereof) and shall not subsequently apply to
any other property or assets of any Loan Party other than the property and
assets to which they apply as of the Closing Date.
“Permitted Indebtedness” shall mean: (a) the Obligations; (b) Indebtedness
incurred for Capital Expenditures permitted in Section 7.7 hereof; (c) any
guarantees of Indebtedness permitted under Section 7.4 hereof; (d) any
Indebtedness on the Closing Date listed on Schedule 5.8(b) hereto; (e)
Indebtedness incurred pursuant to transactions permitted under Sections 7.1 and
7.2 to the extent such Indebtedness is subordinated to the Obligations on terms
and conditions satisfactory to Agent in its Permitted Discretion; (f)
Indebtedness related to transactions permitted under Section and 7.5; and (g)
Hedge Liabilities and Swap Obligations incurred in the Ordinary Course of
Business for bona fide hedging purposes and not for speculation.
“Permitted Investments” shall mean investments in: (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent


32
074658.18062/111245555v.10

--------------------------------------------------------------------------------





rating) by a nationally recognized investment rating agency; (d) U.S. money
market funds that invest solely in obligations issued or guaranteed by the
United States of America or an agency thereof; and (e) Permitted Loans.
“Permitted Loans” shall mean the extension of trade credit by a Loan Party to
its Customers in the Ordinary Course of Business in connection with a sale of
Inventory or rendition of services, in each case on open account terms.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited or unlimited liability company, limited or
unlimited liability partnership, institution, public benefit corporation, joint
venture, entity or Governmental Body (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof).
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Loan Party or any member of the Controlled Group or to
which any Loan Party or any member of the Controlled Group is required to
contribute.
“Pledge Agreement” shall mean (i) that certain Collateral Pledge Agreement,
dated as of the Closing Date, by each of Holdings, Perma-Pipe and Canada
Holdings in favor of Agent, (ii) the Cash Collateral Pledge Agreement and (iii)
any other pledge agreements executed and delivered by any other Person
subsequent to the Closing Date to secure the Obligations.
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its Affiliates and their successors and assigns.
“PPSA” means the Personal Property Security Act (Alberta) or any other
applicable Canadian federal, territorial or provincial statute pertaining to the
granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property (including the Civil Code of Quebec), and any
successor statutes, together with any regulations thereunder, in each case as in
effect from time to time. References to sections of the PPSA shall be construed
to also refer to any successor sections.
“Prior Repatriated Foreign Cash” shall mean cash repatriated prior to the
Closing Date from a non-Loan Party Subsidiary that is received by Borrowers.
“Priority Payable” means (a) the full amount of the obligations, liabilities or
indebtedness of the Canadian Loan Parties which (i) have a trust, deemed trust
or statutory lien imposed to provide for payment or a Lien, choate or inchoate,
which by operation of law rank or are capable of ranking senior to or pari passu
with Liens securing the Obligations on any Collateral under any Applicable Law
or (ii) have a right imposed to provide for payment which by operation of law
rank or are capable of ranking senior to or pari passu with the Obligations
under any Applicable Law, including, but not limited to, claims for unremitted
and/or accelerated rents, utilities, taxes (including sales taxes and goods and
services taxes and harmonized sales taxes and withholding taxes), wages,
employee withholdings or deductions and vacation pay, severance and termination
pay, including


33
074658.18062/111245555v.10

--------------------------------------------------------------------------------





pursuant to the Wage Earner Protection Program Act (Canada), government
royalties and pension fund obligations under Canadian Pension Plans (including
any amounts representing any unfunded liability, solvency deficiency or wind-up
deficiency with respect to a Canadian Pension Plan), and (b) the amount equal to
the aggregate value of the Inventory of the Canadian Borrowers which the Agent,
in good faith, and on a reasonable basis, considers is or may be subject to
retention of title by a supplier or a right of a supplier to recover possession
thereof, where such supplier’s right has priority over the Liens securing the
Obligations, including, without limitation, Inventory subject to a right of a
supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) or any other Applicable Laws with effect in Canada
granting revendication or similar rights to unpaid suppliers or any similar laws
of Canada or any other applicable Canadian jurisdiction.
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
“Properly Contested” shall mean, in the case of any Indebtedness, Lien, Priority
Payables or Taxes, as applicable, of any Person that are not paid as and when
due or payable by reason of such Person’s bona fide dispute concerning its
liability to pay the same or concerning the amount thereof: (a) such
Indebtedness, Lien, Priority Payables or Taxes, as applicable, are being
properly contested in good faith by appropriate proceedings promptly instituted
and diligently conducted; (b) such Person has established appropriate reserves
as shall be required in conformity with GAAP and the Agent shall have
established a Reserve in respect of Priority Payable regarding Perma-Pipe
Canada; (c) the non-payment of such Indebtedness or Taxes, or Priority Payables
will not have a Material Adverse Effect or will not result in the forfeiture of
any assets of such Person; (d) no Lien is imposed upon any of such Person’s
assets with respect to such Indebtedness or Taxes unless such Lien (x) does not
attach to any Receivables or Inventory, (y) is at all times junior and
subordinate in priority to the Liens in favor of Agent (except only with respect
to property Taxes that have priority as a matter of applicable state and
provincial law) and, (z) enforcement of such Lien is stayed during the period
prior to the final resolution or disposition of such dispute; and (e) if such
Indebtedness or Lien, as applicable, results from, or is determined by the
entry, rendition or issuance against a Person or any of its assets of a
judgment, writ, order or decree, enforcement of such judgment, writ, order or
decree is stayed pending a timely appeal or other judicial review.
“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.
“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by
Agent).
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.


34
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
CEA and CFTC regulations thereunder that has total assets exceeding $10,000,000
or (b) an Eligible Contract Participant that can cause another person to qualify
as an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended, modified or supplemented from time to time.
“Real Property” shall mean all right, title and interest of any Loan Party in
and to any real property owned, leased or operated by such Loan Party on or
after the Closing Date, together with, in each case, all improvements and
appurtenant fixtures, easements and other property and rights incidental to the
ownership, lease or operation thereof.
“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, all
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
“Repatriated Foreign Cash” shall mean cash repatriated following the Closing
Date from a non-Loan Party Subsidiary that is received by Borrowers and applied
to the Obligations.
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Reportable ERISA Event” shall mean a reportable event described in Section 4043
of ERISA or the regulations promulgated thereunder, other than an event for
which the 30-day notice period is waived.


35
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Required Lenders” shall mean Lenders (not including Swing Loan Lender (in its
capacity as such Swing Loan Lender) or any Defaulting Lender) holding more than
fifty percent (50%) of either (a) the aggregate of the Revolving Commitment
Amounts of all Lenders (excluding any Defaulting Lender) or (b) after the
termination of all of the Commitments, the sum of (x) the outstanding Revolving
Advances and Swing Loans plus (y) the Maximum Undrawn Amount of all outstanding
Letters of Credit; provided, however, if there are fewer than three (3) Lenders,
Required Lenders shall mean all Lenders (excluding any Defaulting Lender).
“Reserves” shall mean reserves, including without limitation, in respect of
Priority Payables, against the Maximum Revolving Advance Amount or the Formula
Amount as Agent may reasonably deem appropriate in its Permitted Discretion.
“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
“Revolving Advances” shall mean Advances other than Letters of Credit and the
Swing Loan.
“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.
“Revolving Commitment Amount” shall mean, as to any Lender, the Revolving
Commitment amount (if any) set forth opposite such Lender’s name on Schedule 1.1
hereto (or, in the case of any Lender that became party to this Agreement after
the Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving
Commitment amount (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement).
“Revolving Commitment Percentage” shall mean, as to any Lender, the Revolving
Commitment Percentage (if any) set forth opposite such Lender’s name on Schedule
1.1 hereto (or, in the case of any Lender that became party to this Agreement
after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving
Commitment Percentage (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement).
“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.
“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin for Revolving Advances and Swing Loans plus
the Alternate Base Rate and (b) with respect to Revolving Advances that are
LIBOR Rate Loans, an interest rate per annum equal to the sum of the Applicable
Margin for Revolving Advances plus the LIBOR Rate.


36
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Parties” shall mean, collectively, Agent, Issuers, Swing Loan Lender
and Lenders, together with any Affiliates of Agent or any Lender to whom any
Hedge Liabilities or Cash Management Liabilities are owed and the respective
successors and assigns of each of them.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.
“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.
“Subordinated Loans” shall mean Indebtedness subordinated to the Obligations on
terms and conditions satisfactory to Agent in its Permitted Discretion.
“Subordination Agreements” shall mean, collectively, the following (as the same
may be amended, modified, supplemented, renewed, restated or replaced from time
to time): (a) the Intercompany Subordination Agreement and (b) any other
subordination agreement on terms and conditions satisfactory to Agent in its
Permitted Discretion by and among Agent, any Loan Party and any holder of
Indebtedness constituting a Subordinated Loan.
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Loan Party by any Subsidiary (other than a Foreign Subsidiary), Canada
Holdings or Perma-Pipe Canada, 100% of such issued and outstanding Equity
Interests, and (b) with respect to any Equity Interests issued to a Loan Party
by any Foreign Subsidiary other than Canada Holdings or Perma-Pipe Canada (i)
100% of such issued and outstanding Equity Interests not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and (ii) 65% (or such
greater percentage that, due to a change in an Applicable Law after the Closing
Date, (x) could not reasonably be expected to cause the undistributed earnings
of such  Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to such Loan Party and (y) could not
reasonably be expected to cause any material adverse tax consequences) of such
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956‑2(c)(2)).


37
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
Lender-Provided Interest Rate Hedge, or a Lender-Provided Foreign Currency
Hedge.
“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.
“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.
“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
“Term” shall have the meaning set forth in Section 13.1 hereof.
“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Loan Party or any member of the Controlled Group
from a Plan during a plan year in which such entity was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the providing
of notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Plan; (e) any event or condition (i) which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (ii) that may result in the termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (f) the partial or
complete withdrawal, within the meaning of Section 4203 or 4205 of ERISA, of any
Loan Party or any member of the Controlled Group from a Multiemployer Plan; (g)
notice that a Multiemployer Plan is subject to Section 4245 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent, upon any Loan Party or any member of the
Controlled Group.
“Toxic Substance” shall mean and include any material present on any Real
Property owned or leased by any Loan Party (including the Leasehold Interests)
which has been shown to have significant adverse effect on human health or which
is subject to regulation under the Toxic Substances Control Act (TSCA), 15
U.S.C. §§ 2601 et seq., applicable state or provincial law, or any other
applicable Federal, state or provincial laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
“Transactions” shall mean the transactions under or contemplated by this
Agreement and the Other Documents.


38
074658.18062/111245555v.10

--------------------------------------------------------------------------------





“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
“U.S. Subsidiary” shall mean a Subsidiary organized under the laws of (a) the
United States or any political subdivision thereof, or any agency, department or
instrumentality thereof, or (b) any state of the United States.
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the outstanding amount of Revolving Advances, minus (c) the
Maximum Undrawn Amount of all outstanding Letters of Credit, minus (d) the sum
of (i) all amounts due and owing to any Borrower’s trade creditors which are
outstanding sixty (60) days or more past their due date, plus (ii) fees and
expenses incurred in connection with the Transactions for which Borrowers are
liable but which have not been paid or charged to Borrowers’ Account.
“Unfunded Capital Expenditures” shall mean, as to any Loan Party, without
duplication, Capital Expenditures funded (a) from such Loan Party’s internally
generated cash flow or (b) with the proceeds of a Revolving Advance or Swing
Loan.
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, amended,
modified, supplemented, renewed, extended or replaced.
“Usage Amount” shall have the meaning set forth in Section 3.3 hereof.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
1.3.    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims”, “deposit accounts”, “financial asset”, “fixtures”,
“general intangibles”, “goods”, “instruments”, “letter-of-credit rights”,
“payment intangibles”, “proceeds”, “promissory note” “securities”, “software”
and “supporting obligations” as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.
1.4.    Interpretation. All terms used in this Agreement which are defined in
Article 8 or Article 9 of the Uniform Commercial Code as in effect from time to
time in the State of New York


39
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(the “Uniform Commercial Code”) and which are not otherwise defined herein shall
have the same meanings herein as set forth therein; provided that terms used
herein which are defined in the Uniform Commercial Code as in effect in the
State of New York on the Effective Date shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the Agent
may otherwise determine, and when used to define a category or categories of the
Canadian Collateral owned or hereafter acquired by such Person, such terms shall
include the equivalent category or categories of property set forth in the
Personal Property Security Act (Alberta). In addition, without limiting the
foregoing, the terms “accounts”, “chattel paper”, “goods”, “instruments”,
“intangibles”, “proceeds”, “securities”, “investment property”, “document of
title”, “inventory” and “equipment”, as and when used in the description of
Collateral located in Canada shall have the meanings given to such terms in the
PPSA. Notwithstanding the foregoing, and where the context so requires, (i) any
term defined in this Agreement by reference to the “Code”, the “UCC” or the
“Uniform Commercial Code” shall also have any extended, alternative or analogous
meaning given to such term in applicable Canadian personal property security and
other laws (including, without limitation, the Personal Property Security Act of
each applicable province of Canada, the Bills of Exchange Act (Canada) and the
Depository Bills and Notes Act (Canada)), in all cases for the extension,
preservation or betterment of the security and rights of the Collateral, (ii)
all references in this Agreement to “Article 7”, “Article 8” or “Article 9”
shall be deemed to refer also to applicable Canadian securities transfer laws,
(iii) all references in this Agreement to a financing statement, continuation
statement, amendment or termination statement shall be deemed to refer also to
the analogous documents used under applicable Canadian personal property
security laws, including, without limitation, where applicable, financing change
statements, (iv) all references to the United States, or to any subdivision,
department, agency or instrumentality thereof shall be deemed to refer also to
Canada, or to any subdivision, department, agency or instrumentality thereof,
and (v) all references to federal or state securities law of the United States
shall be deemed to refer also to analogous federal and provincial securities
laws in Canada. For the avoidance of doubt, any requirement herein stating that
Perma-Pipe Canada will or must comply with laws, legal requirements or other
similar requirement shall only apply to the extent that such laws, legal
requirements or other similar requirements are applicable to Perma-Pipe Canada.
To the extent the definition of any category or type of collateral is expanded
by any amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision. In addition, without limiting the foregoing, the terms
“accounts”, “chattel paper”, “goods”, “instruments”, “intangibles”, “proceeds”,
“securities”, “investment property”, “document of title”, “inventory” and
“equipment”, as and when used in the description of Collateral located in
Canada, shall have the meanings given to such terms in the PPSA. For purposes of
any assets, liabilities or entities located in the Province of Québec and for
all other purposes pursuant to which the interpretation or construction of this
Agreement may be subject to the laws of the Province of Québec or a court or
tribunal exercising jurisdiction in the Province of Québec, (a) “personal
property” shall include “movable property”, (b) “real property” or “real estate”
shall include “immovable property”, (c) “tangible property” shall include
“corporeal property”, (d) “intangible property” shall include “incorporeal
property”, (e) “security interest”, “mortgage” and “lien” shall include a
“hypothec”, “right of retention”, “prior claim” and a resolutory clause, (f) all
references to filing, perfection, priority, remedies, registering or recording
under the Uniform Commercial Code or a Personal


40
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Property Security Act shall include publication under the Civil Code of Québec,
(g) all references to “bailor” and “bailee” shall include references to
“depositor” and “depositary”, (h) all references to “perfection” of or
“perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties, (i)
any “right of offset”, “right of set-off” or similar expression shall include a
“right of compensation”, (j) “goods” shall include “corporeal movable property”
other than chattel paper, documents of title, instruments, money and securities,
(k) an “agent” shall include a “mandatary”, (l) construction liens or similar
liens shall include “legal hypothecs”; (m) “joint and several” shall include
“solidary”; (n) “gross negligence or wilful misconduct” shall be deemed to be
“intentional or gross fault”; (o) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”; (p) “easement” shall include
“servitude”; (q) “priority” shall include “prior claim”; (r) “survey” shall
include “certificate of location and plan”; (s) “state” shall include
“province”; (t) “accounts” shall include “claims”. The parties hereto confirm
that it is their wish that this Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English
language only and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.
1.5.    Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,
except where the context clearly requires otherwise. Any pronoun used shall be
deemed to cover all genders. Wherever appropriate in the context, terms used
herein in the singular also include the plural and vice versa. All references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations. Unless otherwise provided, all references to
any instruments or agreements to which Agent is a party, including references to
any of the Other Documents, shall include any and all modifications, supplements
or amendments thereto, any and all restatements or replacements thereof and any
and all extensions or renewals thereof. Except as otherwise expressly provided
for herein, all references herein to the time of day shall mean the time in New
York, New York. Unless otherwise provided, all financial calculations shall be
performed with Inventory valued on a first-in, first-out basis. Whenever the
words “including” or “include” shall be used, such words shall be understood to
mean “including, without limitation” or “include, without limitation”. A Default
or an Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by Required Lenders. Any Lien referred to in this Agreement or any of
the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered


41
074658.18062/111245555v.10

--------------------------------------------------------------------------------





into, made or received, or taken or omitted, for the benefit or account of Agent
and Lenders. Wherever the phrase “to the best of Borrowers’ knowledge” or “to
the best of the Loan Parties’ knowledge” or words of similar import relating to
the knowledge or the awareness of any Loan Party are used in this Agreement or
Other Documents, such phrase shall mean and refer to (i) the actual knowledge of
a senior officer of any Loan Party or (ii) the knowledge that a senior officer
would have obtained if he/she had engaged in a good faith and diligent
performance of his/her duties, including the making of such reasonably specific
inquiries as may be necessary of the employees or agents of such Loan Party and
a good faith attempt to ascertain the existence or accuracy of the matter to
which such phrase relates. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
1.6.    Permitted Encumbrances. The inclusion of Permitted Encumbrances and any
Liens permitted under Section 7.3 in this Agreement is not intended to
subordinate and shall not subordinate any Lien created by any of the security
contemplated by this Agreement and the Other Documents to any Permitted
Encumbrances or any Liens permitted under Section 7.3.
II.    ADVANCES, PAYMENTS.
2.1.    Revolving Advances.
(a)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement, each Lender holding a Revolving Commitment, severally
and not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Maximum Revolving Advance Amount, less the outstanding
amount of Swing Loans, less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit, less Reserves established hereunder or (y) an
amount equal to the result of the following (hereinafter, the “Formula Amount”):
(i)    the sum of (a) 85% of Eligible Uninsured Receivables, plus (b) 90% of
Eligible Insured Receivables, plus
(ii)    the lesser of (a) 50% of the value of the Eligible Inventory consisting
of raw materials and finished goods plus 75% of the value of the Eligible
Inventory consisting of finished work in process, and (b) 90% of the appraised
net orderly liquidation value of Eligible Inventory (as evidenced by an
Inventory appraisal satisfactory to Agent in its Permitted Discretion exercised
in good faith), minus
(iii)    the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus


42
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(iv)    the Availability Block, minus
(v)    Reserves established hereunder.
The Revolving Advances shall be evidenced by one or more secured promissory
notes (collectively, the “Revolving Credit Note”) substantially in the form
attached hereto as Exhibit 2.1(a) hereto.
(b)    Sublimits. Revolving Advances against (i) Eligible Inventory shall not
exceed $9,000,000 in the aggregate and (ii) Eligible Inventory consisting of
slow moving Inventory shall not exceed $700,000 in the aggregate.
(c)    Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
Reserves may limit or restrict Advances requested by Borrowing Agent. Prior to
the occurrence of an Event of Default, Agent shall give Borrowing Agent five (5)
days prior written notice of its intention to decrease any of the Advance Rates.
The rights of Agent under this subsection are subject to the provisions of
Section 16.2(b) hereof.
2.2.    Procedures for Requesting Revolving Advances; Procedures for Selection
of Applicable Interest Rates for All Advances.
(a)    Borrowing Agent on behalf of any Borrower may notify Agent prior to 3:00
p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation under
this Agreement, become due, same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation,
and such request shall be irrevocable. If the Borrowers enter into a separate
written agreement with Agent regarding Agent’s auto-advance service, then each
Advance made pursuant to such service (including Advances made for the payment
of interest, fees, charges or Obligations) shall be deemed an irrevocable
request for a Revolving Advance maintained as a Domestic Rate Loan as of the
date such auto-advance is made.
(b)    Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Agent written notice by no later than 3:00
p.m. on the day which is three (3) Business Days prior to the date such LIBOR
Rate Loan is to be borrowed, specifying (i) the date of the proposed borrowing
(which shall be a Business Day), (ii) the type of borrowing and the amount of
such Advance to be borrowed, which amount shall be in a minimum amount of
$1,000,000 and in integral multiples of $250,000 thereafter, and (iii) the
duration of the first Interest Period therefor. Interest Periods for LIBOR Rate
Loans shall be for one, two, three or six months; provided that, if an Interest
Period would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day. Any Interest Period that begins on the last Business Day of a calendar
month (or a day for which there is no numerically


43
074658.18062/111245555v.10

--------------------------------------------------------------------------------





corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period.
Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, no LIBOR Rate Loan shall be made available to any Borrower. After
giving effect to each requested LIBOR Rate Loan, including those which are
converted from a Domestic Rate Loan under Section 2.2(e) below, there shall not
be outstanding more than five (5) LIBOR Rate Loans, in the aggregate at any
time.
(c)    Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.
(d)    Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to Section
2.2(b) above or by its notice of conversion given to Agent pursuant to Section
2.2(e) below, as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 3:00 p.m. on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such LIBOR Rate Loan. If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert such LIBOR Rate Loan to a Domestic Rate Loan as of the last
day of the Interest Period applicable to such LIBOR Rate Loan subject to Section
2.2(e) below.
(e)    Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such LIBOR Rate
Loan into a Domestic Rate Loan in the same aggregate principal amount, provided
that any conversion of a LIBOR Rate Loan shall be made only on the last Business
Day of the then current Interest Period applicable to such LIBOR Rate Loan. If
Borrowing Agent desires to convert a LIBOR Rate Loan or a Domestic Rate Loan,
Borrowing Agent shall give Agent written notice by no later than 3:00 p.m. (i)
on the day which is three (3) Business Days prior to the date on which such
conversion is to occur with respect to a conversion from a Domestic Rate Loan to
a LIBOR Rate Loan, or (ii) on the day which is one (1) Business Day prior to the
date on which such conversion is to occur (which date shall be the last Business
Day of the Interest Period for the applicable LIBOR Rate Loan) with respect to a
conversion from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each
case, the date of such conversion, the LIBOR Rate Loan(s) or Domestic Rate
Loan(s) to be converted and if the conversion is to a LIBOR Rate Loan, the
duration of the first Interest Period therefor.
(f)    At its option and upon written notice given prior to 3:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, Borrowers may,
subject to Section 2.2(g) below, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such prepayment. Borrowing Agent shall specify the


44
074658.18062/111245555v.10

--------------------------------------------------------------------------------





date of prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, Borrowers shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(g) below.
(g)    Each Loan Party shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any LIBOR Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice thereof has
been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent (together with a request for payment) shall be conclusive absent
demonstrable error.
(h)    Notwithstanding any other provision hereof, in the event that any change
after the date hereof (or, if later, the date a Lender becomes a party to this
Agreement) in any Applicable Law, treaty, regulation or directive, or any change
after the date hereof (or, if later, the date a Lender becomes a party to this
Agreement) in the interpretation or application thereof by any Governmental Body
charged with the administration thereof, including without limitation any Change
in Law, shall make it unlawful for Lenders or any Lender (for purposes of this
subsection (h), the term “Lender” shall include any Lender and the office or
branch where any Lender or any Person controlling such Lender makes or maintains
any LIBOR Rate Loans) to make or maintain its LIBOR Rate Loans, and so long as
such circumstances shall continue, the obligation of Lenders (or such affected
Lender) to make LIBOR Rate Loans hereunder shall forthwith be cancelled and
Borrowers shall, if any affected LIBOR Rate Loans are then outstanding, promptly
upon request from Agent, either pay all such affected LIBOR Rate Loans or
convert such affected LIBOR Rate Loans into Domestic Rate Loans. If any such
payment or conversion of any LIBOR Rate Loan is made on a day that is not the
last day of the Interest Period applicable to such LIBOR Rate Loan, Borrowers
shall pay Agent, upon Agent’s request, such amount or amounts set forth in
clause (g) above. A certificate as to any additional amounts payable pursuant to
the foregoing sentence submitted by Lenders to Borrowing Agent (together with a
request for payment) shall be conclusive absent demonstrable error.
(i)    Anything to the contrary contained herein notwithstanding, neither any
Agent nor any Lender, nor any of their participants, is required actually to
acquire LIBOR deposits to fund or otherwise match fund any Obligation as to
which interest accrues based on the LIBOR Rate. The provisions set forth herein
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing based on the LIBOR Rate by acquiring
LIBOR deposits for each Interest Period in the amount of the LIBOR Rate Loans
2.3.    [Reserved].
2.4.    Swing Loans.


45
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(a)    Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, Lenders holding Revolving Commitments and
Swing Loan Lender agree that in order to facilitate the administration of this
Agreement, Swing Loan Lender may, at its election and option made in its sole
discretion cancelable at any time for any reason whatsoever, make swing loan
advances (“Swing Loans”) available to Borrowers as provided for in this Section
2.4 at any time or from time to time after the Closing Date to, but not
including, the last day of the Term, in an aggregate principal amount up to but
not in excess of the Maximum Swing Loan Advance Amount, provided that the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall not exceed an amount equal to the lesser of
(i) the Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (ii) the Formula Amount. All Swing Loans shall
be Domestic Rate Loans only. Borrowers may borrow (at the option and election of
Swing Loan Lender), repay and re-borrow (at the option and election of Swing
Loan Lender) Swing Loans and Swing Loan Lender may make Swing Loans as provided
in this Section 2.4 during the period between Settlement Dates.  All Swing Loans
shall be evidenced by a secured promissory note (the “Swing Loan Note”)
substantially in the form attached as Exhibit 2.4(a) hereto. Swing Loan Lender’s
agreement to make Swing Loans under this Agreement is cancelable at any time for
any reason whatsoever and the making of Swing Loans by Swing Loan Lender from
time to time shall not create any duty or obligation, or establish any course of
conduct, pursuant to which Swing Loan Lender shall thereafter be obligated to
make Swing Loans in the future.
(b)    Upon either (i) any request by Borrowing Agent for a Revolving Advance
made pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed
request by Borrowers for a Revolving Advance pursuant to the provisions of
Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole discretion, to
have such request or deemed request treated as a request for a Swing Loan, and
may advance same day funds to Borrowers as a Swing Loan; provided that
notwithstanding anything to the contrary provided for herein, Swing Loan Lender
may not make Swing Loan Advances if Swing Loan Lender has been notified by Agent
or by Required Lenders that one or more of the applicable conditions set forth
in Section 8.2 hereof have not been satisfied or the Revolving Commitments have
been terminated for any reason.
(c)    Upon the making of a Swing Loan (whether before or after the occurrence
of a Default or an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swing Loan), each Lender holding a Revolving
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage. Swing Loan Lender or Agent
may, at any time, require the Lenders holding Revolving Commitments to fund such
participations by means of a Settlement as provided for in Section 2.6(d)
hereof. From and after the date, if any, on which any Lender holding a Revolving
Commitment is required to fund, and funds, its participation in any Swing Loans
purchased hereunder, Agent shall promptly distribute to such Lender its
Revolving Commitment Percentage of all payments of principal and interest and
all proceeds of Collateral received by Agent in respect of such Swing Loan;
provided that no Lender holding a Revolving Commitment shall be obligated in any
event to make Revolving Advances in


46
074658.18062/111245555v.10

--------------------------------------------------------------------------------





an amount in excess of its Revolving Commitment Amount minus its Participation
Commitment (taking into account any reallocations under Section 2.22 hereof) of
the Maximum Undrawn Amount of all outstanding Letters of Credit.
2.5.    Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of the Loan Parties to Agent or
Lenders, shall be charged to Borrowers’ Account on Agent’s books. The proceeds
of each Revolving Advance or Swing Loan requested by Borrowing Agent on behalf
of any Borrower or deemed to have been requested by any Borrower under Section
2.2(a), 2.6(b) or 2.14 hereof shall, (i) with respect to requested Revolving
Advances, to the extent Lenders make such Revolving Advances in accordance with
Section 2.2(a), 2.6(b) or 2.14 hereof, and with respect to Swing Loans made upon
any request or deemed request by Borrowing Agent for a Revolving Advance to the
extent Swing Loan Lender makes such Swing Loan in accordance with Section 2.4(b)
hereof, be made available to the applicable Borrower on the day so requested by
way of credit to such Borrower’s operating account at PNC, or such other bank as
Borrowing Agent may designate following notification to Agent, in immediately
available federal funds or other immediately available funds or, (ii) with
respect to Revolving Advances deemed to have been requested by any Borrower or
Swing Loans made upon any deemed request for a Revolving Advance by any
Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request. During the Term, Borrowers may use the
Revolving Advances and Swing Loans by borrowing, prepaying and re-borrowing, all
in accordance with the terms and conditions hereof.
2.6.    Making and Settlement of Advances.
(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.22 hereof). Each
borrowing of Swing Loans shall be advanced by Swing Loan Lender alone.
(b)    Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) hereof and, with respect to
Revolving Advances, to the extent Agent elects not to provide a Swing Loan or
the making of a Swing Loan would result in the aggregate amount of all
outstanding Swing Loans exceeding the maximum amount permitted in Section 2.4(a)
hereof, Agent shall notify Lenders holding the Revolving Commitments of its
receipt of such request specifying the information provided by Borrowing Agent
and the apportionment among Lenders of the requested Revolving Advance as
determined by Agent in accordance with the terms hereof. Each Lender shall remit
the principal amount of each Revolving Advance to Agent such that Agent is able
to, and Agent shall, to the extent the applicable Lenders have made funds
available to it for such purpose and subject to Section 8.2 hereof, fund such
Revolving Advance to Borrowers in U.S. Dollars and immediately available funds
at the Payment Office prior to the close of business, on the applicable
borrowing date; provided that if any applicable Lender fails to remit such funds
to Agent in a timely manner, Agent may elect in its sole discretion to fund with
its own funds the Revolving Advance of such Lender on such borrowing date, and
such Lender shall be subject to the repayment obligation in Section 2.6(c)
hereof.


47
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(c)    Unless Agent shall have been notified by telephone, confirmed in writing,
by any Lender holding a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.6(b) hereof and may, in reliance upon
such assumption, make available to Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its applicable Revolving Commitment
Percentage of the requested Revolving Advance available to Agent, then the
applicable Lender and Borrowers severally agree to pay to Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrowers through but excluding the date
of payment to Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) (x) the daily average Federal Funds Effective Rate (computed
on the basis of a year of 360 days) during such period as quoted by Agent, times
(y) such amount or (B) a rate determined by Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by Borrowers, the Revolving Interest Rate for Revolving Advances that
would have been applicable to such Revolving Advance had such Lender made such
amount available to Agent. If such Lender pays its share of the applicable
Revolving Advance to Agent, then the amount so paid shall constitute such
Lender’s Revolving Advance. Any payment by Borrowers shall be without prejudice
to any claim Borrowers may have against a Lender holding a Revolving Commitment
that shall have failed to make such payment to Agent. A certificate of Agent
submitted to any Lender or Borrowers with respect to any amounts owing under
this subsection (c) shall be conclusive, in the absence of demonstrable error.
(d)    Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with Lenders holding the Revolving
Commitments on at least a weekly basis, or on any more frequent date that Agent
elects or that Swing Loan Lender at its option exercisable for any reason
whatsoever may request, by notifying Lenders holding the Revolving Commitments
of such requested Settlement by facsimile, telephonic or electronic transmission
no later than 3:00 p.m. on the date of such requested Settlement (the
“Settlement Date”). Subject to any contrary provisions of Section 2.22 hereof,
each Lender holding a Revolving Commitment shall transfer the amount of such
Lender’s Revolving Commitment Percentage of the outstanding principal amount
(plus interest accrued thereon to the extent requested by Agent) of the
applicable Swing Loan with respect to which Settlement is requested by Agent, to
such account of Agent as Agent may designate not later than 5:00 p.m. on such
Settlement Date if requested by Agent by 3:00 p.m., otherwise not later than
5:00 p.m. on the next Business Day. Settlements may occur at any time
notwithstanding that the conditions precedent to making Revolving Advances set
forth in Section 8.2 hereof have not been satisfied or the Revolving Commitments
shall have otherwise been terminated at such time. All amounts so transferred to
Agent shall be applied against the amount of outstanding Swing Loans and, when
so applied shall constitute Revolving Advances of such Lenders accruing interest
as Domestic Rate Loans. If any such amount is not transferred to Agent by any
Lender holding a Revolving Commitment on such Settlement Date, Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.6(c) hereof.


48
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(e)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.
2.7.    Maximum Advances. Notwithstanding anything to the contrary set forth in
Section 2.1(a) or otherwise in this Agreement, the aggregate principal amount of
Revolving Advances and Swing Loans outstanding at any time shall not exceed the
lesser of (a) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all issued and outstanding Letters of Credit or (b) the
Formula Amount.
2.8.    Manner and Repayment of Advances.
(a)    The Revolving Advances and Swing Loans shall be due and payable in full
on the last day of the Term subject to earlier prepayment as herein provided.
Notwithstanding the foregoing, all Advances shall be subject to earlier
repayment upon (x) acceleration upon the occurrence of an Event of Default under
this Agreement or (y) termination of this Agreement. Each payment (including
each prepayment) by any Borrower on account of the principal of and interest on
the Advances shall be applied, first to the outstanding Swing Loans and next,
pro rata according to the applicable Revolving Commitment Percentages of
Lenders, to the outstanding Revolving Advances (subject to any contrary
provisions of Section 2.22 hereof).
(b)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by Agent on the date received by Agent. Agent shall
conditionally credit Borrowers’ Account for each item of payment on the next
Business Day after the Business Day on which such item of payment is received by
Agent (and the Business Day on which each such item of payment is so credited
shall be referred to, with respect to such item, as the “Application Date”).
Agent is not, however, required to credit Borrowers’ Account for the amount of
any item of payment which is


49
074658.18062/111245555v.10

--------------------------------------------------------------------------------





unsatisfactory to Agent in Agent’s Permitted Discretion and Agent may charge
Borrowers’ Account for the amount of any item of payment which is returned, for
any reason whatsoever, to Agent unpaid. Subject to the foregoing, Borrowers
agree that for purposes of computing the interest charges under this Agreement,
each item of payment received by Agent shall be deemed applied by Agent on
account of the Obligations on its respective Application Date. The Loan Parties
further agree that there is a monthly float charge payable to Agent for Agent’s
sole benefit, in an amount equal to (y) the face amount of all items of payment
received during the prior month (including items of payment received by Agent as
a wire transfer or electronic depository check) multiplied by (z) the Revolving
Interest Rate with respect to Domestic Rate Loans for one (1) Business Day. All
proceeds received by Agent shall be applied to the Obligations in accordance
with Section 4.8(h) hereof.
(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in Dollars in federal funds or
other funds immediately available to Agent. Agent shall have the right to
effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.
(d)    Except as expressly provided herein, all payments (including prepayments)
to be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Agent on behalf of Lenders to the Payment
Office, in each case on or prior to 1:00 p.m., in Dollars and in immediately
available funds.
2.9.    Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Revolving Advances, Swing Loans, and/or Advances taken as a whole
exceeds the maximum amount of such type of Advances and/or Advances taken as a
whole (as applicable) permitted hereunder, such excess Advances shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or an Event of Default has occurred.
2.10.    Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent or Lenders and the date and amount of each payment in respect thereof;
provided, however, the failure by Agent to record the date and amount of any
Advance shall not adversely affect Agent or any Lender. Each month, Agent shall
send to Borrowing Agent a statement showing the accounting for the Advances
made, payments made or credited in respect thereof, and other transactions
between Agent, Lenders and Borrowers during such month. The monthly statements
shall be deemed correct and binding upon Borrowers in the absence of
demonstrable error and shall constitute an account stated between Lenders and
Borrowers unless Agent receives a written statement of Borrowers’ specific
exceptions thereto within thirty (30) days after such statement is received by
Borrowing Agent. The records of Agent with respect to Borrowers’ Account shall
be conclusive evidence absent demonstrable error of the amounts of Advances and
other charges thereto and of payments applicable thereto.


50
074658.18062/111245555v.10

--------------------------------------------------------------------------------





2.11.    Letters of Credit.
(a)    Subject to the terms and conditions hereof, the applicable Issuer shall
issue or cause the issuance of standby and commercial letters of credit
denominated in Dollars (“Letters of Credit”) for the account of any Borrower
except to the extent that the issuance thereof would then cause the sum of (i)
the outstanding Revolving Advances plus (ii) the outstanding Swing Loans, plus
(iii) the Maximum Undrawn Amount of all outstanding Letters of Credit, plus (iv)
the Maximum Undrawn Amount of the Letter of Credit to be issued to exceed the
lesser of (x) the Maximum Revolving Advance Amount or (y) the Formula Amount
(calculated without giving effect to the deductions for Letters of Credit
provided for in Section 2.1(a) hereof). The Maximum Undrawn Amount of all
outstanding Letters of Credit shall not exceed in the aggregate at any time the
Letter of Credit Sublimit. All disbursements or payments related to Letters of
Credit shall be deemed to be Domestic Rate Loans consisting of Revolving
Advances and shall bear interest at the Revolving Interest Rate for Domestic
Rate Loans. Letters of Credit that have not been drawn upon shall not bear
interest (but fees shall accrue in respect of outstanding Letters of Credit as
provided in Section 3.2 hereof).
(b)    Notwithstanding any provision of this Agreement, no Issuer shall be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain  such Issuer from issuing any Letter of Credit, or any Law
applicable to such Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over such Issuer
shall prohibit, or request that such Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which such Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
such Issuer any unreimbursed loss, cost or expense which was not applicable on
the Closing Date, and which such Issuer in good faith deems material to it, or
(ii) the issuance of the Letter of Credit would violate one or more policies of
such Issuer applicable to letters of credit generally.
2.12.    Issuance of Letters of Credit.
(a)    Borrowing Agent, on behalf of any Borrower, may request any Issuer to
issue or cause the issuance of a Letter of Credit by delivering to such Issuer,
with a copy to Agent at the Payment Office, prior to 10:00 a.m., at least five
(5) Business Days prior to the proposed date of issuance, such Issuer’s form of
Letter of Credit Application (the “Letter of Credit Application”) completed to
the reasonable satisfaction of Agent and such Issuer; and, such other
certificates, documents and other papers and information as Agent or such Issuer
may reasonably request. No Issuer shall issue any requested Letter of Credit if
such Issuer has received notice from Agent that one or more of the applicable
conditions set forth in Section 8.2 hereof have not been satisfied or the
Revolving Commitments have been terminated for any reason.
(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, or other written demands for payment and (ii) have an
expiry date not later than twelve (12) months after such Letter of Credit’s date
of issuance and in no event later than the last day of the Term (unless
collateralized by cash or a standby letter of credit, in an amount acceptable


51
074658.18062/111245555v.10

--------------------------------------------------------------------------------





to the Issuer and issued by a financial institution acceptable to Issuer). Each
standby Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits as most recently published by the International
Chamber of Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce Publication
Number 590), or any subsequent revision thereof at the time a standby Letter of
Credit is issued, as determined by the applicable Issuer, and each commercial
Letter of Credit shall be subject to the UCP.
(c)    Agent shall use its reasonable efforts to notify Lenders of the request
by Borrowing Agent for a Letter of Credit hereunder.
2.13.    [Reserved].
2.14.    Disbursements, Reimbursement.
(a)    Immediately upon the issuance of each Letter of Credit, each Lender
holding a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuer a participation
in each Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Revolving Commitment Percentage of the Maximum Undrawn Amount of such
Letter of Credit (as in effect from time to time) and the amount of such
drawing, respectively.
(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuer will promptly notify
Agent and Borrowing Agent. To the extent Borrowing Agent has received such
notice prior to 12:00 noon, Borrowers shall reimburse such Issuer in an amount
equal to the amount so paid by such Issuer (such obligation to reimburse such
Issuer shall sometimes be referred to as a “Reimbursement Obligation”) prior to
4:00 p.m., on each date that an amount is paid by such Issuer under such Letter
of Credit (each such date, a “Drawing Date”) and if such notice is received
after 12:00 noon, prior to 12:00 noon on the next Business Day. In the event
Borrowers fail to reimburse such Issuer for the full amount of any drawing under
any Letter of Credit by such time-frames, such Issuer will promptly notify Agent
and each Lender holding a Revolving Commitment thereof, and Borrowers shall be
automatically deemed to have requested that a Revolving Advance maintained as a
Domestic Rate Loan be made by Lenders to be disbursed on the Drawing Date under
such Letter of Credit, and Lenders holding the Revolving Commitments shall be
unconditionally obligated to fund such Revolving Advance (all whether or not the
conditions specified in Section 8.2 hereof are then satisfied or the Revolving
Commitments have been terminated for any reason) as provided for in Section
2.14(c) below. Any notice given by any Issuer pursuant to this Section 2.14(b)
may be oral if promptly confirmed in writing; provided that the lack of such a
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(c)    Each Lender holding a Revolving Commitment shall upon any notice pursuant
to Section 2.14(b) above make available to the applicable Issuer through Agent
at the Payment Office an amount in immediately available funds equal to its
Revolving Commitment Percentage (subject to any contrary provisions of Section
2.22 hereof) of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.14(d) hereof) each be deemed to


52
074658.18062/111245555v.10

--------------------------------------------------------------------------------





have made a Revolving Advance maintained as a Domestic Rate Loan to Borrowers in
that amount. If any Lender holding a Revolving Commitment so notified fails to
make available to Agent, for the benefit of the applicable Issuer, the amount of
such Lender’s Revolving Commitment Percentage of such amount by 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Advances maintained as a Domestic Rate
Loan on and after the fourth day following the Drawing Date. Agent and the
applicable Issuer will promptly give notice of the occurrence of the Drawing
Date, but failure of Agent or such Issuer to give any such notice on the Drawing
Date or in sufficient time to enable any Lender holding a Revolving Commitment
to effect such payment on such date shall not relieve such Lender from its
obligations under this Section 2.14(c), provided that such Lender shall not be
obligated to pay interest as provided in this Section 2.14(c) until and
commencing from the date of receipt of notice from Agent or such Issuer of a
drawing.
(d)    With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b) hereof, because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan. Each
applicable Lender’s payment to Agent pursuant to Section 2.14(c) hereof shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment in respect of the applicable Letter
of Credit under this Section 2.14.
(e)    Each Lender’s Participation Commitment in respect of the Letters of
Credit shall continue until the last to occur of any of the following events:
(x) Issuers cease to be obligated to issue or cause to be issued Letters of
Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncanceled; and (z) all Persons (other than Borrowers) have been
fully reimbursed for all payments made under or relating to Letters of Credit.
2.15.    Repayment of Participation Advances.
(a)    Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Issuer or Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to Agent, or (ii) in payment of interest
on such a payment made by Issuer or Agent under such a Letter of Credit, Agent
will pay to each Lender holding a Revolving Commitment, in the same funds as
those received by Agent, the amount of such Lender’s Revolving Commitment
Percentage of such funds, except Agent shall retain the amount of the Revolving
Commitment Percentage of such funds of any Lender holding a Revolving Commitment
that did not make a Participation Advance in respect of such payment by Agent
(and, to the extent that any of the other


53
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Lenders holding the Revolving Commitment have funded any portion such Defaulting
Lender’s Participation Advance in accordance with the provisions of Section 2.22
hereof, Agent will pay over to such Non-Defaulting Lenders a pro rata portion of
the funds so withheld from such Defaulting Lender).
(b)    If Issuer or Agent is required at any time to return to any Borrower, or
to a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Issuer or Agent
pursuant to Section 2.15(a) hereof in reimbursement of a payment made under the
Letter of Credit or interest or fee thereon, each applicable Lender shall, on
demand of Agent, forthwith return to Issuer or Agent the amount of its Revolving
Commitment Percentage of any amounts so returned by Issuer or Agent plus
interest at the Federal Funds Effective Rate.
2.16.    Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Issuer’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Issuer’s written regulations and
customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
bad faith, gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment), Issuer shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following Borrowing Agent’s or any Borrower’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
2.17.    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
2.18.    Nature of Participation and Reimbursement Obligations. The obligation
of each Lender holding a Revolving Commitment in accordance with this Agreement
to make the Revolving Advances or Participation Advances as a result of a
drawing under a Letter of Credit, and the obligations of Borrowers to reimburse
Issuer upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.18 under all circumstances, including the following
circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against Issuer, Agent, any
Borrower or Lender, as the case may be, or any other Person for any reason
whatsoever;
(ii)    the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making


54
074658.18062/111245555v.10

--------------------------------------------------------------------------------





of a Letter of Credit Borrowing and the obligation of Lenders to make
Participation Advances under Section 2.14 hereof;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Borrower,
Agent, Issuer or any Lender against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, recoupment, counterclaim, cross-claim,
defense or other right which any Borrower, Agent, Issuer or any Lender may have
at any time against a beneficiary, any successor beneficiary or any transferee
of any Letter of Credit or assignee of the proceeds thereof (or any Persons for
whom any such transferee or assignee may be acting), Issuer, Agent or any Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or any Subsidiaries of such Borrower and the
beneficiary for which any Letter of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;
(vi)    payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by Issuer or any of Issuer’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless Agent and
Issuer have each received written notice from Borrowing Agent of such failure
within three (3) Business Days after Issuer shall have provided Agent and
Borrowing Agent a copy of such Letter of Credit and such error is material and
no drawing has been made thereon prior to receipt of such notice;
(ix)    the occurrence of any Material Adverse Effect;
(x)    any breach of this Agreement or any Other Document by any party thereto;
(xi)    the occurrence or continuance of an insolvency proceeding or any
Insolvency Event with respect to any Loan Party;


55
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(xii)    the fact that a Default or an Event of Default shall have occurred and
be continuing;
(xiii)    the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.19.    Liability for Acts and Omissions.
(a)    As between Borrowers and Issuer, Swing Loan Lender, Agent and Lenders,
each Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, Issuer shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Issuer or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuer, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Issuer’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Issuer from liability for Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence. In no event shall Issuer or
Issuer’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
(b)    Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously


56
074658.18062/111245555v.10

--------------------------------------------------------------------------------





dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by Issuer or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.
(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Issuer under any resulting liability to
any Borrower, Agent or any Lender.
2.20.    Mandatory Prepayments.
(a)    Subject to Section 7.2 hereof, upon the receipt by any Loan Party of the
proceeds of any sale or other Disposition of any Collateral (other than in the
case of Dispositions permitted by Section 7.2 (a), (c), (f) and (g)(x)),
Borrowers shall prepay the Advances in an amount equal to the Net Cash Proceeds
of such sale or other Disposition, such prepayments to be made promptly but in
no event more than two (2) Business Days following receipt of such Net Cash
Proceeds, and until the date of payment, such proceeds shall be held in trust
for Agent. The foregoing shall not be deemed to be implied consent to any such
sale or other Disposition otherwise prohibited by the terms and conditions
hereof. Such prepayments shall be applied to the Advances (including cash
collateralization of all Obligations relating to any outstanding Letters of
Credit in accordance with the provisions of Section 3.2(b); provided however
that if no Default or Event of Default has occurred and is continuing, such
prepayments shall be applied to cash collateralize any Obligations related to
outstanding Letters of Credit last) in such order as Agent may determine,
subject to Borrowers’ ability to re-borrow Revolving Advances in accordance with
the terms hereof; provided, further, notwithstanding anything to the contrary in
this Agreement or any Other Document (including Section 4.8(h) hereof), if (i)
the Borrowing Agent shall deliver a certificate to the Agent at or promptly
following the time of receipt of any amount that would otherwise constitute Net
Cash Proceeds of a Disposition of Collateral setting forth the intent of a Loan
Party to reinvest such Net Cash Proceeds in productive assets or businesses
within 180 days of receipt of such proceeds (the “Investment Period”) and (ii)
no Event of Default shall have occurred and shall be continuing at the time of
the delivery of such certificate, all such proceeds shall not constitute Net
Cash Proceeds


57
074658.18062/111245555v.10

--------------------------------------------------------------------------------





except to the extent not so used at the end of such Investment Period (or, if a
Loan Party commits to reinvest such proceeds within such Investment Period,
within 180 days of the end of such Investment Period), at which time such
proceeds shall be deemed to be Net Cash Proceeds; provided further that any such
proceeds shall be deposited into a Depository Account under the control of Agent
during such Investment Period.
(b)    In the event of any issuance or other incurrence of Indebtedness (other
than Indebtedness permitted under Section 7.9) by the Loan Parties or the
issuance of any Equity Interests by any Loan Party (except to another Loan
Party), the Borrowers shall, no later than one (1) Business Day after the
receipt by such Loan Party of (i) the Net Cash Proceeds from any such issuance
or incurrence of Indebtedness or (ii) the Net Cash Proceeds of any issuance of
such Equity Interests, as applicable, prepay the Advances in an amount equal to
(x) one hundred percent (100%) of such Net Cash Proceeds in the case of such
incurrence or issuance of Indebtedness and (y) one hundred percent (100%) of
such Net Cash Proceeds in the case of such issuance of Equity Interests.
(c)    All proceeds received by Borrowers or Agent (i) under any insurance
policy on account of damage or destruction of any assets or property of any
Borrowers, or (ii) as a result of any taking or condemnation of any assets or
property shall be applied in accordance with Section 6.6 hereof.
(d)    Borrowers shall prepay the outstanding amount of the Advances with, and
immediately upon, receipt of any Repatriated Foreign Cash.
(e)    Borrowers may, at any time and from time to time, prepay the principal of
any Revolving Advances, in whole or in part, without premium or penalty.
2.21.    Use of Proceeds.
(a)    Borrowers shall apply the proceeds of Advances to (i) the repay the
Indebtedness owing to the Existing Lenders under the Existing Loan Documents,
(ii) pay fees and expenses relating to the Transactions, (iii) partially fund
capital expenditures and (iv) provide for their working capital needs and other
corporate purposes and reimburse drawings under Letters of Credit.
(b)    Without limiting the generality of Section 2.21(a) above, neither the
Loan Parties nor any other Person which may in the future become party to this
Agreement or the Other Documents as a Loan Party, intends to use nor shall they
use any portion of the proceeds of the Advances, directly or indirectly, for any
purpose in violation of Applicable Law.
2.22.    Defaulting Lender.
(a)    Notwithstanding anything to the contrary set forth herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.


58
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(b)    except as otherwise expressly provided for in this Section
2.22, Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to reduce such type of Revolving Advances of each Lender (other than
any Defaulting Lender) holding a Revolving Commitment in accordance with their
Revolving Commitment Percentages provided, that, Agent shall not be obligated to
transfer to a Defaulting Lender any payments received by Agent for Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees). Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent.
Agent may hold and, in its discretion, re-lend to a Borrower the amount of such
payments received or retained by it for the account of such Defaulting Lender.
(i)    fees pursuant to Section 3.3 hereof shall cease to accrue in favor of
such Defaulting Lender.
(ii)    if any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender holding a Revolving Commitment
becomes a Defaulting Lender, then:
(A)Defaulting Lender’s Participation Commitment in the outstanding Swing Loans
and of the Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated among Non-Defaulting Lenders holding Revolving Commitments in
proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, cash collateralize for the benefit of Issuer,
Borrowers’ obligations corresponding to such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (A) above) in accordance
with Section 3.2(b) hereof for so long as such Obligations are outstanding;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting


59
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Lender pursuant to Section 3.2(a) hereof with respect to such Defaulting
Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of all
Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;
(D)    if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) hereof shall be adjusted and reallocated to Non-Defaulting
Lenders holding Revolving Commitments in accordance with such reallocation; and
(E)    if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor cash collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) hereof with
respect to such Defaulting Lender’s Revolving Commitment Percentage of the
Maximum Undrawn Amount of all Letters of Credit shall be payable to the Issuer
(and not to such Defaulting Lender) until (and then only to the extent that)
such Participation Commitment in the Maximum Undrawn Amount of all Letters of
Credit is reallocated and/or cash collateralized; and
(iii)    so long as any Lender holding a Revolving Commitment is a Defaulting
Lender, Swing Loan Lender shall not be required to fund any Swing Loans and
Issuer shall not be required to issue, amend or increase any Letter of Credit,
unless such Issuer is satisfied that the related exposure and Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit and all Swing Loans (after giving effect to any such issuance,
amendment, increase or funding) will be fully allocated to Non-Defaulting
Lenders holding Revolving Commitments and/or cash collateral for such Letters of
Credit will be provided by Borrowers in accordance with clause (A) and (B)
above, and participating interests in any newly made Swing Loan or any newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.22(b)(iii)(A) above (and such
Defaulting Lender shall not participate therein).
(c)    A Defaulting Lender shall not be entitled to give instructions to Agent
or to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Revolving Commitment Percentage provided, that this
clause (c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification described in clauses (i) or (ii) of
Section 16.2(b) hereof.
(d)    Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this Section
2.22 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall


60
074658.18062/111245555v.10

--------------------------------------------------------------------------------





prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
(e)    In the event that Agent, Borrowers, Swing Loan Lender and Issuer agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Agent will so notify the parties
hereto, and, if such cured Defaulting Lender is a Lender holding a Revolving
Commitment, then Participation Commitments of Lenders holding Revolving
Commitments (including such cured Defaulting Lender) of the Swing Loans and
Maximum Undrawn Amount of all outstanding Letters of Credit shall be reallocated
to reflect the inclusion of such Lender’s Revolving Commitment, and on such date
such Lender shall purchase at par such of the Revolving Advances of the other
Lenders as Agent shall determine may be necessary in order for such Lender to
hold such Revolving Advances in accordance with its Revolving Commitment
Percentage.
(f)    If Swing Loan Lender or Issuer has a good faith belief that any Lender
holding a Revolving Commitment has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit,
Swing Loan Lender shall not be required to fund any Swing Loans and Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless Swing
Loan Lender or Issuer, as the case may be, shall have entered into arrangements
with Borrowers or such Lender, satisfactory to Swing Loan Lender or Issuer, as
the case may be, to defease any risk to it in respect of such Lender hereunder.
2.23.    Payment of Obligations. Agent may charge to Borrowers’ Account as a
Revolving Advance or, at the discretion of Swing Loan Lender, as a Swing Loan
(i) all payments with respect to any of the Obligations required hereunder
(including without limitation principal payments, payments of interest, payments
of Letter of Credit Fees and all other fees provided for hereunder and payments
under Sections 16.5 and 16.9 hereof) as and when each such payment shall become
due and payable (whether as regularly scheduled, upon or after acceleration,
upon maturity or otherwise), (ii) without limiting the generality of the
foregoing clause (i), (a) all amounts expended by Agent or any Lender pursuant
to Sections 4.2 or 4.3 hereof and (b) all expenses which Agent incurs in
connection with the forwarding of Advance proceeds and the establishment and
maintenance of any Blocked Accounts or Depository Accounts as provided for in
Section 4.8(h) hereof, and (iii) any sums expended by Agent or any Lender due to
any Loan Party’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Loan Party’s obligations under
Sections 3.3, 3.4, 4.4, 4.7, 6.4, 6.6, 6.7 and 6.8 hereof, and all amounts so
charged shall be added to the Obligations and shall be secured by the
Collateral. To the extent Revolving Advances are not actually funded by the
other Lenders in respect of any such amounts so charged, all such amounts so
charged shall be deemed to be Revolving Advances made by and owing to Agent and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender under this Agreement and the Other Documents with respect
to such Revolving Advances.  
III.    INTEREST AND FEES.
3.1.    Interest. Interest on Advances shall be payable in arrears (a) on the
first Business Day of each month with respect to Domestic Rate Loans, (b) with
respect to LIBOR Rate Loans


61
074658.18062/111245555v.10

--------------------------------------------------------------------------------





having an Interest Period of one, two or three months, at the end of the
applicable Interest Period, and (c) with respect to LIBOR Rate Loans having an
Interest Period of six months, at the end of each three month period during such
Interest Period, provided that all accrued and unpaid interest shall be due and
payable at the end of the Term. Notwithstanding the foregoing, interest accruing
on Domestic Rate Loans from the Closing Date until the last day of the month in
which the Closing Date occurs (the “Closing Month”), shall be payable on the
last day Business Day of the month following the Closing Month. Interest charges
shall be computed on the actual principal amount of Advances outstanding during
the applicable month at a rate per annum equal to (i) with respect to Revolving
Advances, the applicable Revolving Interest Rate, and (ii) with respect to Swing
Loans, the Revolving Interest Rate for Domestic Rate Loans, (as applicable, the
“Contract Rate”). Except as expressly provided otherwise in this Agreement, any
Obligations other than the Advances that are not paid when due shall accrue
interest at the Revolving Interest Rate for Domestic Rate Loans, subject to the
provision of the final sentence of this Section 3.1 regarding the Default Rate.
Whenever, subsequent to the Closing Date, the Alternate Base Rate is increased
or decreased, the applicable Contract Rate shall be similarly changed without
notice or demand of any kind by an amount equal to the amount of such change in
the Alternate Base Rate during the time such change or changes remain in effect.
The LIBOR Rate shall be adjusted with respect to LIBOR Rate Loans without notice
or demand of any kind on the effective date of any change in the Reserve
Percentage as of such effective date. Upon and after the occurrence of an Event
of Default, and during the continuation thereof, at the option of Agent or at
the direction of Required Lenders (or, in the case of any Event of Default under
Section 10.7 hereof, immediately and automatically upon the occurrence of any
such Event of Default without the requirement of any affirmative action by any
party), the Obligations shall bear interest at the applicable Contract Rate plus
two percent (2%) per annum (as applicable, the “Default Rate”).
3.2.    Letter of Credit Fees.
(a)    Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders
holding Revolving Commitments, fees for each Letter of Credit for the period
from and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the aggregate daily face amount of each
outstanding Letter of Credit multiplied by the Applicable Margin for Revolving
Advances consisting of LIBOR Rate Loans, such fees to be calculated on the basis
of a 360-day year for the actual number of days elapsed and to be payable
quarterly in arrears on the first day of each calendar quarter and on the last
day of the Term, and (y) to Issuer, a fronting fee of one quarter of one percent
(0.25%) per annum times the aggregate daily face amount of each outstanding
Letter of Credit for the period from and excluding the date of issuance of same
to and including the date of expiration or termination, to be payable quarterly
in arrears on the first day of each calendar quarter and on the last day of the
Term (all of the foregoing fees, the “Letter of Credit Fees”). In addition,
Borrowers shall pay to Agent, for the benefit of Issuer, any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and the Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder, all such charges, fees and expenses, if
any, to be payable on demand. All such charges shall be deemed earned in full on
the date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of


62
074658.18062/111245555v.10

--------------------------------------------------------------------------------





this Agreement for any reason. Any such charge in effect at the time of a
particular transaction shall be the charge for that transaction, notwithstanding
any subsequent change in Issuer’s prevailing charges for that type of
transaction. Upon and after the occurrence of an Event of Default, and during
the continuation thereof, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7 hereof,
immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any affirmative action by any party), the Letter of
Credit Fees described in clause (x) of this Section 3.2(a) shall be increased by
an additional two percent (2.0%) per annum.
(b)    At any time following the occurrence and during the continuance of an
Event of Default, at the option of Agent or at the direction of Required Lenders
(or, in the case of any Event of Default under Section 10.7 hereof, immediately
and automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or on the last day of the
Term or any other termination of this Agreement (and also, if applicable, in
connection with any mandatory prepayment under Section 2.20 hereof), Borrowers
will cause cash to be deposited and maintained in an account with Agent, as cash
collateral, in an amount equal to one hundred and three percent (103%) of the
Maximum Undrawn Amount of all outstanding Letters of Credit, and each Borrower
hereby irrevocably authorizes Agent, in its discretion, on such Borrower’s
behalf and in such Borrower’s name, to open such an account and to make and
maintain deposits therein, or in an account opened by such Borrower, in the
amounts required to be made by such Borrower, out of the proceeds of Receivables
or other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time. Agent may, in its discretion, invest such cash
collateral (less applicable reserves) in such short-term money-market items as
to which Agent and such Borrower mutually agree (or, in the absence of such
agreement, as Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral, or Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account and in
such case Agent shall have no obligation (and Borrowers hereby waive any claim)
under Article 9 of the Uniform Commercial Code or under any other Applicable Law
to pay interest on such cash collateral being held by Agent. No Borrower may
withdraw amounts credited to any such account except upon the occurrence of all
of the following: (x) Payment in Full of all of the Obligations; (y) expiration
or satisfactory collateralization of all Letters of Credit; and (z) termination
of the Commitments and of this Agreement (other than those provisions that by
their terms survive termination). Borrowers hereby assign, pledge and grant to
Agent, for its benefit and the ratable benefit of Issuer, Lenders and each other
Secured Party, a continuing security interest in and to and Lien on any such
cash collateral and any right, title and interest of Borrowers in any deposit
account, securities account or investment account into which such cash
collateral may be deposited from time to time to secure the Obligations,
specifically including all Obligations with respect to any Letters of Credit.
Borrowers agree that upon the coming due of any Reimbursement Obligations (or
any other Obligations, including Obligations for Letter of Credit Fees) with
respect to the Letters of Credit, Agent may use such cash collateral to pay and
satisfy such Obligations.
3.3.    Facility Fee. If, for any day in each calendar quarter during the Term,
the daily unpaid balance of the sum of Revolving Advances plus Swing Loans plus
the Maximum Undrawn Amount of all outstanding Letters of Credit (the “Usage
Amount”) for each day of such calendar


63
074658.18062/111245555v.10

--------------------------------------------------------------------------------





quarter does not equal the Maximum Revolving Advance Amount, then Borrowers
shall pay to Agent, for the ratable benefit of Lenders holding the Revolving
Commitments based on their Revolving Commitment Percentages, a fee at a rate
equal to three-eighths of one percent (0.375%) per annum on the amount by which
the Maximum Revolving Advance Amount on such day exceeds such Usage Amount (the
“Facility Fee”). The Facility Fee shall be payable to Agent in arrears on the
first Business Day of each calendar quarter with respect to each day in the
previous calendar quarter and on the last day of the Term with respect to the
period ending on the last day of the Term.
3.4.    Fee Letter. Borrowers shall pay the amounts required to be paid in the
Fee Letter in the manner and at the times required by the Fee Letter.
3.5.    Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days (or, in the case of Domestic Rate
Loans, a year of 365/366 days) and for the actual number of days elapsed.
Notwithstanding, anything in this Agreement or any Other Document to the
contrary, if any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension. Any rate that is calculated with reference
to a period (the “deemed interest period”) that is less than the actual number
of days in the calendar year of calculation is, for the purposes of the Interest
Act (Canada), equivalent to a rate based on a calendar year calculated by
multiplying that rate of interest by the actual number of days in the calendar
year of calculation and dividing by the number of days in the deemed interest
period. Each of the parties hereto acknowledge that there is a material
distinction between the nominal and effective rates of interest and that they
are capable of making the calculations necessary to compare such rates and that
the calculations herein are to be made using the nominal rate method and not the
basis of effective yearly rates of or any basis that gives effect to the
principle of deemed reinvestment of interest. Each of the Loan Parties confirms
that they fully understand and are able to calculate the rate of interest
applicable to the Loans based on the methodology for calculating per annum rates
provided for in this Agreement. Each of the Loan Parties hereby irrevocably
agrees not to plead or assert, whether by way of defense or otherwise, in any
proceeding relating to this Agreement or any other Loan Document, that the
interest payable under this Agreement and the calculation thereof has not been
adequately disclosed to the Loan Parties as required pursuant to Section 4 of
the Interest Act (Canada).
3.6.    Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (a) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(b) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (c) if then remaining excess amount is greater than the
previously unpaid principal balance, Lenders shall promptly refund such excess
amount to Borrowers and the provisions hereof shall be deemed amended to provide
for such permissible rate.
3.7.    Increased Costs. In the event that any Change in Law or compliance after
the Closing Date by any Lender (for purposes of this Section 3.7, the term
“Lender” shall include Agent, Swing Loan Lender, any Issuer or Lender and any
corporation or bank controlling Agent, Swing Loan


64
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Lender, any Lender or Issuer and the office or branch where Agent, Swing Loan
Lender, any Lender or Issuer (as so defined) makes or maintains any LIBOR Rate
Loans) with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:
(a)    subject Agent, Swing Loan Lender, any Lender or any Issuer to any tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to Agent, Swing Loan Lender, such Lender or such Issuer
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.10 hereof and the imposition of, or any change in the rate of, any
Excluded Taxes payable by Agent, Swing Loan Lender, such Lender or such Issuer);
(b)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by any Lender; or
(c)    impose on any Lender any other condition affecting this Agreement or any
Other Document or any Advance made by any Lender, or any Letter of Credit or
participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting to, continuing, renewing or maintaining its Advances
hereunder by an amount that such Lender deems to be material or to reduce the
amount of any payment (whether of principal, interest or otherwise) in respect
of any of the Advances by an amount that such Lender deems to be material, then
within 10 Business Days after written demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Agent) to the Borrowing Agent, so long as such demand is
substantially consistent with demands made by such Lender with similarly
situated customers of such Lender under agreements having provisions similar to
this Section 3.7, pay such Lender such additional amount as will compensate such
Lender for such additional cost or such reduction, as the case may be, provided
that the foregoing shall not apply to increased costs which are reflected in the
LIBOR Rate, as the case may be.
3.8.    Alternative Rate of Interest / Basis for Determining Interest Rate
Inadequate or Unfair. In the event that Agent or any Lender shall have
determined that:
(a)    reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period; or
(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank market, with respect to an outstanding
LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a
Domestic Rate Loan into a LIBOR Rate Loan; or
(c)    the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable


65
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Law or any interpretation or application thereof by any Governmental Body or
with any request or directive of any such Governmental Body (whether or not
having the force of law); or
(d)    the LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any LIBOR Rate Loan,
then so long as such circumstances shall continue to exist, Agent shall give
Borrowing Agent prompt written or telephonic notice of such determination. If
such notice is given prior to a LIBOR Termination Date (as defined below) or
prior to the date on which Section 3.8.2(a)(ii) applies, (i) any such requested
LIBOR Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent
shall notify Agent no later than 10:00 a.m. two (2) Business Days prior to the
date of such proposed borrowing, that its request for such borrowing shall be
cancelled or made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic
Rate Loan or LIBOR Rate Loan which was to have been converted to an affected
type of LIBOR Rate Loan shall be continued as or converted into a Domestic Rate
Loan, or, if Borrowing Agent shall notify Agent, no later than 10:00 a.m. two
(2) Business Days prior to the proposed conversion, shall be maintained as an
unaffected type of LIBOR Rate Loan, and (iii) any outstanding affected LIBOR
Rate Loans shall be converted into a Domestic Rate Loan, or, if Borrowing Agent
shall notify Agent, no later than 10:00 a.m. two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected LIBOR Rate Loan, shall be converted into an unaffected type of LIBOR
Rate Loan, on the last Business Day of the then current Interest Period for such
affected LIBOR Rate Loans (or sooner, if any Lender cannot continue to lawfully
maintain such affected LIBOR Rate Loan). Such notice shall be promptly withdrawn
if the circumstance giving rise thereto no longer exist. Until such notice has
been withdrawn, Lenders shall have no obligation to make an affected type of
LIBOR Rate Loan or maintain outstanding affected LIBOR Rate Loans and no
Borrower shall have the right to convert a Domestic Rate Loan or an unaffected
type of LIBOR Rate Loan into an affected type of LIBOR Rate Loan.
3.8.1    Successor LIBOR Rate Index.
(a)    If the Agent determines (which determination shall be final and
conclusive, absent demonstrable error) that either (i) (A) the circumstances set
forth in Section 3.8.1(a) have arisen and are unlikely to be temporary, or (B)
the circumstances set forth in Section 3.8.1(a) have not arisen but the
applicable supervisor or administrator (if any) of the LIBOR Rate or a
Governmental Body having jurisdiction over the Agent has made a public statement
identifying the specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (ii) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
the Agent may (in consultation with the Borrower) choose a replacement index for
the LIBOR Rate and make adjustments to applicable margins and related amendments
to this Agreement as referred to below such that, to the extent practicable, the
all-in interest rate based on the replacement index will be substantially
equivalent to the all-in LIBOR Rate-based interest rate in effect prior to its
replacement.




66
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(b)    The Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the Agent, for
the implementation and administration of the replacement index-based rate.
Notwithstanding anything to the contrary in this Agreement or the Other
Documents (including, without limitation, Section 16.2), such amendment shall
become effective without any further action or consent of any other party to
this Agreement at 5:00 p.m. on the tenth (10th) Business Day after the date a
draft of the amendment is provided to the Lenders, unless the Agent receives, on
or before such tenth (10th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to such amendment. 


(c)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.


(d)    Until an amendment reflecting a new replacement index in accordance with
this Section 3.8.2 is effective, each advance, conversion and renewal of a LIBOR
Rate Loan will continue to bear interest with reference to the LIBOR Rate;
provided however, that if the Agent determines (which determination shall be
final and conclusive, absent manifest error) that a LIBOR Termination Date has
occurred, then following the LIBOR Termination Date, all LIBOR Rate Loans shall
automatically be converted to Domestic Rate Loans until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.


(e)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
3.9.    Capital Adequacy.
(a)    In the event that any Lender (for purposes of this Section 3.9, the term
“Lender” shall include Agent, Swing Loan Lender, any Issuer or any Lender and
any corporation or bank controlling Agent, Swing Loan Lender, any Issuer or any
Lender and the office or branch where Agent, Swing Loan Lender, any Issuer or
any Lender (as so defined) makes or maintains any LIBOR Rate Loans) or its
Parent shall have determined that any Change in Law regarding capital adequacy
or liquidity has or would have the effect of reducing the rate of return on such
Lender’s or its Parent’s capital as a consequence of its obligations hereunder
(including the making of any Swing Loans) to a level below that which Agent,
Swing Loan Lender, such Issuer or such Lender could have achieved but for such
adoption, change or compliance (taking into consideration Agent’s, Swing Loan
Lender’s, such Issuer’s and such Lender’s policies with respect to capital
adequacy) by an amount reasonably deemed by such Lender or its Parent to be
material, then, within 10 Business Days after written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in


67
074658.18062/111245555v.10

--------------------------------------------------------------------------------





reasonable detail, a copy of which shall be furnished to the Agent) to the
Borrowing Agent, so long as such demand is substantially consistent with demands
made by such Lender with similarly situated customers of such Lender under
agreements having provisions similar to this Section 3.9, the Borrowers shall
pay to such Issuer or such Lender such additional amount or amounts as will
compensate such Lender or its Parent for such reduction. In determining such
amount or amounts, Agent, Swing Loan Lender, such Issuer or such Lender may use
any reasonable averaging or attribution methods.
3.10.    Taxes.
(a)    Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes; provided that if
Borrowers shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Swing Loan Lender, any Lender, any Issuer or any Participant, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrowers shall make such deductions and
(iii) Borrowers shall timely pay the full amount deducted to the relevant
Governmental Body in accordance with Applicable Law.
(b)    Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.
(c)    Each Borrower shall indemnify Agent, Swing Loan Lender, each Lender, each
Issuer and any Participant, within ten (10) Business Days after written demand
therefor accompanied by a reasonably detailed invoice, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Agent, Swing Loan Lender, such Lender, such Issuer or such Participant,
as the case may be, and any penalties, interest and reasonable and documented
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Body. A certificate as to the amount of
such payment or liability delivered to Borrowers by any Lender, Swing Loan
Lender, Participant or Issuer (with a copy to Agent), or by Agent on its own
behalf or on behalf of Swing Loan Lender, a Lender or an Issuer, shall set forth
in reasonable detail the amount so demanded and shall be conclusive absent
demonstrable error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Body, Borrowers shall deliver to Agent
the original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or


68
074658.18062/111245555v.10

--------------------------------------------------------------------------------





under any Other Document shall deliver to Borrowers (with a copy to Agent), at
the time or times prescribed by Applicable Law or reasonably requested by
Borrowers or Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding the submission
of such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations or other Applicable Law. Further, Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender, Issuer or assignee or participant of a Lender or Issuer
for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Code. In addition, any Lender, if requested by
Borrowers or Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrowers or Agent as will enable
Borrowers or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that any Borrower is resident for tax
purposes in the United States of America, any Foreign Lender (or other Lender)
shall deliver to Borrowers and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
(or other Lender) becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrowers or Agent, but only if such Foreign
Lender (or other Lender) is legally entitled to do so), whichever of the
following is applicable:
(i)    two (2) duly completed valid originals of IRS Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
(ii)    two (2) duly completed valid originals of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrowers
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN or W-8BEN-E,
(iv)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or
(v)    To the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender.
(f)    If a payment made to a Lender, Swing Loan Lender, Participant, Issuer or
Agent under this Agreement or any Other Document would be subject to U.S.
Federal withholding


69
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Taxes imposed by FATCA if such Person fails to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender, Swing Loan Lender, such
Participant, such Issuer or Agent shall deliver to Agent (in the case of Swing
Loan Lender, a Lender, a Participant or an Issuer) and Borrowers (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (B) other documentation
reasonably requested by Agent or any Borrower sufficient for Agent and Borrowers
to comply with their obligations under FATCA and to determine that Swing Loan
Lender, such Lender, such Participant, such Issuer or Agent has complied with
such applicable reporting requirements.
(g)    If Agent, Swing Loan Lender, a Lender, a Participant or an Issuer
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section, it shall promptly pay to Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrowers under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund); net of all reasonable and
documented out-of-pocket expenses of Agent, Swing Loan Lender, such Lender, such
Participant, or such Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Body with respect to such
refund), provided that Borrowers, upon the request of Agent, Swing Loan Lender,
such Lender, such Participant or such Issuer, agrees to repay the amount paid
over to Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Body) to Agent, Swing Loan Lender, such Lender, such
Participant or such Issuer in the event Agent, Swing Loan Lender, such Lender,
such Participant or such Issuer is required to repay such refund to such
Governmental Body. This Section shall not be construed to require Agent, Swing
Loan Lender, any Lender, any Participant or any Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrowers or any other Person.
3.11.    Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7, 3.9 or 3.10 hereof, (b) is unable to make or
maintain LIBOR Rate Loans as a result of a condition described in Section 2.2(h)
hereof, (c) is a Defaulting Lender, (d) denies any consent requested by Agent
pursuant to Section 16.2(b) hereof or (e)(i) has (or its direct or indirect
Parent has) become the subject of a Bail-In Action or any case or other
proceeding in which a Bail-In Action may occur, or (ii) is an EEA Financial
Institution that is rated lower than BBB- by S&P and lower than Baa3 by Moody’s,
then Borrowers may, within ninety (90) days of receipt of such demand or written
notice of a circumstance entitling Borrowers to exercise their rights under this
Section 3.11, by notice in writing to Agent and such Affected Lender, (i)
request the Affected Lender to cooperate with Borrowers in obtaining a
replacement Lender satisfactory to Agent and Borrowers (the “Replacement
Lender”); (ii) request the non-Affected Lenders to acquire and assume all of the
Affected Lender’s Advances and its Revolving Commitment Percentage, as provided
herein, but none of such Lenders shall be under any obligation to do so; or
(iii) propose a Replacement Lender subject to approval by Agent in its good
faith business judgment. If any satisfactory Replacement Lender shall be
obtained, and/or if any one or more of the non-Affected Lenders shall agree to
acquire and assume all of the Affected Lender’s Advances and its Revolving
Commitment


70
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Percentage, then such Affected Lender shall assign, in accordance with Section
16.3 hereof, all of its Advances and its Revolving Commitment Percentage, and
other rights and obligations under this Agreement and the Other Documents to
such Replacement Lender or non-Affected Lenders, as the case may be, in exchange
for payment of the principal amount so assigned and all interest and fees
accrued on the amount so assigned, plus all other Obligations then due and
payable to the Affected Lender. Notwithstanding any other provision of this
Agreement to the contrary, if a Lender has become the subject of a Bail-In
Action (or any case or other proceeding in which a Bail-In Action may occur)
(each, a “Bail-In Lender”), then the Borrowing Agent may terminate such Bail-In
Lender’s Revolving Commitment hereunder, provided that (w) no Default or Event
of Default shall have occurred and be continuing at the time of such Revolving
Commitment termination, (x) in the case of a Bail-In Lender, the Borrowing Agent
shall concurrently terminate the Revolving Commitment of each other Lender that
is a Bail-In Lender at such time, (y) the Agent and the Required Lenders shall
have consented to each such Revolving Commitment termination (such consents not
to be unreasonably withheld or delayed, but may include consideration of the
adequacy of the liquidity of the Borrowing Agent and its Subsidiaries) and (z)
such Bail-In Lender shall have been paid all amounts then due to it under this
Agreement and the Other Documents (which, for the avoidance of doubt, the
Borrowers may pay in connection with any such termination without making ratable
payments to any other Lender (other than another Lender that has a Revolving
Commitment that concurrently is being terminated under this Section 3.11)).
3.12.    Demand Period. Notwithstanding anything to the contrary in this
Agreement, the Loan Parties shall not be required to compensate the Agent, any
Lender, any Issuer or any other Person pursuant to Section 3.7, 3.9 or 3.10
hereof for any amount incurred more than 180 days prior to the date that the
Agent, such Lender or such Issuer, as applicable, demands compensation under
Section 3.7, 3.9 or 3.10, as applicable, except that, if the circumstance giving
rise to such claim is retroactive, then such 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
IV.    COLLATERAL: GENERAL TERMS
4.1.    Security Interest in the Collateral. To secure the prompt payment and
performance to Agent, Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Loan Party hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Lender,
Issuer and each other Secured Party, a continuing security interest in and to
and Lien on all of its Collateral, whether now owned or existing or hereafter
created, acquired or arising and wherever located. Each Loan Party shall mark
its books and records as may be necessary or appropriate to evidence, protect
and perfect Agent’s security interest and shall cause its financial statements
to reflect such security interest to the extent required by GAAP. Each Loan
Party shall provide Agent with written notice of all commercial tort claims
constituting Collateral promptly upon the occurrence of any events giving rise
to any such claims (regardless of whether legal proceedings have yet been
commenced), such notice to contain a brief description of the claims, the events
out of which such claims arose and the parties against which such claims may be
asserted and, if applicable in any case where legal proceedings regarding such
claims have been commenced, the case title together with the applicable court
and docket number. Upon delivery of each such notice, such Loan Party shall be
deemed to thereby grant to Agent a security interest and lien in and


71
074658.18062/111245555v.10

--------------------------------------------------------------------------------





to such commercial tort claims described therein and all proceeds thereof. Each
Loan Party shall provide Agent with written notice promptly upon becoming the
beneficiary under any letter of credit or otherwise obtaining any right, title
or interest in any letter of credit rights, and at Agent’s request shall take
such actions as Agent may reasonably request for the perfection of Agent’s
security interest therein.
4.2.    Perfection of Security Interest. Each Loan Party shall take all action
that may be necessary or desirable, or that Agent may request, so as at all
times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (a) immediately discharging all Liens other than
any Liens permitted under Section 7.3, (b) obtaining Lien Waiver Agreements, (c)
delivering to Agent, endorsed or accompanied by such instruments of assignment
as Agent may specify, and stamping or marking, in such manner as Agent may
specify, any and all chattel paper, instruments, letters of credit and advices
thereof and documents evidencing or forming a part of the Collateral,
(d) entering into warehousing, lockbox, blocked account, customs and freight
agreements and other custodial arrangements satisfactory to Agent, and
(e) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance reasonably satisfactory to Agent, relating to the creation,
validity, perfection, maintenance or continuation of Agent’s security interest
and Lien under the Uniform Commercial Code or other Applicable Law. By its
signature hereto, each Loan Party hereby authorizes Agent to file against such
Loan Party, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code and PPSA in form and substance satisfactory to
Agent (which statements may have a description of collateral which is broader
than that set forth herein, including without limitation a description of
Collateral as “all assets” and/or “all personal property” of any Loan Party).
All charges, expenses and fees Agent may incur in doing any of the foregoing,
and any local taxes relating thereto, shall be charged to Borrowers’ Account as
a Revolving Advance of a Domestic Rate Loan and added to the Obligations, or, at
Borrowing Agent’s option, shall be promptly paid by the Loan Parties to Agent.
4.3.    Preservation of Collateral. During the continuance of an Event of
Default, in addition to the rights and remedies set forth in Section 11.1
hereof, Agent: (a) may at any time take such steps as Agent deems necessary to
protect Agent’s interest in and to preserve the Collateral, including the hiring
of security guards or the placing of other security protection measures as Agent
may deem appropriate; (b) may employ and maintain at any of any Loan Party’s
premises a custodian who shall have full authority to do all acts necessary to
protect Agent’s interests in the Collateral; (c) may lease warehouse facilities
to which Agent may move all or part of the Collateral; (d) may use any Loan
Party’s owned or leased lifts, hoists, trucks and other facilities or Equipment
for handling or removing the Collateral; and (e) shall have, and is hereby
granted, a right of ingress and egress to the places where the Collateral is
located, and may proceed over and through any Real Property owned or leased by
any Loan Party. Each Loan Party shall cooperate fully with all of Agent’s
efforts to preserve the Collateral and will take such actions to preserve the
Collateral as Agent may reasonably direct. All of the Agent’s expenses of
preserving the Collateral, including any expenses relating to the bonding of a
custodian, shall be charged to Borrowers’ Account as a Revolving


72
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Advance of a Domestic Rate Loan and added to the Obligations, or, at Borrowing
Agent’s option, shall be promptly paid by the Loan Parties to Agent.
4.4.    Ownership and Location of Collateral.
(a)    With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) each Loan Party shall be the sole
owner of and fully authorized and able to sell, transfer, pledge and/or grant a
first priority Lien upon each and every item of its respective Collateral to
Agent; and, except for Liens permitted under Section 7.3, the Collateral shall
be free and clear of all Liens whatsoever; (ii) each document and agreement
executed by each Loan Party or delivered to Agent or any Lender in connection
with this Agreement shall be true and correct in all respects; (iii) all
signatures and endorsements of each Loan Party that appear on such documents and
agreements shall be genuine and each Loan Party shall have full capacity to
execute same; and (iv) except with respect to Inventory and Equipment at trade
shows, in transit, out for repair, or otherwise temporarily located elsewhere in
the Ordinary Course of Business, each Loan Party’s Equipment and Inventory shall
be located as set forth on Schedule 4.4 hereto, as such Schedule may be updated
from time to time, and shall not be removed from such locations except upon
giving not less than thirty (30) days’ prior written notice to Agent.
(b)    Except as otherwise permitted by this Agreement and except with respect
to Inventory, Equipment and other Collateral at trade shows, in transit, out for
repair, or otherwise temporarily located elsewhere in the Ordinary Course of
Business, (i) there is no location at which any Loan Party has any Inventory
(except for Inventory in transit) or other Collateral other than those locations
listed on Schedule 4.4 hereto; (ii) Schedule 4.4 hereto contains a correct and
complete list, as of the Closing Date, of the legal names and addresses of each
warehouse at which Inventory of any Loan Party is stored, and none of the
receipts received by any Loan Party from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns; (iii) Schedule 4.4 hereto
sets forth a correct and complete list as of the Closing Date of (A) each place
of business of each Loan Party and (B) the chief executive office of each Loan
Party; and (iv) Schedule 4.4 hereto sets forth a correct and complete list as of
the Closing Date of the location, by state and street address, of all Real
Property owned or leased by each Loan Party, identifying which Real Properties
are owned and which are leased, together with the names and addresses of any
landlords or other third parties in possession, custody or control of any
Collateral.
4.5.    Defense of Agent’s and Lenders’ Interests. Until (a) the Payment in Full
of all of the Obligations and (b) termination of the Commitments and termination
of this Agreement, Agent’s interests in the Collateral shall continue in full
force and effect. During such period no Loan Party shall, without Agent’s prior
written consent, pledge, sell (except for sales or other dispositions otherwise
permitted in Section 7.2 hereof), assign, transfer, create or suffer to exist a
Lien upon or encumber or allow or suffer to be encumbered in any way except as
permitted under Section 7.3, any part of the Collateral. Each Loan Party shall
defend Agent’s interests in the Collateral against any and all Persons
whatsoever. At any time following demand by Agent for payment of all Obligations
following the occurrence of an Event of Default, Agent shall have the right to
take possession of the indicia of the Collateral and the Collateral in whatever
physical form contained,


73
074658.18062/111245555v.10

--------------------------------------------------------------------------------





including: labels, stationery, documents, instruments and advertising materials.
If Agent exercises this right to take possession of the Collateral, the Loan
Parties shall, upon demand, assemble it in the best manner possible and make it
available to Agent at a place reasonably convenient to Agent. In addition, with
respect to all Collateral, Agent and Lenders shall be entitled to all of the
rights and remedies set forth herein and further provided by the Uniform
Commercial Code or other Applicable Law. Each Loan Party shall, and Agent may,
at its option, instruct all suppliers, carriers, forwarders, warehousers or
others receiving or holding cash, checks, Inventory, documents or instruments in
which Agent holds a security interest to deliver same to Agent and/or subject to
Agent’s order and if they shall come into any Loan Party’s possession, they, and
each of them, shall be held by such Loan Party in trust as Agent’s trustee, and
such Loan Party will immediately deliver them to Agent in their original form
together with any necessary endorsement.
4.6.    Inspection of Premises. At all reasonable times during normal business
hours and as often as Agent shall elect in its Permitted Discretion, and so long
as no Default or Event of Default exists following reasonable advance notice,
Agent and each Lender shall have full access to and the right to audit, check,
inspect and make abstracts and copies from each Loan Party’s books, records,
audits, correspondence and all other papers relating to the Collateral and the
operation of each Loan Party’s business. Agent, any Lender and their agents may
enter upon any premises of any Loan Party at any time normal during business
hours and as often as Agent shall elect in its Permitted Discretion, and so long
as no Default or Event of Default exists following reasonable advance notice,
for the purpose of inspecting the Collateral and any and all records pertaining
thereto and the operation of such Loan Party’s business.
4.7.    Appraisals. Agent may at Borrowers sole cost and expense, in its
Permitted Discretion, (but no more than once during any twelve (12) month period
unless an Event of Default shall have occurred and be continuing), at any time
after the Closing Date and from time to time, engage the services of an
independent appraisal firm or firms of reputable standing, satisfactory to
Agent, for the purpose of appraising the then current values of the Loan
Parties’ assets, subject to reasonable notice and business hours, and unless an
Event of Default shall have occurred and be continuing, Agent shall consult with
Borrowing Agent as to the identity of any such firm. In the event the value of
the Loan Parties’ assets, as so determined pursuant to such appraisal, is less
than anticipated by Agent or Lenders, such that the Revolving Advances are in
excess of such Advances permitted hereunder, then, promptly upon Agent’s demand
for same, the Borrowers shall make mandatory prepayments of the then outstanding
Revolving Advances so as to eliminate the excess Advances. So long as no Default
or Event of Default exists, the Borrowers liability for the reasonable and
documented fees and out-of-pocket costs and expenses in connection with such
appraisal shall be limited to one (1) appraisal during any twelve (12) month
period conducted pursuant to this Section 4.7 which shall be paid for on written
demand therefor accompanied by a reasonably detailed invoice, in full and
without deduction, off-set or counterclaim by Borrowers.
4.8.    Receivables; Deposit Accounts and Securities Accounts.
(a)    Each of the Receivables shall be a bona fide and valid account
representing a bona fide obligation, liability or debt incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall


74
074658.18062/111245555v.10

--------------------------------------------------------------------------------





not be deemed to be a breach hereof) with respect to an absolute sale or lease
and delivery of goods upon stated terms of a Loan Party, or work, labor or
services theretofore rendered by a Loan Party as of the date each Receivable is
created.
(b)    Each Customer, to each Loan Party’s knowledge, as of the date each
Receivable is created, is and will be solvent and able to pay all Receivables on
which the Customer is obligated in full when due. With respect to such Customers
of any Loan Party who such Loan Party knows are not solvent, such Loan Party has
set up on its books and in its financial records appropriate reserves adequate
to cover such Receivables.
(c)    Each Loan Party’s chief executive office is located as set forth on
Schedule 4.4 hereto. Until written notice is given to Agent by Borrowing Agent
of any other office at which any Loan Party keeps its records pertaining to
Receivables, all such records shall be kept at such executive office.
(d)    The Loan Parties shall instruct their Customers to deliver all
remittances upon Receivables (whether paid by check or by wire transfer of
funds) to such Blocked Accounts and/or Depository Accounts (and any associated
lockboxes) as Agent shall designate from time to time as contemplated by Section
4.8(h) hereof or as otherwise agreed to from time to time by Agent.
Notwithstanding the foregoing, to the extent any Loan Party directly receives
any remittances upon Receivables, such Loan Party shall, at such Loan Party’s
sole cost and expense, but on Agent’s behalf and for Agent’s account, collect as
Agent’s property and in trust for Agent all amounts received on Receivables, and
shall not commingle such collections with any Loan Party’s funds for any
substantial period of time or use the same except to pay the Obligations, and
shall as soon as possible and in any event no later than two (2) Business Days
after the receipt thereof (i) in the case of remittances paid by check, deposit
all such remittances in their original form (after supplying any necessary
endorsements) and (ii) in the case of remittances paid by wire transfer of
funds, transfer all such remittances, in each case, into such Blocked Accounts
and/or Depository Accounts; provided, no such transfer from any Canadian Deposit
Account shall be due or required except to the extent contemplated by Section
4.8(h) below. Each Loan Party shall deposit in the Blocked Account and/or
Depository Account or, upon reasonable request by Agent, promptly deliver to
Agent, in original form, all checks, drafts, notes, money orders, acceptances,
cash and other evidences of Indebtedness.
(e)    At any time following the occurrence and during the continuance of an
Event of Default, Agent shall have the right to send notice of the assignment
of, and Agent’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral. Thereafter, Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both. Agent’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone, facsimile, secretarial and clerical expenses and the salaries of any
collection personnel used for collection, may be charged to Borrowers’ Account
and added to the Obligations.
(f)    Agent shall have the right to receive, endorse, assign and/or deliver in
the name of Agent or any Loan Party any and all checks, drafts and other
instruments for the payment of money relating to the Receivables, and each Loan
Party hereby waives notice of presentment,


75
074658.18062/111245555v.10

--------------------------------------------------------------------------------





protest and non-payment of any instrument so endorsed. Each Loan Party hereby
constitutes Agent or Agent’s designee as such Loan Party’s attorney with power
(i) at any time: (A) to endorse such Loan Party’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral received by Agent; (B) to sign such Loan Party’s name on any invoice
or bill of lading relating to any of the Receivables, drafts against Customers,
assignments and verifications of Receivables; (C) to (x) cause a Borrower to
send verifications of Receivables to any Customer or verify Receivables of a
Customer in any other manner reasonably acceptable to the Agent and (y) after
the occurrence and during the continuation of a Default or an Event of Default,
send verifications of Receivables to any Customer in the Borrower’s name; (D) to
sign such Loan Party’s name on all agreements, documents or instruments deemed
necessary or reasonably appropriate by Agent to preserve, protect, or perfect
Agent’s interest in the Collateral and to file same; and (E) to receive, open
and dispose of all mail addressed to any Loan Party at any post office
box/lockbox maintained by Agent for the Loan Parties; and (ii) at any time
following the occurrence and during the continuance of an Event of Default: (A)
to demand payment of the Receivables; (B) to enforce payment of the Receivables
by legal proceedings or otherwise; (C) to exercise all of such Loan Party’s
rights and remedies with respect to the collection of the Receivables and any
other Collateral; (D) to sue upon or otherwise collect, extend the time of
payment of, settle, adjust, compromise, extend or renew the Receivables; (E) to
settle, adjust or compromise any legal proceedings brought to collect
Receivables; (F) to prepare, file and sign such Loan Party’s name on a proof of
claim in bankruptcy or similar document against any Customer; (G) to prepare,
file and sign such Loan Party’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; (H)
to accept the return of goods represented by any of the Receivables; (I) to
change the address for delivery of mail addressed to any Loan Party to such
address as Agent may designate; and (J) to do all other acts and things
necessary to carry out this Agreement. All acts of said attorney or designee are
hereby ratified and approved, and said attorney or designee shall not be liable
for any acts of omission or commission nor for any error of judgment or mistake
of fact or of law, unless done maliciously or with gross (not mere) negligence
(as determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid.
(g)    Neither Agent nor any Lender shall, under any circumstances or in any
event whatsoever, except in the case of bad faith, gross negligence or willful
misconduct have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom.
(h)    Except for amounts retained in Excluded Deposit Accounts in accordance
with this Agreement and, until the conditions set forth in Section 6.16(g) below
are satisfied, the Canadian Deposit Accounts, all proceeds of Collateral shall
be deposited by the Loan Parties into either (i) a lockbox account, dominion
account or such other “blocked account” (each a “Blocked Account” and
collectively the “Blocked Accounts”) established at a bank or banks as may be
acceptable to Agent (each such bank, a “Blocked Account Bank” and collectively,
“Blocked Account Banks”) pursuant to an arrangement with such Blocked Account
Bank as may be acceptable to Agent or (ii) depository accounts (“Depository
Accounts”) established at Agent for the deposit of such proceeds. Except in
respect of Excluded Deposit Accounts, each applicable Loan Party, Agent


76
074658.18062/111245555v.10

--------------------------------------------------------------------------------





and each Blocked Account Bank shall enter into a deposit account control
agreement in form and substance reasonably satisfactory to Agent that is
sufficient to give Agent “control” (for purposes of Articles 8 and 9 of the
Uniform Commercial Code) over such Blocked Accounts and which directs such
Blocked Account Bank to transfer such funds so deposited on a daily basis or at
other times acceptable to Agent, either to any account maintained by Agent at
said Blocked Account Bank or by wire transfer to an appropriate account at
Agent, provided, however, that notwithstanding any provision of this Agreement
to the contrary, no such deposit account control agreement shall be required for
the Canadian Deposit Accounts other than as contemplated by Section 6.16(g)
below, and provided further, that Borrowers shall cause funds deposited into the
Canadian Deposit Accounts to be swept to Agent each day to the extent that the
aggregate amount of all funds contained in the Canadian Deposit Accounts exceeds
$500,000. All funds deposited in the Blocked Accounts, Depository Accounts,
Canadian Deposit Accounts and Excluded Deposit Accounts (other than the Excluded
Trust Accounts) shall immediately become subject to the security interest of
Agent, for its own benefit and the ratable benefit of the Secured Parties.
Borrowing Agent shall obtain the agreement by each Blocked Account Bank to waive
any offset rights against the funds so deposited. Neither Agent nor any Lender
assumes any responsibility for such blocked account arrangement, including any
claim of accord and satisfaction or release with respect to deposits accepted by
any Blocked Account Bank thereunder. Agent shall promptly apply all funds
received by it from the Blocked Accounts and/or Depository Accounts to the
satisfaction of the Obligations (including the cash collateralization of all
Obligations relating to any outstanding Letters of Credit in accordance with the
provisions of Section 3.2(b) hereof) in such order as Agent shall determine in
its sole discretion, subject to Borrowers’ ability to re-borrow Revolving
Advances in accordance with the terms hereof, provided that, in the absence of
any Event of Default, Agent shall apply all such funds representing collection
of Receivables first to the prepayment of the principal amount of the Swing
Loans, if any, and then to the Revolving Advances. The parties hereto hereby
acknowledge, confirm and agree that the implementation of the cash management
arrangements contemplated herein is a contractual right provided to the Agent
and the Lenders hereunder in order for the Agent and the Lenders to manage and
monitor their collateral position and not a proceeding for enforcement or
recovery of a claim, or pursuant to, or an enforcement of, any security or
remedies whatsoever, the cash management arrangements contemplated herein are
critical to the structure of the lending arrangements contemplated herein, the
Agent and Lenders are relying on the Loan Parties’ acknowledgement, confirmation
and agreement with respect to such cash management arrangements in making
accommodations of credit available to them and in particular that any
accommodations of credit are being provided by the Agent and Lenders strictly on
the basis of a borrowing base calculation to fully support and collateralize any
such accommodations of credit hereunder and the Loan Parties hereby further
acknowledge, confirm and agree that the Agent and Lenders shall have the
contractual right to continue to apply the contemplated cash management
arrangements contemplated herein notwithstanding any default, under this
Agreement or any stay of proceedings or filing in connection with any Insolvency
Proceeding as a matter of, and shall be considered and deemed to be a matter of,
replacing and monitoring the Agent’s and Lenders’ Collateral and not as an
enforcement of any of their security or Liens.
(i)    No Loan Party will, without Agent’s consent, compromise or adjust any
material amount of the Receivables (or extend in any material respect the time
for payment thereof) or accept any material returns of merchandise or grant any
additional material discounts, allowances


77
074658.18062/111245555v.10

--------------------------------------------------------------------------------





or credits thereon except for those compromises, adjustments, returns,
discounts, credits and allowances as have been heretofore customary in the
Ordinary Course of Business of such Loan Party.
(j)    All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Loan Party and
its Subsidiaries as of the Closing Date are set forth on Schedule 4.8(j) hereto.
Except for Excluded Deposit Accounts, no Loan Party shall open any new deposit
account, securities account or investment account with a bank, depository
institution or securities intermediary other than Agent unless (i) the Loan
Parties shall have provided prior notice thereof to the Agent and (ii) if
required by Agent in its sole discretion, such bank, depository institution or
securities intermediary, each applicable Loan Party and Agent shall first have
entered into an account control agreement in form and substance reasonably
satisfactory to Agent and sufficient to give Agent “control” (for purposes of
Articles 8 and 9 of the Uniform Commercial Code) over such account.
4.9.    Inventory. To the extent Inventory held for sale or lease has been
produced by any Loan Party, it has been and will be produced by such Loan Party
in accordance with the Federal Fair Labor Standards Act of 1938, as amended,
modified or supplemented, and all rules, regulations and orders thereunder.
4.10.    Maintenance of Equipment. The Loan Parties’ Equipment shall be
maintained in good operating condition and repair (reasonable wear and tear
excepted) and all necessary replacements of and repairs thereto shall be made so
that the value and operating efficiency of its Equipment shall be maintained and
preserved in all material respects.
4.11.    Exculpation of Liability. Nothing set forth herein shall be construed
to constitute Agent or any Lender as any Loan Party’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Loan Party’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Loan Party of any of
the terms and conditions thereof.
4.12.    Financing Statements. Except with respect to the financing statements
filed by Agent, the financing statements described on Schedule 1.2 hereto, and
any financing statements filed in connection with Liens permitted under Section
7.3, no valid and effective financing statement covering any of the Collateral
or any proceeds thereof is or will be on file in any public office.
4.13.    Investment Property Collateral.
(a)    Each Loan Party has the right to transfer all Investment Property owned
by such Loan Party free of any Liens other than Liens permitted under Section
7.3 and will use commercially reasonable efforts to defend its title to the
Investment Property against the claims of all Persons. Each Loan Party shall
ensure that each operating agreement, limited partnership agreement and any
other similar agreement permits Agent’s Lien on the Equity Interests of wholly-


78
074658.18062/111245555v.10

--------------------------------------------------------------------------------





owned Subsidiaries (other than Foreign Subsidiaries) arising thereunder,
foreclosure of Agent’s Lien and admission of any transferee as a member, limited
partner or other applicable equity holder thereunder.
(b)    Each Loan Party shall, if the Investment Property includes securities or
any other financial or other asset maintained in a securities account, cause the
custodian with respect thereto to execute and deliver a notification and control
agreement or other applicable agreement reasonably satisfactory to Agent in
order to perfect and protect Agent’s Lien in such Investment Property.
(c)    Except as set forth in Article XI hereof, (i) the Loan Parties will have
the right to exercise all voting rights with respect to the Investment Property
and (ii) the Loan Parties will have the right to receive all cash dividends and
distributions, interest and premiums declared and paid on the Investment
Property to the extent otherwise permitted under this Agreement. In the event
any additional Equity Interests constituting Collateral are issued to any Loan
Party as a stock dividend or distribution or in lieu of interest on any of the
Investment Property, as a result of any split of any of the Investment Property,
by reclassification or otherwise, any certificates evidencing any such
additional shares will be delivered to Agent within ten (10) Business Days and
such shares will be subject to this Agreement and a part of the Investment
Property to the same extent as the original Investment Property.
4.14.    Provisions Regarding Certain Investment Property Collateral. The
operating agreement or limited partnership agreement (as applicable) of any
Subsidiary (other than a Foreign Subsidiary) of any Loan Party hereafter formed
or acquired that is a limited liability company or a limited partnership and
whose Equity Interests are pledged under this Agreement or the Other Documents,
shall contain the following language (or language to the same effect):
“Notwithstanding anything to the contrary set forth herein, no restriction upon
any transfer of membership interests set forth herein shall apply, in any way,
to the pledge by any member of a security interest in and to its membership
interests to PNC Bank, National Association, as agent for certain lenders, or
its successors and assigns in such capacity (any such person, “Agent”), or to
any foreclosure upon or subsequent disposition of such membership interests by
Agent. Any transferee or assignee with respect to such foreclosure or
disposition shall automatically be admitted as a member of the Company and shall
have all of the rights of the member that previously owned such membership
interests.”
V.    REPRESENTATIONS AND WARRANTIES.
Each Loan Party represents and warrants as follows:
5.1.    Authority. Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Loan Party, and this Agreement and the Other Documents to
which it is a party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights


79
074658.18062/111245555v.10

--------------------------------------------------------------------------------





generally. The execution, delivery and performance of this Agreement and of the
Other Documents to which it is a party (a) are within such Loan Party’s
corporate or company powers, as applicable, have been duly authorized by all
necessary corporate or company action, as applicable, are not in contravention
of law or the terms of such Loan Party’s Organizational Documents or to the
conduct of such Loan Party’s business or of any Material Contract or undertaking
to which such Loan Party is a party or by which such Loan Party is bound, (b)
will not conflict with or violate any law or regulation, or any judgment, order
or decree of any Governmental Body, (c) will not require the Consent of any
Governmental Body, any party to a Material Contract or any other Person, except
those Consents set forth on Schedule 5.1 hereto, all of which will have been
duly obtained prior to the Closing Date and which are in full force and effect
and (d) will not conflict with, nor result in any breach in any of the
provisions of or constitute a default under or result in the creation of any
Lien except Permitted Encumbrances and other Liens permitted under Section 7.3
upon any asset of such Loan Party under the provisions of any agreement,
instrument, or other document to which such Loan Party is a party or by which it
or its property is a party or by which it may be bound.
5.2.    Formation and Qualification.
(a)    Each Loan Party is duly incorporated or formed, as applicable, and in
good standing (or equivalent status) under the laws of the jurisdiction listed
on Schedule 5.2(a) hereto and is qualified to do business and is in good
standing ( or equivalent status) in the jurisdiction listed on Schedule 5.2(a)
hereto which constitute all jurisdictions in which qualification and good
standing are necessary for such Loan Party to conduct its business and own its
property and where the failure to so qualify would reasonably be expected to
have a Material Adverse Effect on such Loan Party. Each Loan Party has delivered
to Agent true and complete copies of its Organizational Documents.
(b)    The only Subsidiaries of the Loan Parties as of the Closing Date are
listed on Schedule 5.2(b) hereto. Schedule 5.2(b) hereto sets forth, as of the
Closing Date, a true, complete and correct list of all Equity Interests held by
Holdings and each Loan Party in each of its Subsidiaries and (ii) includes true,
correct and complete copies of all certificates evidencing all Equity Interests
held by Holdings and each Loan Party in each of its Subsidiaries.
5.3.    Survival of Representations and Warranties. All representations and
warranties of such Loan Party in this Agreement and the Other Documents to which
it is a party shall be true at the time of such Loan Party’s execution of this
Agreement and the Other Documents to which it is a party, and shall survive the
execution, delivery and acceptance thereof by the parties thereto and the
closing of the transactions described therein or related thereto.
5.4.    Tax Returns. Each Loan Party’s federal tax identification number is set
forth on Schedule 5.4 hereto. Each Loan Party has filed all federal, state,
provincial and local tax returns and other reports each is required by law to
file and has paid all taxes, assessments, fees and other governmental charges
that are due and payable except any such taxes, assessments, fees and other
charges that are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its respective books.
5.5.    Financial Statements.


80
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(a)    The pro forma balance sheet of the Loan Parties as of July 31, 2018 on a
consolidated and consolidating basis (the “Pro Forma Balance Sheet”) delivered
to Agent prior to the Closing Date reflects the consummation of the Transactions
and is accurate, complete and correct in all material respects and fairly
reflects in all material respects the financial position of the Borrowing Agent
and its Subsidiaries as of the Closing Date after giving effect to the
Transactions, and has been prepared in accordance with GAAP (subject to good
faith year-end audit adjustments and the absence of footnotes). The Pro Forma
Balance Sheet has been certified as accurate, complete and correct in all
material respects by the President and Chief Financial Officer of Borrowing
Agent.
(b)    The twelve-month cash flow and balance sheet projections of the Loan
Parties on a consolidated and consolidating basis, dated on or about August 17,
2018 (the “Projections” and together with the Pro Forma Balance Sheet,
collectively, the “Pro Forma Financial Statements”) delivered to Agent prior to
the Closing Date are based on good faith estimates and assumptions believed by
the Loan Parties to be reasonable as of the date of the Projections.
(c)    The audited consolidated and consolidating balance sheets of the Loan
Parties, and such other Persons described therein, as of January 31, 2018, and
the related statements of income, changes in stockholder’s equity, and changes
in cash flow for the period ended on such date, all accompanied by reports
thereon containing opinions without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of audit by
independent certified public accountants, copies of which have been delivered to
Agent, have been prepared in accordance with GAAP, consistently applied (except
for changes in GAAP or in the application of GAAP to which such accountants
concur) and present fairly the financial position of the Loan Parties at such
date and the results of their operations for such period. The unaudited
consolidated and consolidating balance sheets of the Loan Parties, and such
other Persons described therein, as of July 31, 2018, and the related statements
of income, changes in stockholder’s equity, and changes in cash flow for the
period ended on such date, copies of which have been delivered to Agent, present
fairly the financial position of the Loan Parties at such date and the results
of their operations at such date.
(d)    Since January 31, 2018, there has been no Material Adverse Effect.
5.6.    Entity Names. No Loan Party has been known by any other company or
corporate name, as applicable, in the past five (5) years and does not sell
Inventory under any other name except, as of the Closing Date, as set forth on
Schedule 5.6 hereto, nor has any Loan Party been the surviving corporation or
company, as applicable, of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.
5.7.    O.S.H.A. Environmental Compliance; Flood Insurance.
(a)    Except as set forth on Schedule 5.7 hereto, each Loan Party is in
material compliance with, and its facilities, business, assets, property,
leaseholds, Real Property and Equipment are in material compliance with, as
applicable the Federal Occupational Safety and Health Act, and applicable
Environmental Laws and there are no outstanding material citations, notices or
orders of non-compliance issued to any Loan Party or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations.


81
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(b)    Except as set forth on Schedule 5.7 hereto, each Loan Party has been
issued all material federal, state and local licenses, certificates or permits
(collectively, “Approvals”) relating to all applicable Environmental Laws and
all such Approvals are current and in full force and effect.
(c)    Except as set forth on Schedule 5.7 hereto: (i) there have been no
material releases, spills, discharges, leaks or disposal (collectively referred
to as “Releases”) of Hazardous Materials at, upon, under or migrating from or
onto any Real Property owned, leased or occupied by any Loan Party, except for
those Releases which are in full compliance with Environmental Laws; (ii) there
are no underground storage tanks or polychlorinated biphenyls on any Real
Property owned, leased or occupied by any Loan Party, except for such
underground storage tanks or polychlorinated biphenyls that are present in
compliance with Environmental Laws; (iii) all of the Real Property owned, leased
or occupied by any Loan Party has never been used by any Loan Party to dispose
of Hazardous Materials, except as authorized by Environmental Laws; and (iv) no
Hazardous Materials are managed by any Loan Party on any Real Property owned,
leased or occupied by any Loan Party, excepting such quantities as are managed
in accordance with all applicable manufacturer’s instructions and compliance
with Environmental Laws and as are necessary for the operation of the commercial
business of any Loan Party or of its tenants.
(d)    All Real Property owned by the Loan Parties is insured pursuant to
policies and other bonds which are valid and in full force and effect and which
provide adequate coverage from reputable and financially sound insurers as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party operates. As applicable,
each Loan Party has taken all actions required under the Flood Laws and/or
reasonably requested by Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Agent with the address and/or GPS coordinates of each
structure located upon any Real Property that will be subject to a mortgage or
deed of trust in favor of Agent, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral.
5.8.    Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
(a)    On a consolidated basis, (i) immediately after giving effect to the
Transactions, the Loan Parties will be solvent, able to pay their debts as they
mature, (ii) immediately after giving effect to the Transactions, the Loan
Parties will have capital sufficient to carry on their business and all
businesses in which they are about to engage, (iii) as of the Closing Date, the
fair present saleable value of the assets of the Loan Parties, calculated on a
going concern basis, are in excess of the amount of their liabilities, and (iv)
subsequent to the Closing Date, the fair saleable value of the assets of the
Loan Parties (calculated on a going concern basis) will be in excess of the
amount of their liabilities.
(b)    Except as disclosed in Schedule 5.8(b) hereto, no Loan Party has any
pending or threatened (in writing) litigation, arbitration, actions or
proceedings against any Loan Party that would reasonably be expected to result
in an Event of Default.


82
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(c)    No Loan Party has any outstanding Indebtedness other than the
Obligations, except for (i) Indebtedness disclosed in Schedule 5.8(c) hereto and
(ii) Indebtedness otherwise permitted under Section 7.9 hereof.
(d)    Each Loan Party is in material compliance with the requirements of all
applicable statutes, laws, rules, regulations and ordinances and applicable
orders of any court, Governmental Body or arbitration board or tribunal, except
in such instances in which (a) such requirement of statute, law, rule,
regulation, ordinance or order is being Properly Contested or (b) failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect.
(e)    Except to the extent not material: (i) No Loan Party or any member of the
Controlled Group maintains or is required to contribute to any Plan other than
those listed on Schedule 5.8(e) hereto; (ii) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Applicable Laws; (iii) Each Loan Party and each member of the Controlled Group
has met all applicable minimum funding requirements under Section 302 of ERISA
and Section 412 of the Code in respect of each Plan, and each Plan is in
compliance with Sections 412, 430 and 436 of the Code and Sections 206(g), 302
and 303 of ERISA, without regard to waivers and variances; (iv) each Plan which
is intended to be a qualified plan under Section 401(a) of the Code as currently
in effect has been determined by the Internal Revenue Service to be qualified
under Section 401(a) of the Code and the trust related thereto is exempt from
federal income tax under Section 501(a) of the Code or an application for such a
determination is currently being processed by the Internal Revenue Code; (v)
neither any Loan Party nor any member of the Controlled Group has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due which are unpaid; (vi) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (vii) the current value of the assets of each Plan
exceeds the present value of the accrued benefits and other liabilities of such
Plan and neither any Loan Party nor any member of the Controlled Group knows of
any facts or circumstances which would materially change the value of such
assets and accrued benefits and other liabilities; (viii) neither any Loan Party
nor any member of the Controlled Group has breached any of the responsibilities,
obligations or duties imposed on it by ERISA with respect to any Plan; (ix)
neither any Loan Party nor any member of the Controlled Group has incurred any
liability for any excise tax arising under Section 4971, 4972 or 4980B of the
Code, and no fact exists which could give rise to any such liability; (x)
neither any Loan Party nor any member of the Controlled Group nor any fiduciary
of, nor any trustee to, any Plan, has engaged in a “prohibited transaction”
described in Section 406 of ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Plan which is subject to ERISA; (xi) no Termination Event has occurred
or is reasonably expected to occur; (xii) there exists no Reportable ERISA
Event; (xiii) neither any Loan Party nor any member of the Controlled Group has
engaged in a transaction that would reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA; (xiv) neither any Loan Party nor any member of
the Controlled Group maintains or is required to contribute to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code;
(xv) neither any Loan Party nor any member of the Controlled Group has
withdrawn, completely or partially, within the meaning of Section 4203 or


83
074658.18062/111245555v.10

--------------------------------------------------------------------------------





4205 of ERISA, from any Multiemployer Plan so as to incur liability under the
Multiemployer Pension Plan Amendments Act of 1980 and there exists no fact which
would reasonably be expected to result in any such liability; and (xvi) no Plan
fiduciary (as defined in Section 3(21) of ERISA) has any liability for breach of
fiduciary duty or for any failure in connection with the administration or
investment of the assets of a Plan.
(f)    Except as indicated on Schedule 5.8(f), no Loan Party nor any of its
Subsidiaries maintains, sponsors, administers, contributes to, participates in
or has any liability in respect of any Canadian Pension Plan, nor has any such
Person ever maintained, sponsored, administered, contributed or participated in
any Canadian Pension Plan. Except as, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (a) the
Canadian Pension Plans are duly registered under the Income Tax Act (Canada) and
any other Applicable Laws which require registration, have been administered in
accordance with the Income Tax Act (Canada) and such other Applicable Law and no
event has occurred which could cause the loss of such registered status, (b) all
obligations of the Loan Parties and their Subsidiaries (including fiduciary,
funding, investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements relating
thereto have been performed on a timely basis, and (c) all contributions or
premiums required to be made or paid by the Loan Parties and their Subsidiaries
to the Canadian Pension Plans have been made on a timely basis in accordance
with the terms of such plans and all Applicable Laws.
5.9.    Intellectual Property. All material Intellectual Property owned or
utilized by any Loan Party: (a) is set forth on Schedule 5.9 hereto; (b) is
valid and has been duly registered or filed with all appropriate Governmental
Bodies; and (c) constitutes all of the intellectual property rights which are
necessary for the operation of its business. There is no objection to, pending
challenge to the validity of, or proceeding by any Governmental Body to suspend,
revoke, terminate or adversely modify, any such Intellectual Property and no
Loan Party is aware of any grounds for any challenge or proceedings, except as
set forth in Schedule 5.9 hereto. All Intellectual Property owned or held by any
Loan Party consists of original material or property developed by such Loan
Party or, to the knowledge of such Loan Party, was lawfully acquired by such
Loan Party from the proper and lawful owner thereof.
5.10.    Licenses and Permits. Except as set forth in Schedule 5.10 hereto, each
Loan Party (a) is in material compliance with and (b) has procured and is now in
possession of, all material licenses or permits required by any applicable
federal, state, provincial or local law, rule or regulation for the operation of
its business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to procure such licenses or permits would
reasonably be expected to have a Material Adverse Effect.
5.11.    Default of Indebtedness. No Loan Party is in default in the payment of
the principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which payment default or event, with or without the lapse of time or the giving
of notice, or both, constitutes or would constitute an Event of Default
hereunder.


84
074658.18062/111245555v.10

--------------------------------------------------------------------------------





5.12.    No Default. No Loan Party is in default in any material respects in the
payment or performance of any of its material contractual obligations and no
Default or Event of Default has occurred and is continuing.
5.13.    No Burdensome Restrictions. No Loan Party is party to any contract or
agreement the performance of which would reasonably be expected to have a
Material Adverse Effect. Each Loan Party has heretofore delivered to Agent true
and complete copies of all Material Contracts to which it is a party on the
Closing Date or to which it or any material portion of its properties is subject
on the Closing Date. No Loan Party has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not permitted under Section 7.3.
5.14.    No Labor Disputes. Except as would not reasonably be expected to result
in a Material Adverse Effect, (a) no Loan Party is involved in any labor
dispute; (b) there are no strikes or walkouts or union organization of any Loan
Party’s employees threatened or in existence and (c) no labor contract is
scheduled to expire during the Term, in each case other than as set forth on
Schedule 5.14 hereto.
5.15.    Margin Regulations. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
5.16.    Investment Company Act. No Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
5.17.    Swaps. No Loan Party is a party to, nor will it be a party to, any swap
agreement whereby such Loan Party has agreed or will agree to swap interest
rates or currencies unless same provides that damages upon termination following
an event of default thereunder are payable on an unlimited “two-way basis”
without regard to fault on the part of either party.
5.18.    Business and Property of the Loan Parties. Upon and after the Closing
Date, the Loan Parties do not propose to engage in any material line of business
substantially different from those lines of business conducted prior to the
Closing Date and activities necessary to conduct the foregoing.
5.19.    Ineligible Securities. The Loan Parties do not intend to use and shall
not use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a securities Affiliate of Agent or any Lender.
5.20.    Federal Securities Laws. No Loan Party (other than Holdings) or any of
their Subsidiaries (a) is required to file periodic reports under the Exchange
Act, (b) has any securities


85
074658.18062/111245555v.10

--------------------------------------------------------------------------------





registered under the Exchange Act or (c) has filed a registration statement that
has not yet become effective under the Securities Act.
5.21.    Equity Interests. The authorized and outstanding Equity Interests of
each Loan Party, and each legal and beneficial holder thereof as of the Closing
Date, are as set forth on Schedule 5.21 hereto. All of the Equity Interests of
each Loan Party have been duly and validly authorized and issued and are fully
paid and non-assessable and have been sold and delivered to the holders hereof
in compliance with, or under valid exemption from, all federal and state laws
and the rules and regulations of each Governmental Body governing the sale and
delivery of securities. Except for the rights and obligations set forth on
Schedule 5.21 hereto as of the Closing Date, there are no subscriptions,
warrants, options, calls, commitments, rights or agreement by which any Loan
Party or any of the shareholders of any Loan Party is bound relating to the
issuance, transfer, voting or redemption of shares of its Equity Interests or
any pre-emptive rights held by any Person with respect to the Equity Interests
of the Loan Parties. Except as set forth on Schedule 5.21 hereto, the Loan
Parties have not issued any securities convertible into or exchangeable for
shares of its Equity Interests or any options, warrants or other rights to
acquire such shares or securities convertible into or exchangeable for such
shares.
5.22.    Commercial Tort Claims. No Loan Party has any commercial tort claims in
excess of $250,000 individually and $500,000 in the aggregate, except as set
forth on Schedule 5.22 hereto.
5.23.    Letter of Credit Rights. As of the Closing Date, no Loan Party has any
letter of credit rights in excess of $250,000 individually and $500,000 in the
aggregate, except as set forth on Schedule 5.23 hereto.
5.24.    Material Contracts. Schedule 5.24 hereto sets forth, as of the Closing
Date, all Material Contracts of the Loan Parties. On the Closing Date, all
Material Contracts are in full force and effect and no material defaults exist
thereunder. Except as would not reasonably be expected to result in a Material
Adverse Effect, no Loan Party has (i) received any notice of termination or
non-renewal of any Material Contract, or (ii) exercised any option to terminate
or not to renew any Material Contract.
5.25.    Investment Property Collateral. (a) There are no restrictions on the
pledge or transfer of any of the Subsidiary Stock other than restrictions
referenced on the face of any certificates evidencing such Subsidiary Stock,
restrictions under Applicable Law or restrictions stated in the Organizational
Documents of such Loan Party with respect thereto, as applicable; (b) each Loan
Party is the legal owner of the Investment Property pledged by it hereunder,
which is registered in the name of such Loan Party, a custodian or a nominee;
(c) the Investment Property is free and clear of any Liens except for Liens
permitted under Section 7.3; (d) the pledge of and grant of the security
interest in the Investment Property is effective to vest in Agent a valid
security interest therein; and (e) none of the Organizational Documents or other
agreements governing any Investment Property provide that such Investment
Property governed thereby are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction.
5.26.    Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership executed and delivered to Agent and Lenders for each Loan Party on or
prior to the date of this


86
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Agreement, as updated from time to time in accordance with this Agreement, is
accurate, complete and correct as of the date hereof and as of the date any such
update is delivered.
5.27.    Disclosure. No representation or warranty made by any Loan Party in
this Agreement, the Other Documents or in any financial statement, report,
certificate or any other document delivered in connection herewith or therewith
(in each case, as modified or supplemented by other information so furnished
from time to time) contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements herein or therein not
misleading; provided that, with respect to projected financial information, each
Loan Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made. There is no
fact known to any Loan Party or which reasonably should be known to such Loan
Party which such Loan Party has not disclosed to Agent in writing with respect
to the Transactions which would reasonably be expected to have a Material
Adverse Effect.
VI.    AFFIRMATIVE COVENANTS.
Each Loan Party shall, until the Payment in Full of the Obligations, the
termination of the Commitments and the termination of this Agreement:
6.1.    Compliance with Laws. Comply in all material respects with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Loan Party’s business the non-compliance with which would
reasonably be expected to have a Material Adverse Effect (except to the extent
any separate provision of this Agreement shall expressly require compliance with
any particular Applicable Laws pursuant to another standard), except to the
extent any such Applicable Law is being Properly Contested.
6.2.    Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to the standard of care
typical in the industry and maintain all of its material properties reasonably
necessary in its business in good working order and condition (reasonable wear
and tear excepted and except as may be disposed of in accordance with the terms
of this Agreement), (b) preserve or renew all of its registered Intellectual
Property, to the extent the failure to do so could reasonably be expected to
materially impair the operation of any Loan Party’s business, (c) keep in full
force and effect its existence and comply in all material respects with the laws
and regulations governing the conduct of its business where the failure to do so
would reasonably be expected to have a Material Adverse Effect; and (d) take all
reasonable action to maintain its rights, licenses, leases, powers and
franchises under the Applicable Laws of the United States, Canada or any
political subdivision thereof, except to the extent failure to do so would not
reasonably be expected to have a material impairment to the operation of their
businesses.
6.3.    Books and Records. Keep proper books of record and account sufficient to
permit the preparation of consolidated financial statements in conformity with
GAAP.
6.4.    Payment of Taxes. Pay, when due, all taxes, Priority Payables,
assessments and other Charges lawfully levied or assessed upon such Loan Party
or any of the Collateral, including real


87
074658.18062/111245555v.10

--------------------------------------------------------------------------------





and personal property taxes, assessments and Charges and all franchise, income,
employment, social security benefits, withholding, and sales taxes. If any tax
by any Governmental Body is or may be imposed on or as a result of any
transaction between any Loan Party and Agent or any Lender which Agent or any
Lender may be required to withhold or pay or if any taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which would reasonably be expected to create a valid Lien on the
Collateral, Agent may without notice to the Loan Parties pay the taxes,
assessments or other Charges and each Loan Party hereby indemnifies and holds
Agent and each Lender harmless in respect thereof. Agent will not pay any taxes,
assessments or Charges to the extent that any applicable Loan Party has Properly
Contested those taxes, assessments or Charges. The amount of any payment by
Agent under this Section 6.4 shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations and, until the Loan Parties shall provide Agent with an indemnity
therefor (or supply Agent with evidence satisfactory to Agent that due provision
for the payment thereof has been made), Agent may hold without interest any
balance standing to the Loan Parties’ credit and Agent shall retain its security
interest in and Lien on any and all Collateral held by Agent.
6.5.    Financial Covenants.
(a)    Minimum EBITDA. Cause the Consolidated North American Entities to
achieve, when measured for the periods set forth below and tested at the end of
such period, EBITDA of not less than the amount set forth opposite thereto:
Period
Minimum EBITDA
August 1, 2018 through October 31, 2018
$1,807,000
August 1, 2018 through January 31, 2019
$2,462,000



(b)    Fixed Charge Coverage Ratio Consolidated North American Entities. Cause
the Consolidated North American Entities to achieve, as of the end of each
fiscal quarter, a Fixed Charge Coverage Ratio of not less than 1.10 to 1.00,
tested at the end of such fiscal quarter as follows: (i) for the quarter ending
April 30, 2019 for the nine month period then ended and (ii) for the quarter
ending July 31, 2019 and each quarter end thereafter on a trailing four quarter
basis.
(c)    Consolidated Fixed Charge Coverage Ratio. Cause Holdings and each of its
Subsidiaries on a consolidated basis to achieve, as of the end of each fiscal
quarter, a Fixed Charge Coverage Ratio of not less than 1.10 to 1.00, tested at
the end of such fiscal quarter as follows: (i) for the quarter ending October
31, 2018 for the nine month period then ended and (ii) for the quarter ending
January 31, 2019 and each quarter end thereafter on a trailing four quarter
basis.
6.6.    Insurance.
(a)    (i) Keep all its insurable properties and properties in which such Loan
Party has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered


88
074658.18062/111245555v.10

--------------------------------------------------------------------------------





by extended coverage insurance and such other hazards, and for such amounts, as
is customary in the case of companies engaged in similar businesses and owning
similar properties in similar locations to such Loan Party’s including business
interruption insurance; (ii) maintain a bond in such amounts as is customary in
the case of companies engaged in similar businesses in similar locations to such
Loan Party insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such Loan
Party either directly or through authority to draw upon such funds or to direct
generally the disposition of such assets; (iii) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (iv) maintain all such worker’s compensation or similar
insurance as may be required under the applicable laws of any state or
jurisdiction in which such Loan Party is engaged in business; (v) deliver to
Agent (A) copies of all policies and evidence of the maintenance of such
policies by the renewal thereof at least ten (10) days before any expiration
date, and (B) appropriate loss payable endorsements in form and substance
satisfactory to Agent, naming Agent as an additional insured and mortgagee
and/or lender loss payee (as applicable) as its interests may appear with
respect to all insurance coverage referred to in clauses (i) and (iii) above,
and providing (I) that all proceeds thereunder shall be payable to Agent, (II)
no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy, and (III) that such policy and
loss payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days prior written notice is given to Agent (or in the case of
non-payment, at least ten (10) days prior written notice). In the event of any
loss thereunder, the carriers named therein hereby are directed by Agent and the
applicable Loan Party to make payment for such loss to Agent and not to such
Loan Party and Agent jointly. If any insurance losses are paid by check, draft
or other instrument payable to any Loan Party and Agent jointly, Agent may
endorse such Loan Party’s name thereon and do such other things as Agent may
deem advisable to reduce the same to cash.
(b)    Each Loan Party shall take all applicable actions required under the
Flood Laws and/or requested by Agent to assist in ensuring that each Lender is
in compliance with the Flood Laws applicable to the Collateral, including, but
not limited to, providing Agent with the address and/or GPS coordinates of each
structure on any Real Property that will be subject to a mortgage or deed of
trust in favor of Agent, and, to the extent required, obtaining flood insurance
for such property, structures and contents prior to such property, structures
and contents becoming Collateral, and thereafter maintaining such flood
insurance in full force and effect for so long as required by the Flood Laws.
(c)    Upon the occurrence and during the continuance of any Event of Default,
Agent is hereby authorized to adjust and compromise claims under insurance
coverage referred to in Sections 6.6(a)(i), and (iii) and 6.6(b) above. All loss
recoveries received by Agent under any such insurance may be applied to the
Obligations, in such order as Agent in its Permitted Discretion shall determine.
Any surplus shall be paid by Agent to the Loan Parties or applied as may be
otherwise required by law. If any Loan Party fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such Loan
Party, which payments shall be charged to Borrowers’ Account and constitute part
of the Obligations.


89
074658.18062/111245555v.10

--------------------------------------------------------------------------------





6.7.    Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all of its material Indebtedness, except when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Agent and the
Lenders and (ii) when due its rental obligations under all material leases under
which it is a tenant, and shall otherwise comply, in all material respects, with
all other terms of such leases, except to the extent such terms or obligations
are being Properly Contested.
6.8.    Environmental Matters.
(a)    Ensure that all of the Real Property owned or leased by any Loan Party
and all operations and businesses conducted thereon are in material compliance
and remain in material compliance with all Environmental Laws and it shall
manage any and all Hazardous Materials on any Real Property owned or leased by
any Loan Party in material compliance with Environmental Laws.
(b)    Establish and maintain an environmental management and compliance system
to assure and monitor continued compliance with all applicable Environmental
Laws.
(c)    Respond promptly to any Hazardous Discharge or Environmental Complaint
and to avoid subjecting the Collateral or Real Property to any Lien. If any Loan
Party shall fail to respond promptly to any Hazardous Discharge or Environmental
Complaint or any Loan Party shall fail to comply with any of the requirements of
any Environmental Laws, Agent on behalf of Lenders may, but without the
obligation to do so, for the sole purpose of protecting Agent’s interest in the
Collateral: (i) give such notices or (ii) enter onto the applicable Real
Property (or authorize third parties to enter onto such Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deems
reasonably necessary or advisable, to remediate, remove, mitigate or otherwise
manage with any such Hazardous Discharge or Environmental Complaint. All
reasonable and documented out-of-pocket costs and expenses incurred by Agent and
Lenders (or such third parties) in the exercise of any such rights, including
any sums paid in connection with any judicial or administrative investigation or
proceedings, fines and penalties, together with interest thereon from the date
expended at the Default Rate for Domestic Rate Loans constituting Revolving
Advances shall be paid upon demand by the Loan Parties, and until paid shall be
added to and become a part of the Obligations secured by the Liens created by
the terms of this Agreement or any other agreement between Agent, any Lender and
any Loan Party.
6.9.    Reserved.
6.10.    Federal Securities Laws. Promptly notify Agent in writing if any Loan
Party (other than Holdings) or any of their Subsidiaries (a) are required to
file periodic reports under the Exchange Act, (b) registers any securities under
the Exchange Act or (c) files a registration statement under the Securities Act.
6.11.    Execution of Supplemental Instruments. Execute and deliver to Agent
from time to time, promptly upon demand, such supplemental agreements,
statements, assignments and transfers,


90
074658.18062/111245555v.10

--------------------------------------------------------------------------------





or instructions or documents relating to the Collateral, and such other
instruments as Agent may reasonably request, in order that the full intent of
this Agreement may be carried into effect.
6.12.    [Reserved].
6.13.    Government Receivables. Take all steps reasonably necessary to protect
Agent’s interest in the Collateral under the Federal Assignment of Claims Act,
the Uniform Commercial Code, the Financial Administration Act (Canada) and all
other applicable state, provincial or local statutes or ordinances and deliver
to Agent appropriately endorsed, any instrument or chattel paper connected with
any Receivable constituting Collateral arising out of any contract between any
Loan Party and the United States, any state or any department, agency or
instrumentality of any of them.
6.14.    Keepwell. If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.14, or otherwise under this Agreement or any Other
Document, voidable under Applicable Law, including Applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.14 shall
remain in full force and effect until the Payment in Full of the Obligations,
the termination of the Commitments and the termination of this Agreement and the
Other Documents. Each Qualified ECP Loan Party intends that this Section 6.14
constitute, and this Section 6.14 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18(A)(v)(II) of
the CEA.
6.15.    Certificate of Beneficial Ownership and Other Additional Information.
Provide to Agent and the Lenders: (a) upon request confirmation of the accuracy
of the information set forth in the most recent Certificate of Beneficial
Ownership provided to Agent and Lenders; (b) a new Certificate of Beneficial
Ownership, in form and substance acceptable to Agent and each Lenders, when the
individual(s) to be identified as a Beneficial Owner have changed; and (c) such
other information and documentation as may reasonably be requested by Agent or
any Lender from time to time for purposes of compliance by Agent or such Lender
with Applicable Laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by Agent or such Lender to comply therewith.
6.16.    Post-Closing Covenants.
(a)    As soon as practicable after the Closing Date, but in no event later than
five (5) Business Days following the Closing Date (or such later date as Agent
may agree in its sole discretion), Loan Parties shall deliver to Agent:


91
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(i)    an original stock certificate of MFRI Holdings (B.V.I.) Ltd., a company
formed under the laws of the British Virgin Islands (“BVI”), evidencing
Holdings’ ownership of 65% of the Equity Interests of BVI together with a
transfer power executed in blank;
(ii)    an original stock certificate of Perma-Pipe evidencing Holdings’
ownership of 100% of the Equity Interests of Perma-Pipe together with a transfer
power executed in blank;
(iii)    an original stock certificate of Canada Holdings evidencing
Perma-Pipe’s ownership of 100% of the Equity Interests of Canada Holdings
together with a transfer power executed in blank; and
(iv)    an original stock certificate of Perma-Pipe Canada evidencing Canada
Holdings’ ownership of 100% of the Equity Interests of Perma-Pipe Canada
together with a transfer power executed in blank.
(b)    As soon as practicable after the Closing Date, but in no event later than
five (5) days following the Closing Date (or such later date as Agent may agree
in its sole discretion), Loan Parties shall deliver to Agent original signature
pages to the Loan Documents.
(c)    As soon as reasonably practicable, but in no event later than fifteen
(15) days following the Closing Date (or such later date as Agent may agree in
its sole discretion), Loan Parties shall deliver to Agent:
(i)    a first loss payable endorsement and a notice of cancellation endorsement
for insurance policy number CA00006276PR17A maintained with BFL Canada Insurance
Services Inc;
(ii)    an additional insured endorsement and a notice of cancellation
endorsement for insurance policy number CA00006278LI17A maintained with BFL
Canada Insurance Services Inc;
(iii)    a lenders loss payable endorsement and a notice of cancellation
endorsement for insurance policy number EQ974 maintained with Mesirow Insurance
Services, Inc; and
(iv)    an additional insured endorsement and a notice of cancellation
endorsement for insurance policy numbers G28180858002 and AUC655598607
maintained with Mesirow Insurance Services, Inc.
(d)    As soon as practicable after the Closing Date, but in no event later than
thirty (30) days following the Closing Date (or such later date as Agent may
agree in its sole discretion), Loan Parties shall deliver to Agent deposit
account control agreements sufficient to give Agent “control” (for purposes of
Articles 8 and 9 of the Uniform Commercial Code), and otherwise in form and
substance reasonably satisfactory to Agent (it being understood that such
agreements will


92
074658.18062/111245555v.10

--------------------------------------------------------------------------------





provide for “springing” exclusive control), over the deposit accounts listed on
Schedule 4.8(j) hereto located at BMO Harris Bank, N.A and Bank of Montreal.
(e)    As soon as reasonably practicable, but in no event later than sixty (60)
days following the Closing Date (or such later date as Agent may agree in its
sole discretion), Loan Parties shall deliver to Agent evidence that releases of
security interests of the following have been filed with the USPTO:
(i)    Connecticut General Life Insurance, Massachusetts Mutual Life Insurance
Company, and C.M. Life Insurance Company recorded with the trademark division of
the USPTO on 09/17/2002 at reel/frame 2586/0375 and recorded with the patent
division of the USPTO on 09/17/2002 at reel/frame 013333/0590; and
(ii)    Fleet Capital Corporation recorded with the trademark division of the
USPTO on 08/12/2002 at reel/frame 2559/0430, recorded with and the patent
division of the USPTO on 8/12/2002 at reel/frame 013158/0446 and recorded with
and the patent division of the USPTO on 08/19/2002 at reel/frame 013184/0894.
(f)    Borrower shall use commercially reasonable efforts to deliver to Lender
within sixty (60) days following the Closing Date (or such later date as Lender
may agree in its sole discretion) a fully-executed Landlord’s Waiver and Consent
in form and substance reasonably acceptable to Lender for the leased property
located at:
(i)    6410 W Howard Street, Niles IL 60714;
(ii)    5008-11 Curtis Lane, New Iberia, LA 70560, New Iberia County/Iberia
Parish; and
(iii)    3814 Commercial Drive, New Iberia, LA 70560, New Iberia County/Iberia
Parish.
(g)    As soon as reasonably practicable, but in no event later than ninety (90)
days following the Closing Date (or such later date as Agent may agree in its
sole discretion), Loan Parties shall either deliver to Agent deposit account
control agreements sufficient to give Agent “control” (for purposes of Articles
8 and 9 of the Uniform Commercial Code), and otherwise in form and substance
reasonably satisfactory to Agent (it being understood that such agreements will
provide for “springing” exclusive control), over the deposit accounts listed on
Schedule 4.8(j) hereto located at Royal Bank of Canada (the “RBC Accounts”) or
close the RBC Accounts and transfer all funds thereto into a deposit account
maintained with PNC Bank, National Association or such other arrangement
acceptable to Agent in its sole discretion.
(h)    On or before November 1, 2019, Loan parties shall deliver to Agent
updated insurance certificates reflecting renewal of the following insurance
policies (or replacements thereof acceptable to Agent together with all
insurance endorsements required under Section 8.1(s) of this Agreement) for at
least 1-year from the date so delivered: insurance policy numbers
CA00006276PR17A and CA00006278LI17A maintained with BFL Canada Insurance
Services Inc.


93
074658.18062/111245555v.10

--------------------------------------------------------------------------------





and insurance policy numbers EQ974, G28180858002 and AUC655598607 maintained
with Mesirow Insurance Services, Inc.
VII.    NEGATIVE COVENANTS.
No Loan Party shall, until the Payment in Full of the Obligations, the
termination of the Commitments and the termination of this Agreement:
7.1.    Merger, Consolidation and Acquisition.
Enter into any merger, amalgamation, consolidation or other reorganization or
arrangement with or into any other Person or acquire all or a substantial
portion of the assets or Equity Interests of any Person or permit any other
Person to consolidate with or merge or amalgamate with it, except that (i) any
Loan Party may merge or amalgamate, consolidate or reorganize with any Affiliate
thereof or acquire the assets or Equity Interest of any Affiliate thereof so
long as (A) such Loan Party shall provide Agent with ten (10) days prior written
notice of such merger, amalgamation, consolidation or reorganization, (B) in
connection with any merger, amalgamation, consolidation or reorganization
between a Loan Party and any of its Affiliates or Subsidiaries which is not a
Loan Party, such Loan Party must be the surviving entity of merger,
amalgamation, consolidation or reorganization, and (C) such Loan Party shall
deliver to Agent all of the relevant material agreements, documents and
instruments evidencing such merger, consolidation or reorganization and (ii)
notwithstanding the foregoing, nothing in this Section 7.1 shall limit (x)
Investments permitted under Section 7.5 or (y) Dispositions permitted under
Section 7.2.
7.2.    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of Inventory in the Ordinary Course of Business;
(b)    Dispositions of obsolete and worn-out Equipment in the Ordinary Course of
Business during any fiscal year having an aggregate fair market value of not
more than $500,000 and only to the extent that (x) the proceeds of any such
disposition are used to acquire replacement Equipment which is subject to
Agent’s first priority Lien or (y) the proceeds of which are remitted to Agent
to be applied pursuant to Section 2.20 hereof;
(c)    any Disposition that constitutes (i) a merger, dissolution, consolidation
or liquidation permitted under Section 7.1, (ii) a Lien permitted under Section
7.3, (iii) an Investment permitted under Section 7.5, (iv) a dividend or
distribution permitted under Section 7.8 or (v) any other sales or Dispositions
expressly permitted by this Agreement;
(d)    such Disposition that results from a casualty or condemnation in respect
of such property or assets and all proceeds thereof are remitted to Agent for
application in accordance with Section 2.20;
(e)    such Disposition that consists of the discount in the Ordinary Course of
Business of overdue Receivables that are not Eligible Receivables but only in
connection with the


94
074658.18062/111245555v.10

--------------------------------------------------------------------------------





compromise or collection thereof, provided that the Net Cash Proceeds from such
Disposition shall be deposited pursuant to Section 4.8(h);
(f)    Dispositions among the Loan Parties or by any Subsidiary to a Loan Party;
and
(g)    Dispositions of assets other than Receivables or Inventory with respect
to which the fair market value of all such assets Disposed of, whether
individually or in a series of related transactions, does not exceed $250,000 in
the aggregate for any fiscal year and only to the extent that (x) the proceeds
of any such Disposition are used to acquire replacement Equipment which is
subject to Agent’s first priority Lien or (y) the proceeds of which are remitted
to Agent to be applied pursuant to Section 2.20 hereof; and
(h)    Dispositions of any assets acquired by virtue of any Bail-In Action with
respect to any Lender.
7.3.    Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of its property or assets now owned or hereafter created or
acquired, except:
(a)     Permitted Encumbrances;
(b)    Liens securing Indebtedness permitted under Sections 7.7 and 7.9(c);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness (and other property financed by the
same lender and/or such lender’s affiliates) and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
(c)    Liens securing Indebtedness permitted under Section 7.9(d);
(d)    operating leases or subleases granted by the Loan Parties to any other
Person in the Ordinary Course of Business; and
(e)    Liens in favor of customs and revenue authorities imposed by Applicable
Law to secure payment of customs duties in connection with the importation of
goods and arising in the Ordinary Course of Business which are not overdue for a
period of more than 30 days or which are being Properly Contested.
7.4.    Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.4 hereto, (b) guarantees by
one or more Loan Parties of the Indebtedness or obligations of any other Loan
Party or Subsidiary to the extent such Indebtedness or obligations are permitted
to be incurred and/or outstanding pursuant to the provisions of this Agreement ,
including, without limitation, Section 7.9(b), (c) the endorsement of checks in
the Ordinary Course of Business, (d) in respect of the Obligations hereunder and
(e) unsecured performance guarantees issued in the Ordinary Course of Business
by Holdings and/or its Subsidiaries to Customers of Holdings and/or its
Subsidiaries.


95
074658.18062/111245555v.10

--------------------------------------------------------------------------------





7.5.    Investments. Make any Investments, except:
(a)    Permitted Investments;
(b)    Investments held by the Loan Parties in the form of Cash Equivalents that
are subject to a Lien hereunder to the extent provided in Article IV;
(c)    non-cash Investments in Subsidiaries that are not Loan Parties consisting
of accrued and unpaid or capitalized interest and fees associated with
Investments otherwise permitted under this Section 7.5;
(d)    so long as no Default has occurred and is continuing or would result from
such Investments, other Investments (including Investments by the Loan Parties
in Subsidiaries that are not Loan Parties) not exceeding $5,000,000 (less the
net amount of any Investments under Section 7.5(e) or Loans under Section 7.6
made after the Closing Date (for the avoidance of doubt not less than $0)) in
the aggregate so long as at the time of, and after giving effect to, the making
of any such Investment (i) the Fixed Charge Coverage Ratio (calculated on a pro
forma basis giving effect to such Investment and any Indebtedness incurred in
connection therewith) of the Consolidated North American Entities as of the most
recently ended fiscal quarter shall be at least 1.20 to 1.00 and (ii) Borrowers’
Undrawn Availability and Average Undrawn Availability shall not be less than
$3,000,000;
(e)    Investments in any partnership, joint venture or similar arrangement not
to exceed $1,500,000 in the aggregate;
(f)    Investments permitted pursuant to Sections 7.1, 7.2 and 7.6; and
(g)    any Investment acquired by virtue of any Bail-In Action with respect to
any Lender.
7.6.    Loans. Make advances, loans, or extensions of credit (“Loan(s)”) to any
Person, including any Parent, Subsidiary or Affiliate other than:
(a)    Permitted Loans;
(b)    intercompany Loans (i) by a Loan Party to any non-Loan Party Subsidiary
so long as such Loans do not exceed $2,500,000 outstanding in the aggregate or
(ii) among the Loan Parties;
(c)    Loans to officers, directors and employees of the Loan Parties and their
Subsidiaries made in the Ordinary Course of Business in an aggregate amount at
any time outstanding not to exceed $500,000 or such additional amount as may
from time to time be approved by the Agent in writing;
(d)    Loans by the Loan Parties to their respective Subsidiaries outstanding on
the date hereof and listed on Schedule 7.6 hereto; and


96
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(e)    Investments consisting of extensions of credit in the nature of
Receivables arising from the grant of trade credit in the Ordinary Course of
Business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled Customers to the extent reasonably necessary
in order to prevent or limit loss.
7.7.    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Loan Parties in excess of $3,000,000; provided, however, in the event
Capital Expenditures during any fiscal year are less than the amount permitted
for such fiscal year, then the unused amount (the “Carryover Amount”) may be
carried over and used in the immediately succeeding fiscal year; provided,
further, that any Carryover Amount shall not exceed $1,500,000 and shall be
deemed to be the last amount spent in such succeeding fiscal year.
7.8.    Dividends and Distributions. Declare, pay or make any dividend or
distribution on any Equity Interests of any Loan Party (other than dividends or
distributions payable in its stock (other than Disqualified Equity Interests),
or split-ups or reclassifications of its Equity Interests (other than
Disqualified Equity Interests)) or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any of its Equity Interests, or
of any options to purchase or acquire any Equity Interests of any Loan Party,
except that:
(a)     each Loan Party may purchase, redeem or otherwise acquire shares of its
common stock or other common Equity Interests or warrants or options to acquire
any such shares from employees in connection with customary employee or
management agreements, plans or arrangements, or in connection with termination
of employment, all in an aggregate amount not in excess of $500,000 in any
fiscal year; and
(b)    each Loan Party may declare, pay or make any other distributions on any
Equity Interests of any Loan Party in an aggregate amount not to exceed $500,000
in any fiscal year.
7.9.    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than:
(a)    Permitted Indebtedness;
(b)    guarantees of any Loan Party in respect of Indebtedness of any other Loan
Party or Subsidiary otherwise permitted hereunder;
(c)    Indebtedness in respect of purchase money obligations for Real Property
and fixed or capital assets within the limitations set forth in Section 7.7;
(d)    additional Indebtedness subordinated to the Obligations on terms
acceptable to Agent, in its Permitted Discretion, in an aggregate amount
outstanding at any one time not to exceed $15,000,000;
(e)    the endorsements of negotiable instruments for deposit or collection or
similar transactions in the Ordinary Course of Business;


97
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(f)    other unsecured Indebtedness of any Loan Party owing to any other Loan
Party or any other Subsidiary that is not a Loan Party (so long as such
Indebtedness owing to a Subsidiary that is not a Loan Party (x) bears interest
(and provides for fees) at a rate (or amount) no greater than the current arm’s
length market rate (or amount) for similar Indebtedness, (y) does not require
the payment in cash of principal (at maturity or otherwise) prior to ninety (90)
days following the end of the Term and (z) is subordinated to the Obligations on
terms reasonably acceptable to Agent); provided that any such Indebtedness
described in this clause (f) shall (y) to the extent the aggregate principal
amount thereof is in excess of $500,000 be evidenced by promissory notes in form
and substance satisfactory to Agent and if requested by Agent, pledged to Agent
on terms acceptable to it, in each case in its Permitted Discretion, and (z) not
be forgiven or otherwise discharged for any consideration other than payment in
full in cash unless Agent otherwise consents;
(g)    upon written notice to Agent and so long as no Default or Event of
Default has occurred and is continuing or would result from the incurrence
thereof, other unsecured Indebtedness not exceeding $3,500,000 in the aggregate
at any one time so long as Loan Parties demonstrate to Agent that (i) the Fixed
Charge Coverage Ratio (calculated on a pro forma basis giving effect to such
Indebtedness incurred) of the Consolidated North American Entities as of the
most recently ended fiscal quarter shall be at least 1.20 to 1.00 and (ii)
Borrowers’ Undrawn Availability and Average Undrawn Availability shall not be
less than $3,000,000;
(h)    all Indebtedness associated with the Liens permitted under Section 7.3;
(i)    all Indebtedness respecting Investments permitted under Section 7.5;
(j)    all Indebtedness respecting Loans permitted under Section 7.6;
(k)    unsecured Indebtedness consisting of guaranties of certain performance
bonds (i) in existence on the Closing Date and (ii) as may be provided from time
to time after the closing date in the reasonable business judgment of any Loan
Party in an aggregate amount of up to $25,000,000 (as such amount may be
increased from time to time in the reasonable judgment of Agent), in each case,
in connection with that certain Bonding Agreement dated as of June 26, 2013
between Holdings, Edward A. Crylen and MM&E LLC, an Illinois limited liability
company; and
(l)    other unsecured Indebtedness incurred in the Ordinary Course of Business
on arm’s length terms having a stated maturity date no earlier than 91 days
following the end of the Term and in an aggregate outstanding principal amount
not exceeding $500,000.
7.10.    Nature of Business. Substantially change the nature of the business in
which it is engaged on the Closing Date.
7.11.    Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for:


98
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(a)    transactions among the Loan Parties which are not expressly prohibited by
the terms of this Agreement and which are in the Ordinary Course of Business;
(b)    transactions with Affiliates permitted hereunder, including, without
limitation, those under Sections 7.1, 7.2, 7.4, 7.5(c), 7.5(d), 7.6(b), 7.6(c),
7.6(d) 7.9(b), 7.9(f), 7.9(g), 7.12, 7.17 and 7.20; and
(c)    transactions entered into upon fair and reasonable terms no less
favorable to such Loan Party as could be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of such Loan Party.
7.12.    Subsidiaries.
(a)    Form any Subsidiary unless such Subsidiary (i)(A) is a Foreign Subsidiary
of a Foreign Subsidiary existing as of the date hereof, (B) Agent has received
written notice of the formation of such Foreign Subsidiary and (C) Agent has not
objected to the formation of such Foreign Subsidiary within fifteen (15) days of
receipt of such notice on the basis that such formation could reasonably be
expected to violate applicable Anti-Terrorism Laws of the United States of
America (it being understood that the Egyptian Subsidiary of the Loan Parties in
the process of being formed as of the date hereof, as disclosed to Agent,
satisfies the foregoing standard), or (ii)(A) is not a Foreign Subsidiary,
(B) at Agent’s discretion, expressly joins in this Agreement as a Borrower or
Guarantor, and becomes jointly and severally liable for the Obligations and
(C) Agent shall have received all documents, including without limitation, legal
opinions and appraisals it may reasonably require to establish compliance with
each of the foregoing conditions in connection therewith.
(b)    Enter into any partnership, joint venture or similar arrangement except
as permitted pursuant to Section 7.5(e).
7.13.    Fiscal Year and Accounting Changes. Change its fiscal year from January
31 or make any significant change (a) in accounting treatment and reporting
practices except as required by GAAP or (b) in tax reporting treatment except as
required by law.
7.14.    Pledge of Credit. Use any portion of any Advance in or for any business
other than such Loan Party’s business operations as conducted on the Closing
Date and reasonable extensions thereof.
7.15.    Amendment of Organizational Documents. (a) Change its legal name, (b)
change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (c) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (d) otherwise amend, modify or waive any term or material
provision of its Organizational Documents in a manner materially adverse to
Agent and Lenders, in any such case without (i) giving at least thirty (30) days
prior written notice of such intended change to Agent, (ii) having received from
Agent confirmation that Agent has taken all steps necessary for Agent to
continue the perfection of and protect the enforceability and priority of its
Liens in the Collateral belonging to such Loan Party and in the Equity Interests
of such Loan


99
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Party and (iii) in any case under clause (d), having received the prior written
consent of Agent and Required Lenders to such amendment, modification or waiver.
7.16.    Compliance with ERISA. Except as would not reasonably be expected to
result in a Material Adverse Effect, (a) (x) Maintain, or permit any member of
the Controlled Group to maintain, or (y) become obligated to contribute, or
permit any member of the Controlled Group to become obligated to contribute, to
any Plan, other than those Plans disclosed on Schedule 5.8(e) hereto, (b)
engage, or permit any member of the Controlled Group to engage, in any
non-exempt “prohibited transaction”, as that term is defined in Section 406 of
ERISA or Section 4975 of the Code, (c) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Loan Party or any member of the Controlled Group or the
imposition of a lien on the property of any Loan Party or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (d) incur, or permit any
member of the Controlled Group to incur, any material withdrawal liability to
any Multiemployer Plan; (e) fail promptly to notify Agent of the occurrence of
any Termination Event, (f) fail to comply, or permit any member of the
Controlled Group to fail to comply, in all material respects with the
requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan, (g) fail to meet, permit any member of the Controlled Group to fail to
meet, or permit any Plan to fail to meet all minimum funding requirements under
ERISA and the Code, without regard to any waivers or variances, or postpone or
delay or allow any member of the Controlled Group to postpone or delay any
funding requirement with respect to any Plan, or (h) cause, or permit any member
of the Controlled Group to cause, a representation or warranty in Section 5.8(e)
or Section 5.8(f) hereof to cease to be true and correct in all material
respects.
7.17.    Prepayment of Indebtedness. At any time, directly or indirectly, prepay
any Indebtedness (other than to Lenders), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of any Loan Party, except, so long as no
Default or Event of Default shall exist prior to or immediately thereafter,
prepayments, redemptions, purchases, repurchases, defeasances or other
satisfaction (each, a “Prepayment”) of:
(a)    Indebtedness refinanced with the proceeds of any permitted subordinated
Indebtedness;
(b)    other Indebtedness permitted hereunder refinanced in accordance with this
Agreement and containing terms and conditions (including terms of subordination,
security and maturity) no less favorable in any material respect to Agent than
the Indebtedness subject to such Prepayment;
(c)    Indebtedness in accordance with Section 7.20; and
(d)    other Indebtedness so long as (i) Prepayments in respect of such other
Indebtedness do not exceed $3,500,000 in the aggregate in any fiscal year, (ii)
the Fixed Charge Coverage Ratio (calculated on a pro forma basis giving effect
to such Prepayment) of the Consolidated North American entitles as of the most
recently ended fiscal quarter shall be at least 1.20 to 1.00 and (iii)
Borrowers’ Undrawn Availability and Average Undrawn Availability shall not be
less than $3,000,000.


100
074658.18062/111245555v.10

--------------------------------------------------------------------------------





7.18.    Holdings. Permit Holdings or Canada Holdings to (i) incur, directly or
indirectly, any Indebtedness or any other material contractual obligation or
liability whatsoever, other than (x) under this Agreement, the Other Documents
and its Organizational Documents, (y) guarantees of obligations of other Loan
Parties and (z) obligations and liabilities incurred in connection with ordinary
course holding company activities associated with maintaining its separate
existence and its ownership of the other Loan Parties and their Subsidiaries;
(ii) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it other than (x) the Liens created under this Agreement
and the Other Documents and (y) other Liens permitted under Section 7.3 hereof;
(iii) engage in any active business or activity or own any assets other than (w)
a deposit account at PNC, (x) receiving and distributing the dividends and
distributions permitted to be made to it under Section 7.8, (y) holding,
directly or indirectly, not less than one hundred percent (100%) of the Equity
Interests of Borrowers, and (z) performing its obligations as a holding company
with ownership of the other Loan Parties and their Subsidiaries and activities
incidental thereto, including, without limitation, any activities relating to
any tax, accounting, legal, regulatory and other administrative matters, and
performing its obligations under this Agreement, the Other Documents and its
Organizational Documents; (iv) consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person
except as otherwise permitted by this Agreement; (v) sell or otherwise dispose
of any Equity Interests of any Borrower except as otherwise permitted by this
Agreement; (vi) create or acquire any direct Subsidiary or make or own any
direct Investment in any Person, in each case other than the Loan Parties and
except as otherwise permitted by this Agreement; or (vii) fail to hold itself
out to the public as a legal entity separate and distinct from all other Persons
(excluding financial reporting consolidating).
7.19.    Inactive Subsidiaries. Except as is reasonably necessary for the
purpose of winding down their respective businesses, permit MM Niles
Corporation, a Delaware corporation, Midwesco Filter Resources, Inc., a Delaware
corporation, or Midwesco Filter Resources, Inc. Denmark A/S (MFRD), a Danish
entity, to (i) incur, directly or indirectly, any Indebtedness in excess of
$250,000, in the aggregate, during any fiscal year or any other material
contractual obligation or liability whatsoever or (ii) engage in any active
business or activity or own any assets other than holding, directly or
indirectly, the Equity Interests of any of their Subsidiaries in existence as of
the Closing Date and assets owned as of the Closing Date and proceeds thereof.
7.20.    Subordinated Loans. At any time, directly or indirectly, pay, prepay,
repurchase, redeem, retire or otherwise acquire, or make any payment on account
of any principal of, interest on or premium payable in connection with the
repayment or redemption of any Subordinated Loans except (a) as expressly
permitted in any applicable Subordination Agreement, (b) Indebtedness owed by
any Loan Party to any other Loan Party and (c) intercompany Subordinated
Indebtedness owed by a Loan Party to a non-Loan Party in accordance with the
terms of the Intercompany Subordination Agreement.
VIII.    CONDITIONS PRECEDENT.
8.1.    Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by


101
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Agent, immediately prior to or concurrently with the making of such Advances, of
the following conditions precedent:
(a)    Other Documents. Agent shall have received, in form and substance
reasonably satisfactory to Agent, each of the Other Documents, in each case duly
authorized, executed and delivered by the Loan Parties and any other Person
party thereto;
(b)    Structure, etc. The ownership, capital, corporate, tax, organizational
and legal structure of the Loan Parties and their Subsidiaries shall be
reasonably acceptable to Agent;
(c)    Financial Condition Certificate. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(c) attached hereto;
(d)    Cash Collateral. Agent shall have received the duly authorized and
executed Cash Collateral Pledge Agreement and the Cash Collateral;
(e)    Closing Certificate. Agent shall have received a closing certificate
signed by the Chief Financial Officer of Holdings dated as of the Closing Date,
stating, among other things, that (i) all representations and warranties set
forth in this Agreement and the Other Documents shall be true and correct in all
material respects (or in any respect, if such representations and warranties are
qualified per their terms by materiality, Material Adverse Effect or other
similar language) on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty expressly relates only
to any earlier and/or specified date), and (ii) on such date no Default or Event
of Default has occurred or is continuing;
(f)    Stock Certificates. To the extent constituting Collateral, Agent shall
have received originals of stock certificates representing 100% (or 65%, as
applicable) of the Equity Interests of each Subsidiary of Holdings, Perma-Pipe
and Canada Holdings, together with stock powers executed in blank;
(g)    Borrowing Base. Agent shall have received a Borrowing Base Certificate
providing evidence that the aggregate amount of Eligible Insured Receivables,
Eligible Uninsured Receivables and Eligible Inventory is sufficient in value and
amount to support Revolving Advances in the amount requested by the Borrowers on
the Closing Date;
(h)    Undrawn Availability. After giving effect to the initial Advances, the
Borrowers shall have Undrawn Availability of at least $3,000,000;
(i)    Blocked Accounts. The Loan Parties shall have opened the Depository
Accounts with Agent and/or Agent shall have received duly executed agreements
establishing the Blocked Accounts with one or more Blocked Account Banks for the
collection or servicing of the Receivables and proceeds of the Collateral and
Agent shall have received, in form and substance reasonably satisfactory to
Agent, deposit account control agreements among Agent, each applicable Loan
Party and each applicable Blocked Account Bank with respect to such Blocked
Accounts;


102
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(j)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statements, PPSA and Uniform Commercial Code
and PPSA termination statements) required by this Agreement, any of the Other
Documents or under Applicable Law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral and in order to terminate the
perfected security interest in or lien upon the Collateral of Existing Lenders
shall have been (including substantially contemporaneously with closing)
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and Agent shall
have received an acknowledgment copy, or other evidence satisfactory to it, of
each such filing, registration or recordation and satisfactory evidence of the
payment of any necessary fee, tax or expense relating thereto;
(k)    Payoff Letter. Agent shall have received, in form and substance
reasonably satisfactory to Agent, a payoff letter from BMO Harris Bank N.A.
providing that, among other things, and except as otherwise expressly provided
in such payoff letter, all of the Indebtedness of the Loan Parties under the
Existing Loan Documents has been (or substantially contemporaneously with
closing will be) paid and satisfied in full;
(l)    Lien Waiver Agreements. Each Loan Party shall use commercially reasonable
efforts to provide the Agent with Lien Waiver Agreements with respect to each
location not owned by any Loan Party at which Collateral with a value in excess
of $200,000 is located;
(m)    Secretary’s Certificates, Authorizing Resolutions and Good Standing
Certificates. Agent shall have received, in form and substance satisfactory to
Agent, a certificate of the Secretary or Assistant Secretary (or other
equivalent officer or manager) of each Loan Party dated as of the Closing Date
which shall certify (i) copies of resolutions, in form and substance reasonably
satisfactory to Agent, of the board of directors (or other equivalent governing
body or member) of such Loan Party authorizing (x) the execution, delivery and
performance of this Agreement and the Other Documents to which such Loan Party
is a party (including authorization of the incurrence of Indebtedness, borrowing
of Advances and requesting of Letters of Credit on a joint and several basis
with all Loan Parties as provided for herein), and (y) the granting by such Loan
Party of the Liens upon the Collateral to secure all of the joint and several
Obligations of the Loan Parties (and such certificate shall state that such
resolutions have not been amended, modified, revoked or rescinded as of the date
of such certificate), (ii) the incumbency and signature of the officers of such
Loan Party authorized to execute this Agreement and the Other Documents, (iii)
copies of the Organizational Documents of such Loan Party as in effect on such
date, complete with all amendments thereto, and (iv) the good standing (or
equivalent status) of such Loan Party in its jurisdiction of organization and
each applicable jurisdiction where the conduct of such Loan Party’s business
activities or the ownership of its properties necessitates qualification, as
evidenced by good standing certificates (or the equivalent thereof issued by any
applicable jurisdiction) dated not more than thirty (30) days prior to the
Closing Date, issued by the Secretary of State or other appropriate official of
each such jurisdiction;
(n)    Legal Opinion. Agent shall have received, in form and substance
satisfactory to Agent, the executed legal opinions of counsel to the Loan
Parties which shall cover such matters


103
074658.18062/111245555v.10

--------------------------------------------------------------------------------





incident to the Transactions as Agent may reasonably require and each Loan Party
hereby authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;
(o)    No Litigation. No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened in writing
against any Loan Party (A) in connection with this Agreement, the Other
Documents or any of the transactions contemplated hereby or thereby and which,
in the reasonable opinion of Agent, is material or (B) which would, in the
reasonable opinion of Agent, have a Material Adverse Effect; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Loan Party or the conduct of its business or inconsistent with
the due consummation of the Transactions shall have been issued by any
Governmental Body;
(p)    Collateral Examination. Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Agent, of the Receivables, Inventory, General
Intangibles and Equipment of each Loan Party and all books and records in
connection therewith;
(q)    Fees. Agent shall have received all fees payable to Agent and Lenders on
or prior to the Closing Date hereunder, including pursuant to Article III hereof
and the Fee Letter;
(r)    Pro Forma Financial Statements. Agent shall have received a copy of the
Pro Forma Financial Statements which shall be reasonably satisfactory in all
respects to Agent;
(s)    Insurance. Agent shall have received in form and substance satisfactory
to Agent, (i) evidence that adequate insurance, including without limitation,
casualty and liability insurance, required to be maintained under this Agreement
is in full force and effect, (ii) insurance certificates issued by the Loan
Parties’ insurance broker containing such information regarding the Loan
Parties’ casualty and liability insurance policies as Agent shall request and
naming Agent as an additional insured, lenders loss payee and/or mortgagee, as
applicable, (iii) loss payable endorsements issued by the Loan Parties’ insurer
naming Agent as lenders loss payee and mortgagee, as applicable; (iv) additional
insured endorsements issued by the Loan Parties’ insurer naming Agent as
additional insured on any liability and umbrella insurance policies, and (v)
notice of cancellation endorsements issued by the Loan Parties’ insurer
providing that Agent will receive thirty (30) days’ notice of cancellation (ten
(10) days’ notice for non-payment of premium) on the Loan Parties’ casualty and
liability insurance policies;
(t)    Payment Instructions. Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;
(u)    Consents. Agent shall have received any and all Consents necessary to
permit the effectuation of the Transactions and Agent shall have received such
Consents and waivers of such third parties as might assert claims with respect
to the Collateral, as Agent shall deem necessary;
(v)    No Adverse Material Change. (i) Since January 31, 2018, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a


104
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Material Adverse Effect and (ii) no representations made or information supplied
to Agent or Lenders shall have been proven to be inaccurate or misleading in any
material respect;
(w)    Contract Review. Agent shall have received copies of all Material
Contracts of the Loan Parties;
(x)    Compliance with Laws. Agent shall be reasonably satisfied that each Loan
Party is in compliance in all material respects with all pertinent, material
federal, state, provincial, local or territorial regulations, including those
with respect to the Federal Occupational Safety and Health Act, the
Environmental Protection Act, ERISA, CAD Pension Plans, and the Anti-Terrorism
Laws;
(y)    Certificate of Beneficial Ownership; USA Patriot Act Diligence. Agent and
each Lender shall have received, in form and substance acceptable to Agent, a
Certificate of Beneficial Ownership duly authorized, executed and delivered by
each Loan Party and such other documentation and other information requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act; and
(z)    Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent.
8.2.    Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to this Agreement and the Other
Documents, and each of the representations and warranties in any agreement,
document, instrument, certificate or financial or other statement provided at
any time under or in connection with this Agreement and the Other Documents
shall be true and correct in all material respects (or in any respect, if such
representations and warranties are qualified per their terms by materiality,
Material Adverse Effect or other similar language) on and as of such date as if
made on and as of such date (except to the extent any such representation or
warranty expressly relates only to any earlier and/or specified date);
(b)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist upon giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
(c)    Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement.


105
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions of this subsection shall have been satisfied.
IX.    INFORMATION AS TO THE LOAN PARTIES.
Each Loan Party shall, or (except with respect to Section 9.11 hereof) shall
cause Borrowing Agent on its behalf to, until the Payment in Full of the
Obligations, the termination of the Commitments and the termination of this
Agreement:
9.1.    Disclosure of Material Matters. Immediately upon learning thereof,
report to Agent (a) all matters materially affecting the value, enforceability
or collectability of any portion of the Collateral, including any Loan Party’s
reclamation or repossession of, or the return to any Loan Party of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor,
and (b) any investigation, hearing, proceeding or other inquest by any
Governmental Body into any Loan Party or any Affiliate of any Loan Party with
respect to Anti-Terrorism Laws.
9.2.    Schedules. Deliver to Agent, in form and substance reasonably
satisfactory to Agent: (a) on or before the twentieth (20th) day of each month
as and for the prior month (i) accounts receivable agings inclusive of
reconciliations to the general ledger, (ii) accounts payable schedules
(including the payment and accruals of Priority Payables) inclusive of
reconciliations to the general ledger, (iii) Inventory reports and (iv) a
Borrowing Base Certificate (which shall be calculated as of the last day of the
prior month and which shall not be binding upon Agent or restrictive of Agent’s
rights under this Agreement), and (b) on or before Tuesday of each week (unless
any such Tuesday is not a Business Day, in which event on or before the next
Business Day thereafter), a sales report / roll forward for the prior week, and
(c) at such intervals as Agent may require: (i) confirmatory assignment
schedules and (ii) such further schedules, documents and/or information
regarding the Collateral as Agent may require including trial balances and test
verifications. Agent shall have the right to confirm and verify all Receivables
in any reasonable manner and through any medium it reasonably considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder. The items to be provided under this Section are to be in
form reasonably satisfactory to Agent and executed by each Loan Party and
delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Loan Party’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral. Unless otherwise agreed to by
Agent, the items to be provided under this Section 9.2 shall be delivered to
Agent by the specific method of Approved Electronic Communication designated by
Agent.
9.3.    Environmental Reports.
(a)    Reserved.
(b)    In the event any Loan Party obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous Materials
at any Real Property owned or leased by any Loan Party (any such event being
hereinafter referred to as a “Hazardous Discharge”) or receives any notice of
violation, request for information or notification that it is


106
074658.18062/111245555v.10

--------------------------------------------------------------------------------





potentially responsible for investigation or cleanup of environmental conditions
at any such Real Property, demand letter or complaint, order, citation, or other
written notice with regard to any Hazardous Discharge or violation of
Environmental Laws affecting such Real Property or any Loan Party’s interest
therein or the operations or the business (any of the foregoing is referred to
herein as an “Environmental Complaint”) from any Person, including any
Governmental Body, then Borrowing Agent shall, within five (5) Business Days,
give written notice of same to Agent detailing facts and circumstances of which
any Loan Party is aware giving rise to the Hazardous Discharge or Environmental
Complaint. Such information is to be provided to allow Agent to protect its
security interest in and Lien on the Collateral and is not intended to create
nor shall it create any obligation upon Agent or any Lender with respect
thereto.
(c)    Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Materials at any other site owned, operated or used by any Loan Party
to manage of Hazardous Materials and shall continue to forward copies of
correspondence between any Loan Party and the Governmental Body regarding such
claims to Agent until the claim is settled. Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning a Hazardous
Discharge or Environmental Complaint at any Real Property owned or leased by any
Loan Party, operations or business that any Loan Party is required to file under
any Environmental Laws. Such information is to be provided solely to allow Agent
to protect Agent’s security interest in and Lien on the Collateral.
9.4.    Litigation. Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Loan Party, whether or not the
claim is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case materially affects the Collateral or which
would reasonably be expected to have a Material Adverse Effect.
9.5.    Material Occurrences. Promptly notify Agent in writing upon the
occurrence of: (a) any Event of Default or Default; (b) any event, development
or circumstance whereby any financial statements or other reports provided to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied (except for changes in GAAP or in the application of GAAP
to which the Loan Parties’ independent certified public accountants concur), the
financial condition or operating results of any Loan Party as of the date of
such statements; (c) any funding deficiency which, if not corrected as provided
in Section 4971 of the Code, could subject any Loan Party or any member of the
Controlled Group to a tax imposed by Section 4971 of the Code; (d) each and
every default by any Loan Party which would result in the acceleration of the
maturity of any material Indebtedness, including the names and addresses of the
holders of such Indebtedness with respect to which there is a default existing
or with respect to which the maturity has been or could be accelerated, and the
amount of such Indebtedness; and (e) any other development in the business or
affairs of any Loan Party, which would reasonably be expected to have a Material
Adverse Effect; in each case as to clauses (a) through (e) of this Section 9.5,
describing the nature thereof and the action the Loan Parties propose to take
with respect thereto.
9.6.    Government Receivables. Notify Agent promptly if any of its Receivables
included in the calculation of the Formula Amount arise out of contracts between
any Loan Party and the


107
074658.18062/111245555v.10

--------------------------------------------------------------------------------





United States, Canada, any state, province or any department, agency or
instrumentality of any of them.
9.7.    Annual Financial Statements. Deliver to Agent within five (5) days after
the date Holdings files its Form 10-K with the SEC for the most recently ended
fiscal year (but in no event later than 120 days after the end of such fiscal
year), audited financial statements of the Loan Parties on a consolidating and
consolidated basis including, but not limited to, a balance sheet, statements of
income, stockholders’ equity and cash flow from the beginning of such fiscal
year to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP, all in reasonable detail and
audited by independent public accountants of nationally recognized standing. The
financial statements described in this Section shall be accompanied by a
Compliance Certificate.
9.8.    [Reserved].
9.9.    Monthly Financial Statements. Deliver to Agent within thirty (30) days
after the end of each month, an unaudited balance sheet of the Loan Parties on a
consolidated and consolidating basis and unaudited statements of income,
stockholders’ equity and cash flow of the Loan Parties on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month and complete and correct
in all material respects, prepared in accordance with GAAP (subject to Section
1.1, the absence of footnotes and normal and recurring year-end adjustments that
individually and in the aggregate are not material to the Loan Parties’ business
operations), and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year;
provided, for each month ending January 31, April 30, July 31 and October 31,
such delivery shall instead occur within 60 days after the end of each such
month, provided, further, that for the month ending January 31, such balance
sheets may be interim draft financial statements prepared on a basis consistent
with prior practices. The reports described in this Section shall be accompanied
by a Compliance Certificate.
9.10.    Other Reports. Provide Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as each Loan Party shall send to the holders of
its Equity Interests.
9.11.    Additional Information. Provide Agent with such additional information
as Agent shall reasonably request in order to enable Agent to determine whether
the terms, covenants, provisions and conditions of this Agreement and the Other
Documents have been complied with by the Loan Parties including, without the
necessity of any request by Agent, (a) at least thirty (30) days prior thereto,
notice of any Loan Party’s opening of any new office or place of business or any
Loan Party’s closing of any existing office or place of business, and (b)
promptly upon any Loan Party’s learning thereof, notice of any material labor
dispute to which any Loan Party may reasonably be expected to become a party,
any strikes or walkouts relating to any of its plants or other facilities, and
the expiration of any labor contract to which any Loan Party is a party or by
which any Loan Party is bound.


108
074658.18062/111245555v.10

--------------------------------------------------------------------------------





9.12.    Projected Operating Budget. Provide Agent, no later than fifteen (15)
days prior to the beginning of Borrower’s Agent’s fiscal year, commencing with
fiscal year 2019, a month by month projected operating budget and cash flow of
the Loan Parties on a consolidated and consolidating basis for such fiscal year,
which projections shall be based on good faith estimates and assumptions
believed by the Loan Parties to be reasonable as of the date of the projections.
9.13.    Reserved.
9.14.    Notice of Suits, Adverse Events. Provide Agent with prompt written
notice of (a) any lapse or other termination of any Consent issued to any Loan
Party by any Governmental Body or any other Person that is material to the
operation of any Loan Party’s business, (b) any refusal by any Governmental Body
or any other Person to renew or extend any such Consent, (c) copies of any
periodic or special reports filed by any Loan Party with any Governmental Body
or Person, if such reports indicate any material adverse change in the business,
operations, affairs or condition of any Loan Party and (d) copies of any
material notices and other communications from any Governmental Body or Person
which specifically relate to any Loan Party.
9.15.    ERISA Notices and Requests. Provide Agent with immediate written notice
in the event that (a) any Loan Party or any member of the Controlled Group knows
or has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Loan Party or any member of the Controlled Group has taken, is
taking, or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, Department of Labor or PBGC
with respect thereto, (b) any Loan Party or any member of the Controlled Group
knows or has reason to know that a prohibited transaction (as defined in Section
406 of ERISA or 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Loan Party or any member
of the Controlled Group has taken, is taking or proposes to take with respect
thereto, (c) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Loan Party or any member of the
Controlled Group with respect to such request, (d) any material increase in the
benefits of any existing Plan or the establishment of any new Plan or the
commencement of contributions to any Plan to which any Loan Party or any member
of the Controlled Group was not previously contributing shall occur, (e) any
Loan Party or any member of the Controlled Group shall receive from the PBGC a
notice of intention to terminate a Plan or to have a trustee appointed to
administer a Plan, together with copies of each such notice, (f) any Loan Party
or any member of the Controlled Group shall receive any favorable or unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(a) of the Code, together with copies
of each such letter; (g) any Loan Party or any member of the Controlled Group
shall receive a notice regarding the imposition of withdrawal liability,
together with copies of each such notice; (h) any Loan Party or any member of
the Controlled Group shall fail to make a required installment or any other
required payment under the Code or ERISA on or before the due date for such
installment or payment; or (i) any Loan Party or any member of the Controlled
Group knows that (1) a Multiemployer Plan has been terminated, (2) the
administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, (3) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate


109
074658.18062/111245555v.10

--------------------------------------------------------------------------------





a Multiemployer Plan or (4) a Multiemployer Plan is subject to Section 432 of
the Code or Section 305 of ERISA.
Promptly after any Loan Party knows or has reason to know of the occurrence of
(i) the formation of any Canadian Pension Plan governed by the law of any
jurisdiction in Canada other than the laws of the Province of Québec; (ii) any
violation or asserted violation of any Applicable Law (including any applicable
provincial pension benefits legislation) in any material respect with respect to
any Canadian Pension Plan; or (iii) any Canadian Pension Termination Event, the
applicable Canadian Loan Party will deliver to the Agent a certificate of a
senior officer of the applicable Canadian Loan Party setting forth details as to
such occurrence and the action, if any, that such Canadian Loan Party is
required or proposes to take, together with any notices (required, proposed or
otherwise) given to or filed with or by such Canadian Loan Party, any applicable
Governmental Body, a Canadian Pension Plan participant (other than notices
relating to an individual participant’s benefits) or the Canadian Pension Plan
administrator with respect thereto. Any Canadian Pension Plan Termination Event
with respect to any Canadian Pension Plan shall have occurred, and, thirty (30)
days after notice thereof shall have been given to any Loan Party by the Agent,
(A) such Canadian Pension Plan Termination Event (if correctable) shall not have
been corrected, and (B) such Canadian Pension Plan Termination Event has
resulted or would reasonably be expected to result in a Material Adverse Effect.
9.16.    Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
9.17.    Updates to Certain Schedules. Deliver to Agent as shall be required to
maintain the related representations and warranties as true and correct in all
material respects, updates to Schedules 4.4 (Locations of Equipment and
Inventory), 5.9 (Intellectual Property), 5.21 (Equity Interests), 5.22
(Commercial Tort Claims) and 5.23 (Letter-of-Credit Rights) to this Agreement;
provided, that absent the occurrence and continuance of any Event of Default,
the Loan Parties shall only be required to provide such updates on a monthly
basis in connection with delivery of a Compliance Certificate with respect to
the applicable month. Any such final updated Schedules delivered by the Loan
Parties to Agent in accordance with this Section 9.17 shall automatically and
immediately be deemed to amend and restate the prior version of such Schedule
previously delivered to Agent and attached to and made part of this Agreement.
X.    EVENTS OF DEFAULT.
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
10.1.    Nonpayment. Failure by any Loan Party to pay when due (a) any principal
or interest on the Obligations (including without limitation pursuant to
Section 2.9 hereof), or (b) any other fee, charge, amount or liability provided
for herein or in any Other Document, in each case whether at maturity, by reason
of acceleration pursuant to the terms of this Agreement, by notice of intention
to prepay or by required prepayment;


110
074658.18062/111245555v.10

--------------------------------------------------------------------------------





10.2.    Breach of Representation. Except as provided in Section 10.18 hereof,
any representation or warranty made or deemed made by any Loan Party in this
Agreement, any Other Document or in any agreement, documents, certificate or
financial or other statement provided at any time in connection herewith or
therewith shall prove to have been incorrect or misleading in any material
respect on the date when made or deemed to have been made;
10.3.    Financial Information. Failure by any Loan Party to (a) deliver
financial information when due under Sections 9.7, 9.8, 9.9, 9.12 or any other
Section of this Agreement or, if no due date is specified herein, within ten
(10) Business Days following a request therefor, or (b) permit the inspection of
its books or records or access to its premises for audits and appraisals in
accordance with the terms hereof;
10.4.    Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment (a) against any Loan Party’s Receivables or (b) against
a material portion of any Loan Party’s Inventory or other property which is not
stayed or lifted within thirty (30) days;
10.5.    Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3,
10.5(b), and 10.18 hereof, (a) failure or neglect of any Loan Party, or any
Person to perform, keep or observe any term, provision, condition, covenant
herein, or in any Other Document , or (b) failure or neglect of any Loan Party
to perform, keep or observe any term, provision, condition or covenant in
Sections 4.5, 6.1, 6.3, 6.4, 6.11, 6.13, or 9.4 hereof, in each case which is
not cured within twenty (20) days from the earlier of (x) receipt of notice of
such failure or neglect by Borrowing Agent from Agent or a Lender or (y) any
officer of any Loan Party becomes aware of such failure or neglect;
10.6.    Judgments. Any (a) judgment, writ, order or decree for the payment of
money are rendered against any Loan Party for an aggregate amount in excess of
$500,000 or against all Loan Parties for an aggregate amount in excess of
$500,000 (unless in each case covered by insurance and for which no denial of
coverage has been issued) and (b) (i) action shall be legally taken by any
judgment creditor to levy upon assets or properties of any Loan Party to enforce
any such judgment, (ii) such judgment shall remain undischarged for a period of
thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, shall not be in effect, or
(iii) any Liens arising by virtue of the rendition, entry or issuance of such
judgment upon assets or properties of any Loan Party shall be senior to any
Liens in favor of Agent on such assets or properties;
10.7.    Bankruptcy. Any Loan Party or any Subsidiary (other than an immaterial
Subsidiary) of any Loan Party shall (a) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, interim receiver,
receiver and manager, monitor, custodian, trustee, liquidator or similar
fiduciary of itself or of all or a substantial part of its property, (b) admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (c) make a general
assignment in bankruptcy for the benefit of creditors, (d) commence a voluntary
case under any state or provincial or federal bankruptcy or receivership laws
(as now or hereafter in effect), (e) be adjudicated a bankrupt or insolvent
(including by entry of any order for relief in any involuntary bankruptcy or
insolvency proceeding commenced against it), (f) file a petition or any
proceeding seeking to take advantage of any other law providing for the relief
of debtors or any stay of proceedings, (g) acquiesce to, or fail to have
dismissed, within


111
074658.18062/111245555v.10

--------------------------------------------------------------------------------





thirty (30) days, any petition or any proceedings filed against it in any
involuntary case under such bankruptcy laws, or (h) take any action for the
purpose of effecting any of the foregoing or any other Insolvency Event;
10.8.    [Reserved].
10.9.    Lien Priority. Any Lien created hereunder or provided for hereby or
under any of the Other Documents for any reason ceases to be or is not a valid
and perfected Lien having a first priority Lien (subject to Liens permitted
under Section 7.3 hereof);
10.10.    [Reserved];
10.11.    Cross Default. Either (a) any specified “event of default” under any
Indebtedness (other than the Obligations or Indebtedness among the Loan Parties
and/or the Loan Parties and/or their non-Loan Party Subsidiaries) of any Loan
Party with a then-outstanding principal balance (or, in the case of any
Indebtedness not so denominated, with a then-outstanding total obligation
amount) of $1,250,000 or more, or any other event or circumstance constituting a
breach or violation thereof which would permit the holder of any such
Indebtedness of any Loan Party to accelerate such Indebtedness (and/or the
obligations of such Loan Party thereunder) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness) or (b) a default of the
obligations of any Loan Party under any other agreement to which it is a party
shall occur which has or is reasonably likely to have a Material Adverse Effect;
provided, in each case, such default continues beyond any applicable grace or
cure period;
10.12.    Breach of Guaranty, Guarantor Security Agreement or Pledge Agreement.
Except in accordance with the terms thereof, termination or breach of any
Guaranty, Guarantor Security Agreement, Pledge Agreement or similar agreement
executed and delivered to Agent in connection with the Obligations of any Loan
Party, or if any Loan Party or pledgor attempts to terminate or challenges the
validity of, its liability under, any such Guaranty, Guarantor Security
Agreement, Pledge Agreement or similar agreement;
10.13.    Change of Control. Any Change of Control shall occur;
10.14.    Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Loan Party,
or any Loan Party shall so claim in writing to Agent or any Lender or any Loan
Party challenges the validity of its liability under this Agreement or any Other
Document;
10.15.    Seizures. Any (a) portion of the Collateral in excess of $500,000
shall be seized, subject to garnishment or taken by a Governmental Body, or (b)
the title and rights of any Loan Party which is the owner of any material
portion of the Collateral shall have become the subject matter of claim,
litigation, suit, garnishment or other proceeding which would reasonably be
expected to result in material impairment or loss of the security provided by
this Agreement or the Other Documents;


112
074658.18062/111245555v.10

--------------------------------------------------------------------------------





10.16.    Operations. The operations of any Loan Party are interrupted (other
than in connection with any regularly scheduled shutdown for employee vacations
and/or maintenance in the Ordinary Course of Business) at any time for more than
fourteen (14) consecutive days, unless such Loan Party shall (a) be entitled to
receive for such period of interruption, proceeds of business interruption
insurance customarily carried by companies engaged in similar businesses and
owning similar properties in localities where such Loan Party operates and (b)
receive such proceeds in the amount described in clause (a) above not later than
sixty (60) days following the initial date of any such interruption;
10.17.    Pension Plans. An event or condition specified in Section 7.16 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any Loan
Party or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which would reasonably be expected to have a Material Adverse Effect; or the
occurrence of any Termination Event, or any Loan Party’s failure to immediately
report a Termination Event in accordance with Section 9.15 hereof; or
10.18.    Anti-Terrorism Laws. If (a) any representation or warranty contained
in (i) Section 16.18 hereof or (ii) any corresponding section of any Guaranty is
or becomes false or misleading at any time, (b) any Borrower shall fail to
comply with its obligations under Section 16.18 hereof, or (c) any Guarantor
shall fail to comply with its obligations under any section of any Guaranty
containing provisions comparable to those set forth in Section 16.18 hereof.
XI.    LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
11.1.    Rights and Remedies.
(a)    Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
hereof (other than Section 10.7(g) hereof), all Obligations shall be immediately
due and payable and this Agreement and the obligation of Lenders to make
Advances shall be deemed terminated, (ii) any of the other Events of Default and
at any time thereafter, at the option of Agent or at the direction of Required
Lenders all Obligations shall be immediately due and payable and Agent or
Required Lenders shall have the right to terminate this Agreement and to
terminate the obligation of Lenders to make Advances; and (iii) without limiting
Section 8.2 hereof, any Default under Section 10.7(g) hereof, the obligation of
Lenders to make Advances hereunder shall be suspended until such time as such
involuntary petition shall be dismissed. Upon the occurrence of any Event of
Default, Agent shall have the right to exercise any and all rights and remedies
provided for herein, under the Other Documents, under the Uniform Commercial
Code and at law or equity generally, including the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Subject to Applicable Laws,
Agent may enter any of any Loan Party’s premises or other premises without legal
process and without incurring liability to any Loan Party therefor, and Agent
may thereupon, or at any time thereafter, in its discretion without notice or
demand, take the Collateral and remove the same to such place as Agent may deem
advisable and Agent may require the Loan Parties to make the Collateral
available to Agent at a convenient place. Subject to Applicable Laws, Agent may,
with or without having the Collateral at the time or


113
074658.18062/111245555v.10

--------------------------------------------------------------------------------





place of sale, sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Agent may elect.
Except as to that part of the Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Agent shall give the Loan Parties reasonable notification of such sale
or sales, it being agreed that in all events written notice mailed to Borrowing
Agent at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale Agent or any Lender may bid (including credit
bid) for and become the purchaser, and Agent, any Lender or any other purchaser
at any such sale thereafter shall hold the Collateral sold absolutely free from
any claim or right of whatsoever kind, including any equity of redemption and
all such claims, rights and equities are hereby expressly waived and released by
each Loan Party. In connection with the exercise of the foregoing remedies,
including the sale of Inventory, Agent is granted a perpetual nonrevocable,
royalty free, nonexclusive license and Agent is granted permission to use all of
each Loan Party’s (a) Intellectual Property which is used or useful in
connection with Inventory for the purpose of marketing, advertising for sale and
selling or otherwise disposing of such Inventory and (b) Equipment for the
purpose of completing the manufacture of unfinished goods. The Net Cash Proceeds
realized from the sale of any Collateral shall be applied to the Obligations in
the order set forth in Section 11.5 hereof. Noncash proceeds will only be
applied to the Obligations as they are converted into cash. If any deficiency
shall arise, the Loan Parties shall remain liable to Agent and Lenders therefor.
Agent may seek the appointment of a receiver, receiver-manager or other similar
Person (a “receiver”) under the laws of Canada or any Province thereof to take
possession of all or any portion of the Collateral of the Canadian Loan Parties
or to operate same and, to the maximum extent permitted by law, may seek the
appointment of such a receiver without the requirement of prior notice or a
hearing. Any such receiver shall, so far as concerns responsibility for his/her
acts, be deemed agent of the Canadian Loan Parties and not the Agent or the
Lenders, and Agent and the Lenders shall not be in any way responsible for any
misconduct, negligence or non-feasance on the part of any such receiver, his/her
servants or employees. Subject to the provisions of the instrument appointing
him/her, any such receiver shall have power to take possession of Collateral of
the Canadian Loan Parties, to preserve Collateral of the Canadian Loan Parties
or its value, or to carry on or concur in carrying on all or any part of the
business of the Canadian Loan Parties and to sell, lease, license or otherwise
dispose of, or concur in selling, leasing, licensing or otherwise disposing of
Collateral of the Canadian Loan Parties. To facilitate the foregoing powers, any
such receiver may, to the exclusion of all others, including the Canadian Loan
Parties, enter upon. use and occupy all premises owned or occupied by the
Canadian Loan Parties wherein Collateral of the Canadian Loan Parties may be
situated, maintain Collateral of the Canadian Loan Parties upon such premises,
borrow money on a secured or unsecured basis and use Collateral of the Canadian
Loan Parties directly in carrying on the Canadian Loan Parties’ business or as
security for loans or advances to enable the receiver to carry on the Canadian
Loan Parties’ business or otherwise, as such receiver shall, in its discretion,
determine. Except as may be otherwise directed by the Agent, all money received
from time to time by such receiver in carrying out his/her appointment shall be
received in trust for and paid over to the Agent. Every such receiver may, in
the discretion of the Agent, be vested with all or any of the rights and powers
of the Agent and the Lenders. Agent may, either directly or through its
nominees, exercise any or all powers and rights given to a receiver by virtue of
the foregoing provisions of this paragraph. The Agent may enter any of any Loan
Party’s premises


114
074658.18062/111245555v.10

--------------------------------------------------------------------------------





or other premises without legal process and without incurring liability to any
Loan Party therefor, and the Agent may thereupon, or at any time thereafter, in
its discretion without notice or demand, take the Collateral and remove the same
to such place as the Agent may deem advisable and the Agent may require the
Canadian Loan Parties to make the Collateral available to the Agent at a
convenient place. With or without having the Collateral at the time or place of
sale, the Agent may sell the Collateral, or any part thereof, at public or
private sale, at any time or place, in one or more sales, at such price or
prices, and upon such terms, either for cash, credit or future delivery, as the
Agent may elect. Except as to that part of the Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Agent shall give the Canadian Loan Parties reasonable
notification of such sale or sales, it being agreed that in all events written
notice mailed to Borrowing Agent at least ten (10) days prior to such sale or
sales is reasonable notification. At any public sale the Agent or any Lender may
bid (including credit bid) for and become the purchaser, and any Agent, any
Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by each Loan Party. In connection with the
exercise of the foregoing remedies, including the sale of Inventory, the Agent
is granted a perpetual non-revocable royalty free, nonexclusive license, subject
in all respects to licenses granted from a third party to a Loan Party regarding
the use, license or sublicense of any of the Collateral, and the Agent is
granted permission to use, solely upon the occurrence and during the continuance
of an Event of Default, all of each Loan Party’s (a) Intellectual Property which
is used in connection with Inventory for the purpose of marketing, advertising
for sale and selling or otherwise disposing of such Inventory, and (b) equipment
for the purpose of completing the manufacture of unfinished goods. The cash
proceeds realized from the sale of any Collateral shall be applied to the
Obligations in the order set forth in Section 4.03. Noncash proceeds will only
be applied to the Obligations as they are converted into cash. If any deficiency
shall arise, the Canadian Loan Parties shall remain liable to the Agent and the
Lenders therefor.
(b)    To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Loan Party acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of such Collateral; (vii) to hire
one or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that


115
074658.18062/111245555v.10

--------------------------------------------------------------------------------





have the reasonable capacity of doing so, or that match buyers and sellers of
assets; (ix) to dispose of assets in wholesale rather than retail markets; (x)
to disclaim disposition warranties, such as title, possession or quiet
enjoyment, (xi) to purchase insurance or credit enhancements to insure Agent
against risks of loss, collection or disposition of Collateral or to provide to
Agent a guaranteed return from the collection or disposition of Collateral; or
(xii) to the extent deemed appropriate by Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist Agent
in the collection or disposition of any of the Collateral. Each Loan Party
acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by Agent would not be
commercially unreasonable in Agent’s exercise of remedies against the Collateral
and that other actions or omissions by Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing in this Section 11.1(b) shall be
construed to grant any rights to any Loan Party or to impose any duties on Agent
that would not have been granted or imposed by this Agreement or by Applicable
Law in the absence of this Section 11.1(b).
(c)    Without limiting any other provision hereof:
(i)    At any bona fide public sale, and to the extent permitted by Applicable
Law, at any private sale, Agent shall be free to purchase all or any part of the
Investment Property. Any such sale may be on cash or credit. Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Investment Property for their own account in compliance
with Regulation D of the Securities Act or any other applicable exemption
available under the Securities Act. Agent will not be obligated to make any sale
if it determines not to do so, regardless of the fact that notice of the sale
may have been given. Agent may adjourn any sale and sell at the time and place
to which the sale is adjourned. If the Investment Property is customarily sold
on a recognized market or threatens to decline speedily in value, Agent may sell
such Investment Property at any time without giving prior notice to any Loan
Party or other Person.
(ii)    Each Loan Party recognizes that Agent may be unable to effect or cause
to be effected a public sale of the Investment Property by reason of certain
prohibitions of the Securities Act, so that Agent may be compelled to resort to
one or more private sales to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire the Investment Property for
their own account, for investment and without a view to the distribution or
resale thereof. Each Loan Party understands that private sales so made may be at
prices and on other terms less favorable to the seller than if the Investment
Property were sold at public sales, and agrees that Agent has no obligation to
delay or agree to delay the sale of any of the Investment Property for the
period of time necessary to permit the issuer of the securities which are part
of the Investment Property (even if the issuer would agree), to register such
securities for sale under the Securities Act. Each Loan Party agrees that
private sales made under the foregoing circumstances shall be deemed to have
been made in a commercially reasonable manner.
(iii)    The Net Cash Proceeds arising from the disposition of the Investment
Property after deducting expenses incurred by Agent will be applied to the
Obligations pursuant to


116
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Section 11.5 hereof. If any excess remains after the discharge of all of the
Obligations, the same will be paid to the applicable Loan Party or to any other
Person that may be legally entitled thereto.
At any time after the occurrence and during the continuance of an Event of
Default (A) Agent may transfer any or all of the Investment Property into its
name or that of its nominee and may exercise all voting rights with respect to
the Investment Property, but no such transfer shall constitute a taking of such
Investment Property in satisfaction of any or all of the Obligations, and (B)
Agent shall be entitled to receive, for application to the Obligations, all cash
or stock dividends and distributions, interest and premiums declared or paid on
the Investment Property.
11.2.    Agent’s Discretion. Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify, which procedures, timing
and methodologies to employ, and what any other action to take with respect to
any or all of the Collateral and in what order, thereto and such determination
will not in any way modify or affect any of Agent’s or Lenders’ rights hereunder
as against the Loan Parties or each other.
11.3.    Setoff. Subject to Section 14.13 hereof, in addition to any other
rights which Agent or any Lender may have under Applicable Law, upon the
occurrence of an Event of Default hereunder, Agent and such Lender shall have a
right, immediately and without notice of any kind, to apply any Loan Party’s
property held by Agent and such Lender or any of their Affiliates to reduce the
Obligations and to exercise any and all rights of setoff which may be available
to Agent and such Lender with respect to any deposits held by Agent or such
Lender (excluding any Excluded Trust Accounts and any other deposits held in a
trustee, fiduciary, agency or similar capacity or otherwise for the benefit of a
third party). Each of the Agent and each Lender agrees promptly to notify the
Borrowing Agent after any such setoff and application made by the Agent or such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
11.4.    Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
11.5.    Allocation of Payments After Event of Default.
(a)    Notwithstanding any other provisions of this Agreement to the contrary,
after the occurrence and during the continuance of an Event of Default, all
amounts collected or received by Agent on account of the Obligations (including
without limitation any amounts on account of any of Cash Management Liabilities
or Hedge Liabilities), or in respect of the Collateral may, at Agent’s
discretion, and shall, at the direction of the Required Lenders, be paid over or
delivered as follows:
FIRST, to the payment of all documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents,
and any Out-of-Formula Loans and


117
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Protective Advances funded by Agent with respect to the Collateral under or
pursuant to the terms of this Agreement;
SECOND, to payment of any fees owed to Agent;
THIRD, to the payment of all documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lenders pursuant to the terms of this Agreement;
FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;
FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;
SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);
SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement, including Cash Management Liabilities and
Hedge Liabilities (to the extent reserves for such Cash Management Liabilities
and Hedge Liabilities have been established by Agent) and the payment or cash
collateralization of any outstanding Letters of Credit in accordance with
Section 3.2(b) hereof;
EIGHTH, to all other Obligations arising under this Agreement, under the Other
Documents or otherwise which shall have become due and payable and not repaid
pursuant to clauses “FIRST” through “SEVENTH” above; and
NINTH, to the payment of the surplus, if any, to the Borrowing Agent or
otherwise required by Applicable Law.
(b)    In carrying out the foregoing, (i) amounts received shall be applied in
the numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities and
Hedge Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management Liabilities and Hedge Liabilities) of amounts
available to be applied pursuant to clauses “SIXTH”, “SEVENTH”, “EIGHTH” and
“NINTH” of subsection (a) above; (iii) notwithstanding anything to the contrary
in this Section 11.5, no Swap Obligations of any Non-Qualifying Party shall be
paid with amounts received from such Non-Qualifying Party under its Guaranty
(including sums received as a result of the exercise of remedies with respect to
such Guaranty) or from the proceeds of such Non-Qualifying Party’s Collateral if
such Swap Obligations would constitute Excluded Hedge Liabilities, provided,
however, that to the extent possible appropriate adjustments shall be made with
respect to payments and/or the proceeds of Collateral


118
074658.18062/111245555v.10

--------------------------------------------------------------------------------





from other Loan Parties that are Eligible Contract Participants with respect to
such Swap Obligations to preserve the allocation to Obligations otherwise set
forth above in this Section 11.5; and (iv) to the extent that any amounts
available for distribution pursuant to clause “SEVENTH” of subsection (a) above
are attributable to the issued but undrawn amount of outstanding Letters of
Credit, such amounts shall be held by Agent as cash collateral for the Letters
of Credit pursuant to Section 3.2(b) hereof and applied (A) first, to reimburse
Issuer from time to time for any drawings under such Letters of Credit and (B)
then, following the expiration of all Letters of Credit, to all other
Obligations of the types described in clauses “SEVENTH” and “EIGHTH” of
subsection (a) above in the manner provided in this Section 11.5.
XII.    WAIVERS AND JUDICIAL PROCEEDINGS.
12.1.    Waiver of Notice. Each Loan Party hereby waives demand, presentment and
protest with respect to any and all Notes, notice of acceptance hereof, notice
of loans or advances made, credit extended, Collateral received or delivered, or
any other action taken in reliance hereon, and all other demands and notices of
any description, except such as are expressly provided for herein.
12.2.    Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
12.3.    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
XIII.    EFFECTIVE DATE AND TERMINATION.
13.1.    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
Agent and each Lender, shall become effective on the Closing Date and shall
continue in full force and effect until September 20, 2021 (the “Term”) unless
sooner terminated as herein provided. The Loan Parties may terminate this
Agreement at any time upon ten (10) days prior written notice to Agent so long
as the Obligations are Paid in Full in connection therewith.


119
074658.18062/111245555v.10

--------------------------------------------------------------------------------





13.2.    Termination. The termination of this Agreement shall not affect Agent’s
or any Lender’s rights, or any of the Obligations having their inception prior
to the effective date of such termination or any Obligations which pursuant to
the terms hereof continue to accrue after such date, and the provisions hereof
shall continue to be fully operative until (a) all of the Obligations have been
Paid in Full and the Commitments and this Agreement have been terminated, and
(b) each of the Loan Parties has released the Secured Parties from and against
any and all claims of any nature whatsoever that any Loan Party may have against
the Secured Parties. The security interests, Liens and rights granted to Agent
and Lenders hereunder and the financing statements filed in connection herewith
shall continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that Borrowers’ Account may from time to time be
temporarily in a zero or credit position, until all of the Obligations have been
Paid in Full after the termination of this Agreement or each Loan Party has
provided Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto. Accordingly, each Loan Party waives any rights
which it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to any Loan Party, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms, the Commitments have been terminated
and all of the Obligations have been Paid in Full. All representations,
warranties, covenants, waivers and agreements set forth herein shall survive
termination hereof until the Payment in Full of the Obligations, the termination
of the Commitments and the termination of this Agreement.
XIV.    REGARDING AGENT.
14.1.    Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
2.8(b) and the Fee Letter), charges and collections received pursuant to this
Agreement, for the ratable benefit of Lenders. Agent may perform any of its
duties hereunder by or through its agents or employees. As to any matters not
expressly provided for by this Agreement, Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of Required Lenders, and such instructions
shall be binding; provided, however, that Agent shall not be required to take
any action which, in Agent’s discretion, exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is provided with an indemnification reasonably satisfactory to Agent with
respect thereto.
14.2.    Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment),


120
074658.18062/111245555v.10

--------------------------------------------------------------------------------





or (ii) responsible in any manner for any recitals, statements, representations
or warranties made by any Loan Party or any officer thereof set forth in this
Agreement, or in any of the Other Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any of the Other Documents or for
the value, validity, effectiveness, genuineness, due execution, enforceability
or sufficiency of this Agreement, or any of the Other Documents or for any
failure of any Loan Party to perform its obligations hereunder. Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements set forth in, or conditions
of, this Agreement or any of the Other Documents, or to inspect the properties,
books or records of any Loan Party. The duties of Agent as respects the Advances
to the Borrowers shall be mechanical and administrative in nature. Agent shall
not have by reason of this Agreement a fiduciary relationship in respect of any
Lender; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon Agent any obligations in respect of this
Agreement or the transactions described herein except as expressly set forth
herein.
14.3.    Lack of Reliance on Agent. Independently and without reliance upon
Agent or any other Lender, each Lender has made and shall continue to make (a)
its own independent investigation of the financial condition and affairs of each
Loan Party in connection with the making and the continuance of the Advances
hereunder and the taking or not taking of any action in connection herewith, and
(b) its own appraisal of the creditworthiness of each Loan Party. Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Advances or at any time
or times thereafter except as shall be provided by any Loan Party pursuant to
the terms hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Loan Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Notes, the Other Documents or the financial
condition or prospects of any Loan Party, or the existence of any Event of
Default or any Default.
14.4.    Resignation of Agent; Successor Agent. Agent may resign on thirty (30)
days written notice to each Lender and Borrowing Agent and upon such
resignation, Required Lenders will promptly designate a successor Agent
reasonably satisfactory to Borrowing Agent (provided that no such approval by
Borrowing Agent shall be required (i) in any case where the successor Agent is
one of the Lenders or (ii) after the occurrence and during the continuance of
any Event of Default). Any such successor Agent shall succeed to the rights,
powers and duties of Agent, and shall in particular succeed to all of Agent’s
right, title and interest in and to all of the Liens in the Collateral securing
the Obligations created hereunder or any Other Document, and the term “Agent”
shall mean such successor agent effective upon its appointment, and the former
Agent’s rights, powers and duties as Agent shall be terminated, without any
other or further act or deed on the part of such former Agent. However,
notwithstanding the foregoing, if at the time of the effectiveness of the new
Agent’s appointment, any further actions need to be taken in order to provide
for the legally binding and valid transfer of any Liens in the Collateral from
former Agent to new Agent and/or


121
074658.18062/111245555v.10

--------------------------------------------------------------------------------





for the perfection of any Liens in the Collateral as held by new Agent or it is
otherwise not then possible for new Agent to become the holder of a fully valid,
enforceable and perfected Lien as to any of the Collateral, former Agent shall
continue to hold such Liens solely as agent for perfection of such Liens on
behalf of new Agent until such time as new Agent can obtain a fully valid,
enforceable and perfected Lien on all Collateral, provided that Agent shall not
be required to or have any liability or responsibility to take any further
actions after such date as such agent for perfection to continue the perfection
of any such Liens (other than to forego from taking any affirmative action to
release any such Liens). After Agent’s resignation as Agent, the provisions of
this Article XIV, and any indemnification rights under this Agreement, including
without limitation, rights arising under Section 16.5 hereof, shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement (and in the event resigning Agent continues to hold any
Liens pursuant to the provisions of the immediately preceding sentence, the
provisions of this Article XIV and any indemnification rights under this
Agreement, including without limitation, rights arising under Section 16.5
hereof, shall inure to its benefit as to any actions taken or omitted to be
taken by it in connection with such Liens).
14.5.    Certain Rights of Agent. If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from Required Lenders; and Agent shall not incur liability
to any Person by reason of so refraining. Without limiting the foregoing,
Lenders shall not have any right of action whatsoever against Agent as a result
of its acting or refraining from acting hereunder in accordance with the
instructions of Required Lenders.
14.6.    Reliance. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile or telecopier message, order or other document or telephone
message believed by it to be genuine and correct and to have been signed, sent
or made by the proper person or entity, and, with respect to all legal matters
pertaining to this Agreement and the Other Documents and its duties hereunder,
upon advice of counsel selected by it. Agent may employ agents and
attorneys-in-fact and shall not be liable for the default or misconduct of any
such agents or attorneys-in-fact selected by Agent with reasonable care.
14.7.    Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of Lenders.


122
074658.18062/111245555v.10

--------------------------------------------------------------------------------





14.8.    Indemnification. To the extent Agent is not reimbursed and indemnified
by the Loan Parties, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the outstanding Advances and its
respective Participation Commitments in the outstanding Letters of Credit and
outstanding Swing Loans (or, if no Advances are outstanding, pro rata according
to the percentage that its Revolving Commitment Amount constitute of the total
aggregate Revolving Commitment Amounts), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
14.9.    Agent in its Individual Capacity. With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Loan
Party as if it were not performing the duties specified herein, and may accept
fees and other consideration from any Loan Party for services in connection with
this Agreement or otherwise without having to account for the same to Lenders.
14.10.    Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9 and 9.12 hereof or Borrowing
Base Certificates from any Loan Party pursuant to the terms of this Agreement
which any Loan Party is not obligated to deliver to each Lender, Agent will
promptly provide such documents and information to Lenders.
14.11.    Loan Parties Undertaking to Agent. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Loan Party hereby undertakes with Agent to pay to Agent from time to time
on demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Loan Party’s obligations to make payments for the account
of Lenders or the relevant one or more of them pursuant to this Agreement.
14.12.    No Reliance on Agent’s Customer Identification Program.
(a)    To the extent the Advances or this Agreement is, or becomes, syndicated
in cooperation with other Lenders, each Lender acknowledges and agrees that
neither such Lender, nor any of its Affiliates, participants or assignees, may
rely on Agent to carry out such Lender's, Affiliate's, participant's or
assignee's customer identification program, or other obligations required or
imposed under or pursuant to the USA PATRIOT Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended,
modified, supplemented or replaced, the “CIP Regulations”), or any other
Anti‑Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their


123
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Affiliates or their agents, the Other Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.
(b)    The Canadian Loan Parties acknowledge that, pursuant to the Proceeds of
Crime Money Laundering and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, under the laws of Canada (collectively, including any
guidelines or orders thereunder, “AML Legislation”), the Agent and the Lenders
may be required to obtain, verify and record information regarding it, its
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of it, and the transactions
contemplated hereby. Borrower shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by the Agent and the Lenders, or any prospective assign or participant
of the Agent and the Lenders, necessary in order to comply with any applicable
AML Legislation, whether now or hereafter in existence.
(c)    If Agent has ascertained the identity of the Canadian Loan Parties or any
authorized signatories of the Loan Parties for the purposes of applicable AML
Legislation, then the Agent and each Canadian Lender:
(i)    shall be deemed to have done so as an agent for each Lender under the
Revolving Advances, and this Agreement shall constitute a “written agreement” in
such regard between each Lender under the Revolving Advances and the Agent
within the meaning of applicable AML Legislation; and
(ii)    shall provide to the Agent and each Lender under the Revolving Advances
copies of all information obtained in such regard without any representation or
warranty as to its accuracy or completeness.
Notwithstanding the provisions of this Section and except as may otherwise be
agreed in writing, each Lender under the Revolving Advances agrees that neither
the Agent nor the Lenders shall have any obligation to ascertain the identity of
the Canadian Loan Parties or any authorized signatories of the Canadian Loan
Parties on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from the Canadian Loan Parties or any such authorized
signatory in doing so.
14.13.    Other AgreementsEach of the Lenders agrees that it shall not, without
the prior written consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or any deposit
accounts of any Loan Party now or hereafter maintained with such Lender, in each
case in accordance with and subject to Section 11.3 hereof. Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect


124
074658.18062/111245555v.10

--------------------------------------------------------------------------------





or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
XV.    BORROWING AGENCY.
15.1.    Borrowing Agency Provisions.
(a)    Each Loan Party hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity, whether verbally, in writing or through
electronic methods (including, without limitation, an Approved Electronic
Communication) to (i) borrow, (ii) request advances, (iii) request the issuance
of Letters of Credit, (iv) sign and endorse notes, (v) execute and deliver all
instruments, documents, applications, security agreements, reimbursement
agreements and letter of credit agreements for Letters of Credit and all other
agreements, documents, instruments, certificates, notices and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and (viii)
otherwise take action under and in connection with this Agreement and the Other
Documents, all on behalf of and in the name of such Loan Party or the Loan
Parties, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.
(b)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Loan Parties and at their request. Neither Agent nor any
Lender shall incur liability to the Loan Parties as a result thereof. To induce
Agent and Lenders to do so and in consideration thereof, each Loan Party hereby
indemnifies Agent and each Lender and holds Agent and each Lender harmless from
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted against Agent or any Lender by any Person arising from
or incurred by reason of the handling of the financing arrangements of the Loan
Parties as provided herein, reliance by Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by Agent or any
Lender with respect to this Section 15.1 except due to willful misconduct or
gross (not mere) negligence by the indemnified party (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).
(c)    All Obligations shall be joint and several, and each Loan Party shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Loan Party shall in no way
be affected by any extensions, renewals and forbearance granted by Agent or any
Lender to any Loan Party, failure of Agent or any Lender to give any Loan Party
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Loan Party, the release by Agent or
any Lender of any Collateral now or thereafter acquired from any Loan Party, and
such agreement by each Loan Party to pay upon any notice issued pursuant thereto
is unconditional and unaffected by prior recourse by Agent or any Lender to the
other Loan Parties or any Collateral for such Loan Party’s Obligations or the
lack thereof. Each Loan Party waives all suretyship defenses.
15.2.    Waiver of Subrogation. Each Loan Party expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such


125
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Loan Party may now or hereafter have against the other Loan Parties or any other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to any other Loan Parties’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until the termination of the
Commitments, the termination of this Agreement and the Payment in Full of the
Obligations.
XVI.    MISCELLANEOUS.
16.1.    Governing Law. This Agreement and each Other Document (unless and
except to the extent expressly provided otherwise in any such Other Document),
and all matters relating hereto or thereto or arising herefrom or therefrom
(whether arising under contract law, tort law or otherwise) shall, in accordance
with Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York.
Any judicial proceeding brought by or against any Loan Party with respect to any
of the Obligations, this Agreement or any of the Other Documents may be brought
in any court of competent jurisdiction in the State of New York, United States
of America, and, by execution and delivery of this Agreement, each Loan Party
accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Loan Party hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Borrowing
Agent at its address set forth in Section 16.6 hereof and service so made shall
be deemed completed five (5) days after the same shall have been so deposited in
the mails of the United States of America, or, at Agent’s option, by service
upon Borrowing Agent which each Loan Party irrevocably appoints as such Loan
Party’s agent for the purpose of accepting service within the State of New York.
Nothing herein shall affect the right to serve process in any manner permitted
by law or shall limit the right of Agent or any Lender to bring proceedings
against any Loan Party in the courts of any other jurisdiction. Each Loan Party
waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens. Each Loan Party waives the right to
remove any judicial proceeding brought against such Loan Party in any state
court to any federal court. Any judicial proceeding by any Loan Party against
Agent or any Lender involving, directly or indirectly, any matter or claim in
any way arising out of, related to or connected with this Agreement or any of
the Other Documents, shall be brought only in a federal or state court located
in the County of New York, State of New York.
16.2.    Entire Understanding.
(a)    This Agreement and the Other Documents contain the entire understanding
between each Loan Party, Agent and each Lender and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof.
Any promises, representations, warranties or guarantees not set forth herein and
hereinafter made shall have no force and effect unless in writing, signed by
each Loan Party’s, Agent’s and each Lender’s respective officers. Neither this
Agreement nor any portion or provisions hereof may be amended, modified,
changed, waived, supplemented, discharged, cancelled or terminated orally or by
any course of dealing, or


126
074658.18062/111245555v.10

--------------------------------------------------------------------------------





in any manner other than by an agreement in writing, signed by the party to be
charged. Notwithstanding the foregoing, Agent may modify this Agreement or any
of the Other Documents for the purposes of completing missing content or
correcting erroneous content of an administrative nature, without the need for a
written amendment, provided that Agent shall send a copy of any such
modification to the Borrowers and each Lender (which copy may be provided by
electronic mail). Each Loan Party acknowledges that it has been advised by
counsel in connection with the execution of this Agreement and Other Documents
and is not relying upon oral representations or statements inconsistent with the
terms and provisions of this Agreement.
(b)    Required Lenders, Agent with the consent in writing of Required Lenders,
and the Loan Parties may, subject to the provisions of this Section 16.2(b),
from time to time enter into any written amendments to this Agreement or any of
the Other Documents or any other supplemental agreements, documents or
instruments for the purpose of adding or deleting any provisions or otherwise
amending, modifying, supplementing, changing, varying or waiving in any manner
the conditions, provisions or terms hereof or thereof or waiving any Event of
Default hereunder or thereunder, but only to the extent specified in such
written amendments or other agreements, documents or instruments; provided,
however, that no such amendment, or other agreement, document or instrument
shall:
(i)    increase the Revolving Commitment Percentage or the maximum dollar amount
of the Revolving Commitment Amount of any Lender without the consent of such
Lender directly affected thereby;
(ii)    whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 hereof or of
default rates of Letter of Credit fees under Section 3.2 hereof (unless imposed
by Agent));
(iii)    increase the Maximum Revolving Advance Amount without the consent of
all Lenders holding a Revolving Commitment;
(iv)    alter the definition of the term “Required Lenders” or alter, amend or
modify this Section 16.2(b) without the consent of all Lenders;
(v)    alter, amend or modify the provisions of Section 11.5 hereof without the
consent of all Lenders;
(vi)    release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $3,000,000 without the consent of all Lenders;
(vii)    change the rights and duties of Agent without the consent of all
Lenders;


127
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(viii)    subject to Section 16.2(e) below, permit any Revolving Advance to be
made if after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Formula Amount
without the consent of all Lenders holding a Revolving Commitment;
(ix)    increase the Advance Rates above the Advance Rates in effect on the
Closing Date without the consent of all Lenders holding a Revolving Commitment;
or
(x)    release any Loan Party without the consent of all Lenders.
(c)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon the Loan Parties, Lenders and Agent and all future holders
of the Obligations. In the case of any waiver, the Loan Parties, Agent and
Lenders shall be restored to their former positions and rights, and any Event of
Default waived shall be deemed to be cured and not continuing, but no waiver of
a specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.
(d)    In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then Agent may, at its option, require
such Lender to assign its interest in the Advances to Agent or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) then outstanding principal amount thereof plus (ii) accrued
and unpaid interest and fees due such Lender, which interest and fees shall be
paid when collected from the Loan Parties. In the event Agent elects to require
any Lender to assign its interest to Agent or to the Designated Lender, Agent
will so notify such Lender in writing within forty five (45) days following such
Lender’s denial, and such Lender will assign its interest to Agent or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, Agent or
the Designated Lender, as appropriate, and Agent.
(e)    Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or the Revolving Commitments have been
terminated for any reason, or (iii) any other contrary provision of this
Agreement, Agent may at its discretion and without the consent of any Lender,
voluntarily permit the outstanding Revolving Advances at any time to exceed the
Formula Amount by up to ten percent (10%) of the Formula Amount for up to sixty
(60) consecutive Business Days (the “Out-of-Formula Loans”). If Agent is willing
in its sole and absolute discretion to permit such Out-of-Formula Loans, Lenders
holding the Revolving Commitments shall be obligated to fund such Out-of-Formula
Loans in accordance with their respective Revolving Commitment Percentages, and
such Out-of-Formula Loans shall be payable on demand and shall bear interest at
the Default Rate for Revolving Advances consisting of Domestic Rate Loans;
provided that, if Agent does permit Out-of-Formula Loans, neither Agent nor
Lenders shall be deemed thereby to have changed the limits of Section 2.1(a)
hereof nor shall any Lender be obligated to fund Revolving Advances in excess of
its Revolving Commitment Amount. For purposes of this Section, the discretion
granted to Agent hereunder shall not preclude involuntary overadvances that may
result


128
074658.18062/111245555v.10

--------------------------------------------------------------------------------





from time to time due to the fact that the Formula Amount was unintentionally
exceeded for any reason, including, but not limited to, Collateral previously
deemed to be Eligible Receivables, Eligible Insured Receivables, Eligible
Uninsured Receivables or Eligible Inventory, as applicable, becomes ineligible,
collections of Receivables applied to reduce outstanding Revolving Advances are
thereafter returned for insufficient funds or overadvances are made to protect
or preserve the Collateral. In the event Agent involuntarily permits the
outstanding Revolving Advances to exceed the Formula Amount by more than ten
percent (10%), Agent shall use its efforts to have the Loan Parties decrease
such excess in as expeditious a manner as is commercially practicable under the
circumstances and not inconsistent with the reason for such excess. Revolving
Advances made after Agent has determined the existence of involuntary
overadvances shall be deemed to be involuntary overadvances and shall be
decreased in accordance with the preceding sentence. To the extent any
Out-of-Formula Loans are not actually funded by the other Lenders as provided
for in this Section 16.2(e), Agent may elect in its discretion to fund such
Out-of-Formula Loans and any such Out-of-Formula Loans so funded by Agent shall
be deemed to be Revolving Advances made by and owing to Agent, and Agent shall
be entitled to all rights (including accrual of interest) and remedies of a
Lender holding a Revolving Commitment with respect to such Revolving Advances.
(f)    In addition to (and not in substitution of) the discretionary Revolving
Advances permitted in Section 16.2(e) above, Agent is hereby authorized by the
Loan Parties and Lenders, at any time in Agent’s sole discretion, regardless of
(i) the existence of a Default or an Event of Default, (ii) whether any of the
other applicable conditions precedent set forth in Section 8.2 hereof have not
been satisfied or the Revolving Commitments have been terminated for any reason,
or (iii) any other contrary provision of this Agreement, to make Revolving
Advances to Borrowers on behalf of Lenders which Agent, in its reasonable
business judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or (c)
to pay any other amount chargeable to the Loan Parties pursuant to the terms of
this Agreement (the “Protective Advances”). Lenders holding the Revolving
Commitments shall be obligated to fund such Protective Advances and effect a
settlement with Agent therefor upon demand of Agent in accordance with their
respective Revolving Commitment Percentages. To the extent any Protective
Advances are not actually funded by the other Lenders as provided for in this
Section 16.2(f), any such Protective Advances funded by Agent shall be deemed to
be Revolving Advances made by and owing to Agent, and Agent shall be entitled to
all rights (including accrual of interest) and remedies of a Lender holding a
Revolving Commitment with respect to such Revolving Advances.
16.3.    Successors and Assigns; Participations; New Lenders.
(a)    This Agreement shall be binding upon and inure to the benefit of the Loan
Parties, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.
(b)    Each Loan Party acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating


129
074658.18062/111245555v.10

--------------------------------------------------------------------------------





interests in the Advances to any Eligible Assignee or, during the continuance of
an Event of Default, any Person other than natural persons and competitors of
any Loan Party (each such transferee or purchaser of a participating interest, a
“Participant”); provided that (i) the assigning Lender’s obligations under this
Agreement shall remain unchanged, (ii) the assigning Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Loan Parties shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) no Participant shall be granted any right to consent to any
amendment, except to the extent the same pertain to (1) reducing the aggregate
principal amount of, or interest rate on, or fees applicable to, any Advance or
(2) extending the final stated maturity of any Advance or the stated maturity of
any portion of any payment of principal of, or interest or fees applicable to,
any of the Advances; provided that the rights described in this subclause (2)
shall not be deemed to include the right to consent to any amendment with
respect to or which has the effect of requiring any mandatory prepayment of any
portion of any Advance or any amendment or waiver of any Default or Event of
Default. Each Loan Party hereby grants to any Participant a continuing security
interest in any deposits, moneys or other property actually or constructively
held by such Participant as security for the Participant’s interest in the
Advances.
(c)    Any Lender, with the consent of Agent, may sell, assign or transfer all
or any part of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to one or more additional
Eligible Assignees or, during the continuance of an Event of Default, any Person
other than natural persons and competitors of any Loan Party, and one or more
additional Persons (other than natural persons) may commit to make Advances
hereunder (each a “Purchasing Lender”) pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for recording, provided, however, that each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender's rights and obligations under this Agreement with respect to
each of the Revolving Advances under this Agreement in which such Lender has an
interest. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Revolving Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Revolving Commitment Percentages arising from the
purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents. The Loan Parties shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing; provided,
however, that the consent of Borrowing Agent in respect of any assignment
hereunder shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a
Permitted Assignee; provided that Borrowing Agent shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Agent within five (5) Business Days after having received prior
written notice thereof.


130
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(d)    Any Lender, with the consent of Agent, which consent shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity that (i) is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered, serviced or managed by the assigning Lender
or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender and Agent as appropriate and delivered to Agent for
recording. Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose. Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO. The Loan Parties shall execute and deliver such further
documents and do such further acts and things to effectuate an approved sale,
assignment or transfer under this clause (d).
(e)    Agent, acting as a non-fiduciary agent of the Loan Parties, shall
maintain at its address a copy of each Commitment Transfer Supplement and
Modified Commitment Transfer Supplement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of each Lender and
the outstanding principal, accrued and unpaid interest and other fees due
hereunder. The entries in the Register shall be conclusive, in the absence of
demonstrable error, and each Loan Party, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.
(f)    Subject to Section 16.15, each Loan Party authorizes each Lender to
disclose to any Transferee and any prospective Transferee any and all financial
information in such Lender’s possession concerning such Loan Party which has
been delivered to such Lender by or on behalf of such Loan Party pursuant to
this Agreement or in connection with such Lender’s credit evaluation of such
Loan Party.
(g)    Notwithstanding anything to the contrary set forth in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge


131
074658.18062/111245555v.10

--------------------------------------------------------------------------------





or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
16.4.    Application of Payments. Agent shall have the continuing and exclusive
right to apply any payment and any and all proceeds of Collateral to any portion
of the Obligations. To the extent that any Loan Party makes a payment or Agent
or any Lender receives any payment or proceeds of the Collateral for any Loan
Party’s benefit, which are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the Obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Agent or such Lender.
16.5.    Indemnity. Each Loan Party shall defend, protect, indemnify, pay and
save harmless Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each an “Indemnified
Party”) for and from and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, fines, actions, judgments, suits,
costs, charges, expenses and disbursements of any kind or nature whatsoever
(including fees and disbursements of one counsel for all Indemnified Parties
(except to the extent that separate counsel would be required (i) as the result
of any conflict of interest, (i) to represent the interests of the Lenders
collectively and (iii) as local counsel) (collectively, “Claims”) which may be
imposed on, incurred by, or asserted against any Indemnified Party arising out
of or in any way relating to or as a consequence, direct or indirect, of: (a)
this Agreement, the Other Documents, the Advances and other Obligations and/or
the transactions contemplated hereby including the Transactions, (b) the
transactions contemplated hereby including the Transactions, (c) any Loan
Party’s failure to observe, perform or discharge any of its covenants,
obligations, agreements or duties under or breach of any of the representations
or warranties made in this Agreement and the Other Documents (beyond any
applicable cure or notice period), (d) the enforcement of any of the rights and
remedies of Agent, Issuer or any Lender under the Agreement and the Other
Documents, (e) any imposition of fines or penalties, or disgorgement of
benefits, for violation of any Anti-Terrorism Law by any Loan Party, any
Affiliate or Subsidiary of any of the Loan Parties, and (f) any claim,
litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality, any Borrower, any Affiliate or Subsidiary
of any Borrowers, or any Guarantor, or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto; provided that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such Claims (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of any
Indemnified Party or (y) result from a claim brought by any Loan Party against
an Indemnified Party for breach in bad faith of any Indemnified Party’s
obligations hereunder or under any Other Documents but only to the extent
determined by a court of competent jurisdiction by final and nonappealable
judgment to have been bad faith on the part of such Indemnified Party.
16.6.    Notice. Any notice or request hereunder may be given to Borrowing Agent
or any Loan Party or to Agent or any Lender at their respective addresses set
forth below or at such other


132
074658.18062/111245555v.10

--------------------------------------------------------------------------------





address as may hereafter be specified in a notice designated as a notice of
change of address under this Section. Any notice, request, demand, direction or
other communication (for purposes of this Section 16.6 only, a “Notice”) to be
given to or made upon any party hereto under any provision of this Agreement
shall be given or made by telephone or in writing (which includes by means of
electronic transmission (i.e., “e-mail”) or facsimile transmission or by setting
forth such Notice on a website to which the Loan Parties are directed (an
“Internet Posting”) if Notice of such Internet Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names set forth below in this Section 16.6 or in accordance with any
subsequent unrevoked Notice from any such party that is given in accordance with
this Section 16.6. Any Notice shall be effective:
(a)    In the case of hand-delivery, when delivered;
(b)    If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
(c)    In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
(d)    In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(e)    In the case of electronic transmission, when actually received;
(f)    In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and
(g)    If given by any other means (including by overnight courier), when
actually received.
Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.
(A)    If to Agent or PNC at:


PNC Bank, National Association
One North Franklin Street, 25th Floor
Chicago, IL 60606
Attention: Portfolio Manager


133
074658.18062/111245555v.10

--------------------------------------------------------------------------------





Telephone: (312) 454-2902
Facsimile: (312) 338-8286


with a copy to:    


Blank Rome LLP
One Logan Square
130 North 18th Street
Philadelphia, PA 19103
Attention: Michael C. Graziano, Esq.
Telephone: (215) 569-5387
Facsimile: (215) 832-5387


(B)    If to Borrowing Agent or any Loan Party:


Perma-Pipe International Holdings, Inc.
6410 W. Howard Street
Niles, Illinois 60714
Attention:    Chief Financial Officer
Telephone:    847-929-1206
Facsimile:    847-470-1204


with a copy to:    


Foley & Lardner LLP
777 E. Wisconsin Avenue
Milwaukee, WI 53202
Attention:    Patricia J. Lane
Telephone:    (414) 297-5635
Facsimile:    (414) 297-4900


16.7.    Survival. The obligations of the Loan Parties under Sections 2.2(f),
2.2(g), 2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 hereof and the obligations of
Lenders under Sections 2.2, 2.15(b), 2.16, 2.18, 2.19 and 14.8 hereof, shall
survive the termination of this Agreement and the Other Documents and the
Payment in Full of the Obligations.
16.8.    Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
16.9.    Expenses. The Loan Parties shall pay (a) all reasonable and documented
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Agent), and
shall pay all fees and time charges and disbursements for attorneys who may be
employees of Agent, in connection with the preparation,


134
074658.18062/111245555v.10

--------------------------------------------------------------------------------





negotiation, execution, delivery and administration of this Agreement and the
Other Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (b) all reasonable and documented out-of-pocket
expenses incurred by Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(c) all out-of-pocket expenses incurred by Agent, any Lender or Issuer
(including the fees, charges and disbursements of one counsel for Agent, any
Lender or Issuer (except to the extent that separate counsel would be required
(i) as the result of any conflict of interest, (i) to represent the interests of
the Lenders collectively and (iii) as local counsel)), and shall pay all fees
and time charges for attorneys who may be employees of Agent, any Lender or
Issuer, in connection with the enforcement or protection of its rights (i) in
connection with this Agreement and the Other Documents, including its rights
under this Section, or (ii) in connection with the Advances made or Letters of
Credit issued hereunder, including all such documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances or Letters of Credit, and (d) all reasonable and documented
out-of-pocket expenses of Agent’s regular employees and agents engaged
periodically to perform audits of any Loan Party’s or any Loan Party’s
Affiliate’s or Subsidiary’s books, records and business properties.
16.10.    Injunctive Relief. Each Loan Party recognizes that, in the event any
Loan Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
16.11.    Consequential Damages. Each party hereto waives, to the maximum extent
not prohibited by law, any right it may have to claim or recover in any legal
action or proceeding any special, exemplary, punitive or consequential damages
arising out of or related to this Agreement or the Other Documents or the
transactions contemplated hereby or thereby.
16.12.    Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
16.13.    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.
16.14.    Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
16.15.    Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all information obtained by Agent, such Lender or such
Transferee pursuant to the requirements


135
074658.18062/111245555v.10

--------------------------------------------------------------------------------





of or in connection with this Agreement in accordance with Agent’s, such
Lender’s and such Transferee’s customary procedures for handling confidential
information of this nature; provided, however, Agent, each Lender and each
Transferee may disclose such confidential information (a) to its examiners,
Affiliates, directors, officers, partners, employees, agents, outside auditors,
counsel and other professional advisors on a need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (b) to Agent, any Lender or to any prospective
Transferees (it being understood that each prospective Transferee to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law, Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Loan Party of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials provided by any Loan Party other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been Paid in Full,
the Commitments have been terminated and this Agreement has been terminated.
Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to such Loan
Party or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each Loan Party hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or Affiliate of any Lender
receiving such information shall be bound by the provisions of this Section
16.15 as if it were a Lender hereunder. Such authorization shall survive the
repayment of the other Obligations and the termination of this Agreement.
Notwithstanding any non-disclosure agreement or similar document executed by
Agent in favor of any Loan Party or any of any Loan Party’s affiliates, the
provisions of this Agreement shall supersede such agreements.
16.16.    Publicity. Each Loan Party and each Lender hereby authorizes Agent to
make appropriate announcements of the financial arrangement entered into among
the Loan Parties, Agent and Lenders, including announcements which are commonly
known as tombstones, in such publications and to such selected parties as Agent
shall deem appropriate; provided that all such announcements, publicity or
advertising which refers to this Agreement, the Other Documents, the
transactions contemplated hereby or thereby, or to any Loan Party or its
Affiliates shall be subject to the prior written approval of the Borrowing
Agent, not to be unreasonably withheld, conditioned or delayed.
16.17.    Certifications From Banks and Participants; USA PATRIOT Act.


136
074658.18062/111245555v.10

--------------------------------------------------------------------------------





(a)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement in Section 313 of the
USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA PATRIOT Act.
(b)    The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an "account" with such financial institution. Consequently, any
Lender may from time to time request, and each Loan Party shall provide to such
Lender, such Loan Party's name, address, tax identification number and/or such
other identifying information as shall be necessary for such Lender to comply
with the USA PATRIOT Act and any other Anti-Terrorism Law.
16.18.    Anti-Terrorism Laws.
(a)    Each Loan Party represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(b)    Each Loan Party covenants and agrees that (i) no Covered Entity will
become a Sanctioned Person, (ii) no Covered Entity, either in its own right or
through any third party, will (A) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (B) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Loan Parties shall promptly notify Agent in
writing upon the occurrence of a Reportable Compliance Event.
16.19.    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary contained in this Agreement, any Other
Document, or any other agreement, arrangement or understanding among any Agent,
Lenders and the Loan Parties, Agent, each Lender and each Loan Party
acknowledges that any liability of any EEA Financial Institution arising under
this Agreement or any Other Document, to the extent such liability is


137
074658.18062/111245555v.10

--------------------------------------------------------------------------------





unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Other Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution.
To the extent not prohibited by Applicable Law, each Lender shall notify the
Borrowing Agent and the Agent if it has become the subject of a Bail-In Action
(or any case or other proceeding in which a Bail-In Action may occur).
XVII.    GUARANTY.
17.1.    Guaranty. Each Guarantor hereby unconditionally guarantees, as a
primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all Obligations;
provided that with respect to Obligations under or in respect of any Swap
Obligation, the foregoing guarantee shall only be effective to the extent that
such Guarantor is a Qualified ECP Loan Party at the time such Swap Obligation is
entered into and such Obligations and such guarantee thereof are not Excluded
Hedge Liabilities. Each payment made by any Guarantor pursuant to this Guaranty
shall be made in lawful money of the United States in immediately available
funds.
17.2.    Waivers. Each Guarantor hereby absolutely, unconditionally and
irrevocably waives (a) except as otherwise expressly provided in this Agreement,
promptness, diligence, notice of acceptance, notice of presentment of payment
and any other notice hereunder, (b) except as otherwise expressly provided in
this Agreement, demand of payment, protest, notice of dishonor or nonpayment,
notice of the present and future amount of the Obligations and any other notice
with respect to the Obligations, (c) any requirement that Agent, any Lender
protect, secure, perfect or insure any security interest or Lien on any property
subject thereto or exhaust any right or take any action against any other Loan
Party, or any Person or any Collateral, (d) except as otherwise expressly
provided in this Agreement, any other action, event or precondition to the
enforcement hereof or the performance by each such Guarantor of the Obligations,
and (e) any defense arising by any lack


138
074658.18062/111245555v.10

--------------------------------------------------------------------------------





of capacity or authority or any other defense of any Loan Party or any notice,
demand or defense by reason of cessation from any cause of Obligations other
than the Payment in Full of the Obligations and any defense that any other
guarantee or security was or was to be obtained by Agent.
17.3.    No Defense. No invalidity, irregularity, voidableness, voidness or
unenforceability of this Agreement or any Other Document or any other agreement
or instrument relating thereto, or of all or any part of the Obligations or of
any collateral security therefor shall affect, impair or be a defense hereunder.
17.4.    Guaranty of Payment. The Guaranty hereunder is one of payment and
performance, not collection, and the obligations of each Guarantor hereunder are
independent of the Obligations of the other Loan Parties, and a separate action
or actions may be brought and prosecuted against any Guarantor to enforce the
terms and conditions of this Article XVII, irrespective of whether any action is
brought against any other Loan Party or other Persons or whether any other Loan
Party or other Persons are joined in any such action or actions. Each Guarantor
waives any right to require that any resort be had by Agent or any Lender to any
security held for payment of the Obligations or to any balance of any deposit
account or credit on the books of Agent or any Lender in favor of any Loan Party
or any other Person. No election to proceed in one form of action or
proceedings, or against any Person, or on any Obligations, shall constitute a
waiver of Agent’s right to proceed in any other form of action or proceeding or
against any other Person unless Agent has expressed any such right in writing.
Without limiting the generality of the foregoing, no action or proceeding by
Agent against any Loan Party under any document evidencing or securing
indebtedness of any Loan Party to Agent shall diminish the liability of any
Guarantor hereunder, except to the extent Agent receives actual payment on
account of Obligations by such action or proceeding, notwithstanding the effect
of any such election, action or proceeding upon the right of subrogation of any
Guarantor in respect of any Loan Party.
17.5.    Liabilities Absolute. The liability of each Guarantor hereunder shall
be absolute, unlimited and unconditional and shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any claim, defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any other Obligation or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor shall not be discharged or impaired, released, limited or otherwise
affected by:
(a)    any change in the manner, place or terms of payment or performance,
and/or any change or extension of the time of payment or performance of,
release, renewal or alteration of, or any new agreements relating to any
Obligation, any security therefor, or any liability incurred directly or
indirectly in respect thereof, or any rescission of, or amendment, waiver or
other modification of, or any consent to departure from, this Agreement or any
Other Document, including any increase in the Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;
(b)    any sale, exchange, release, surrender, loss, abandonment, realization
upon any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing,


139
074658.18062/111245555v.10

--------------------------------------------------------------------------------





all or any of the Obligations, and/or any offset there against, or failure to
perfect, or continue the perfection of, any Lien in any such property, or delay
in the perfection of any such Lien, or any amendment or waiver of or consent to
departure from any other guaranty for all or any of the Obligations;
(c)    the failure of Agent or any Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party or any other Loan Party or
any other Person under the provisions of this Agreement or any Other Document or
any other document or instrument executed and delivered in connection herewith
or therewith;
(d)    any settlement or compromise of any Obligation, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of any Loan
Party to creditors of any Loan Party other than any other Loan Party;
(e)    any manner of application of Collateral, or proceeds thereof, to all or
any of the Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Obligations or any other assets of any Loan
Party; and
(f)    any other agreements or circumstance of any nature whatsoever that may or
might in any manner or to any extent vary the risk of any Guarantor, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the Guaranty hereunder and/or the obligations of any Guarantor, or
a defense to, or discharge of, any Loan Party or any other Person or party
hereto or the Obligations or otherwise with respect to the Advances or other
financial accommodations to the Loan Parties pursuant to this Agreement and/or
the Other Documents.
17.6.    Waiver of Notice. Except as otherwise expressly provided in this
Agreement, Agent shall have the right to do any of the above without notice to
or the consent of any Guarantor and each Guarantor expressly waives any right to
notice of, consent to, knowledge of and participation in any agreements relating
to any of the above or any other present or future event relating to Obligations
whether under this Agreement or otherwise or any right to challenge or question
any of the above and waives any defenses of such Guarantor which might arise as
a result of such actions.
17.7.    Agent’s Discretion. Agent may at any time and from time to time
(whether prior to or after the revocation or termination of this Agreement)
without the consent of, or notice to, any Guarantor, and without incurring
responsibility to any Guarantor or impairing or releasing the Obligations, apply
any sums by whomsoever paid or howsoever realized to any Obligations regardless
of what Obligations remain unpaid.
17.8.    Reinstatement.
(a)    The Guaranty provisions herein set forth herein shall continue to be
effective or be reinstated, as the case may be, if claim is ever made upon Agent
or any Lender for repayment or recovery of any amount or amounts received by
such Agent or such Lender in payment or on account of any of the Obligations and
such Person repays all or part of said amount for any reason


140
074658.18062/111245555v.10

--------------------------------------------------------------------------------





whatsoever, including, without limitation, by reason of any judgment, decree or
order of any court or administrative body having jurisdiction over such Person
or the respective property of each, or any settlement or compromise of any claim
effected by such Person with any such claimant (including any Loan Party); and
in such event each Guarantor hereby agrees that any such judgment, decree,
order, settlement or compromise or other circumstances shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
note or other instrument evidencing any Obligation, and each Guarantor shall be
and remain liable to Agent and/or Lenders for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by such
Persons.
(b)    Agent shall not be required to marshal any assets in favor of any
Guarantor, or against or in payment of Obligations.
(c)    No Guarantor shall be entitled to claim against any present or future
security held by Agent from any Person for Obligations in priority to or equally
with any claim of Agent, or assert any claim for any liability of any Loan Party
to any Guarantor in priority to or equally with claims of Agent for Obligations,
and no Guarantor shall be entitled to compete with Agent with respect to, or to
advance any equal or prior claim to any security held by Agent for Obligations.
(d)    If any Loan Party makes any payment to Agent, which payment is wholly or
partly subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to any Person under any federal or provincial
statute or at common law or under equitable principles, then to the extent of
such payment, the Obligation intended to be paid shall be revived and continued
in full force and effect as if the payment had not been made, and the resulting
revived Obligation shall continue to be guaranteed, uninterrupted, by each
Guarantor hereunder.
(e)    All present and future monies payable by any Loan Party to any Guarantor,
whether arising out of a right of subrogation or otherwise, are collaterally
assigned to Agent for its benefit and for the ratable benefit of Lenders as
security for such Guarantor’s liability to Agent and Lenders hereunder and are
postponed and subordinated to Agent’s prior right to Payment in Full of the
Obligations. Except to the extent prohibited otherwise by this Agreement, all
monies received by any Guarantor from any Loan Party shall be held by such
Guarantor as agent and trustee for Agent. This collateral assignment,
postponement and subordination shall only terminate when the Obligations are
Paid in Full and this Agreement is irrevocably terminated.
(f)    Each Loan Party acknowledges this assignment, postponement and
subordination and, except as otherwise set forth herein, agrees to make no
payments to any Guarantor without the prior written consent of Agent. Each Loan
Party agrees to give full effect to the provisions hereof.
[signature pages follow]






141
074658.18062/111245555v.10

--------------------------------------------------------------------------------






Each of the parties has signed this Agreement as of the day and year first above
written.


BORROWERS:
PERMA-PIPE INTERNATIONAL HOLDINGS, INC.


By: /s/ Karl J. Schmidt__________
Name: Karl J. Schmidt
Title: Chief Financial Officer


PERMA-PIPE, INC.


By: /s/ Karl J. Schmidt__________
Name: Karl J. Schmidt
Title: Chief Financial Officer
 
 
 
PERMA-PIPE CANADA LTD.


By: /s/ Karl Schmidt____________
Name: Karl Schmidt
Title: Treasurer


 
 
GUARANTOR:
PERMA-PIPE CANADA, INC.


By: /s/ Karl J. Schmidt__________
Name: Karl J. Schmidt
Title: Chief Financial Officer


 
 







Signature Page to Revolving Credit and Security Agreement


074658.18062/111245555v.10

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
as Agent and Lender
By: /s/ Thomas F. Karlov___________
Name: Thomas F. Karlov
Title: Senior Vice President







Signature Page to Revolving Credit and Security Agreement


074658.18062/111245555v.10

--------------------------------------------------------------------------------








Exhibit 1.2(a)
Form of Borrowing Base Certificate


See attached


[PNC TO PROVIDE FORM]




074658.18062/111245555v.10

--------------------------------------------------------------------------------







Exhibit 1.2(b)
Form of Compliance Certificate


COMPLIANCE CERTIFICATE


PNC Bank, National Association
[____________________]
[____________________]
Attention: [___________]


The undersigned, the [Chief Financial Officer] of PERMA-PIPE INTERNATIONAL
HOLDINGS, INC., a Delaware corporation (“Borrowing Agent”), certifies to PNC
BANK, NATIONAL ASSOCIATION, in its capacity as agent (in such capacity,
“Agent”), and the Lenders (as defined below) that, pursuant to the terms and
conditions of that certain Revolving Credit and Security Agreement, dated as of
September 20, 2018 (as it may be amended, modified, supplemented, renewed,
restated or replaced from time to time, the “Credit Agreement”), by and among
the Borrowing Agent (together with each other Person joined thereto as a
borrower from time to time, collectively, the “Borrowers”, and each a
“Borrower”), Perma-Pipe Canada, Inc., a Delaware corporation (“Canada Holdings”
and together with each other Person joined thereto as a guarantor from time to
time, collectively, the “Guarantors”, and each a “Guarantor” and together with
the Borrowers, collectively the “Loan Parties” and each a “Loan Party”), the
financial institutions party thereto as lenders from time to time (collectively,
the “Lenders” and each a “Lender”) and Agent, the Loan Parties are in compliance
for the [month / quarter / fiscal year] ending __________________, 201__ with
all required covenants set forth in the Credit Agreement and no Default or Event
of Default exists (if not true, in the “Comments Regarding Exceptions” section
below specify the Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by the Loan Parties with
respect to such Default or Event of Default). Capitalized terms used in this
Compliance Certificate and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.


Without limiting the foregoing, the undersigned certifies that the Loan Parties
are in compliance with the requirements or restrictions imposed by Sections 6.5,
7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.11, 7.18, 7.19 and 7.20 of the Credit
Agreement, except as may be set forth below


Attached hereto as Schedule A are covenant calculations which show such
compliance (or non-compliance) with Section 6.5 and 7.7 of the Credit Agreement.


Compliance status is indicated by circling Yes/No under “Complies” column.




074658.18062/111245555v.10

--------------------------------------------------------------------------------





Financial Covenants
Required
Actual
Complies
Section 6.5 (a) – Minimum EBITDA


$[___________]
$___________
Yes No
Section 6.5 (b) – Fixed Charge Coverage Ratio Consolidated North American
Entities


≥ 1.10 to 1.00
___ to 1.00
Yes No
Section 6.5 (c) – Consolidated Fixed Charge Coverage Ratio


≥ 1.10 to 1.00
___ to 1.00
Yes No
Section 7.7 – Maximum Capital Expenditures
≤ $[3,000,000]
$_____________
Yes No
Other Covenants
Complies
Section 7.2 – Dispositions
Yes No
Section 7.3 – Liens
Yes No
Section 7.4 – Guarantees
Yes No
Section 7.5 – Investments
Yes No
Section 7.6 – Loans
Yes No
Section 7.8 – Dividends
Yes No
Section 7.9 – Indebtedness
Yes No
Section 7.11 – Transactions with Affiliates
Yes No
Section 7.18 – Holdings
Yes No
Section 7.19 – Inactive Subsidiaries
Yes No
Section 7.20 – Subordinated Loans
Yes No



To my knowledge, except as set forth on Schedule 5.7 each Loan Party is in
material compliance with all applicable Environmental Laws.


Since the date of the last Compliance Certificate, there has been no change to
the Loan Parties’ operating or other deposit accounts, securities accounts,
commodities accounts, and other accounts at which any Loan Party maintains funds
or investments (except as permitted in the Credit Agreement and the Other
Documents), except as set forth below: __________________.


Since the date of the last Compliance Certificate, there has been no change to
the Loan Parties’ material Intellectual Property, including any applications for
any of the foregoing, and including any material licenses pursuant to which any
Loan Party is a licensee of any of the foregoing, except as set forth below:
________________________________________________.


Subject to the exceptions in Section 4.4(a)(iv) of the Credit Agreement, since
the date of the last Compliance Certificate, there has been no change to the
Loan Parties’ leased locations or to locations of Equipment and Inventory (other
than those locations permitted in the Credit Agreement), except as set forth
below: __________________________.


Since the date of the last Compliance Certificate, there has been no change to
any bond posted in excess of $1,000,000 on behalf of any Loan Party to secure
such Loan Party’s performance of any contract, and no new bond in excess of
$1,000,000 has been posted to secure any Loan Party’s performance of any
contract, except as set forth below:
________________________________________________.




074658.18062/111245555v.10

--------------------------------------------------------------------------------





Since the date of the last Compliance Certificate, there has been no change to
Loan Parties’ Equity Interests except as set forth below:
___________________________________.


[Attached as Exhibit I hereto are updates to the following schedules as
permitted by Section 9.17 of the Credit Agreement]


[4.4 (Locations of Equipment and Inventory)]
[5.9 (Intellectual Property)]
[5.21 (Equity Interests)]
[5.22 (Commercial Tort Claims)] and
[5.23 (Letter-of-Credit Rights)]


Comments Regarding Exceptions: ________________________________________.


[signature page follows]


074658.18062/111245555v.10

--------------------------------------------------------------------------------






Very truly yours,


PERMA-PIPE INTERNATIONAL HOLDINGS, INC.,
as Borrowing Agent




By:                             
Name:     
Title:
        




074658.18062/111245555v.10

--------------------------------------------------------------------------------






SCHEDULE A TO COMPLIANCE CERTIFICATE


Calculations






074658.18062/111245555v.10

--------------------------------------------------------------------------------






EXHIBIT I TO COMPLIANCE CERTIFICATE


Updates to Schedules


[4.4 (Locations of Equipment and Inventory)]
[5.9 (Intellectual Property)]
[5.21 (Equity Interests)]
[5.22 (Commercial Tort Claims)]
[5.23 (Letter-of-Credit Rights)]










074658.18062/111245555v.10

--------------------------------------------------------------------------------






Exhibit 2.1
Form of Revolving Credit Note


REVOLVING CREDIT NOTE


$18,000,000
 
September 20, 2018
 
 
 

FOR VALUE RECEIVED, PERMA-PIPE INTERNATIONAL HOLDINGS, INC., a Delaware
corporation (“Holdings”), PERMA-PIPE, INC., a Delaware corporation
(“Perma-Pipe”), PERMA-PIPE CANADA LTD., a company registered in the Province of
Alberta, Canada (“Perma-Pipe Canada” and together with Holdings, Perma-Pipe and
together with each Person joined to the Credit Agreement (as defined below) as a
borrower from time to time, collectively, the “Borrowers” and each a
“Borrower”), hereby jointly and severally promise to pay to the order of PNC
BANK, NATIONAL ASSOCIATION (the “Holder”), at the Payment Office: (I) at the end
of the Term (as defined in the Credit Agreement) and/or (I) earlier as provided
in the Credit Agreement, the principal sum of EIGHTEEN MILLION DOLLARS
($18,000,000) or such lesser sum which then represents Holder’s Revolving
Commitment Percentage of the aggregate unpaid principal amount of all Revolving
Advances made or extended to Borrowers by Holder pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, together with interest on the principal hereunder remaining
unpaid from time to time, at the rate or rates from time to time in effect under
the Credit Agreement.


THIS REVOLVING CREDIT NOTE is executed and delivered under and pursuant to the
terms of that certain Revolving Credit and Security Agreement, dated as of the
date hereof (as the same may be amended, modified, supplemented, renewed,
restated or replaced from time to time, the “Credit Agreement”), by and among
the Borrowers, Perma-Pipe Canada, Inc., a Delaware corporation and each other
Person joined thereto as a guarantor from time to time (collectively, the
“Guarantors” and each a “Guarantor” and together with the Borrowers,
collectively the “Loan Parties” and each a “Loan Party”), the financial
institutions named therein or which hereafter become a party thereto as lenders
(the “Lenders”), and PNC Bank, National Association, in its capacity as agent
for the Lenders (in such capacity, “Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.


Borrowers hereby waive diligence, presentment, demand (except as otherwise set
forth in the Credit Agreement), protest and notice (except as set forth in the
Credit Agreement) of any kind whatsoever as further set forth in the Credit
Agreement.


This Revolving Credit Note is one of the Notes referred to in the Credit
Agreement, which among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayments of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain terms and conditions therein specified.


THIS REVOLVING CREDIT NOTE, AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL




074658.18062/111245555v.10

--------------------------------------------------------------------------------





OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


EACH BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS REVOLVING
CREDIT NOTE, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS REVOLVING CREDIT NOTE, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH BORROWER HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
BORROWER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE BORROWERS HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.


[Signatures to Follow on Separate Page]








074658.18062/111245555v.10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Revolving Credit Note the
day and year first written above intending to be legally bound hereby.    


BORROWERS:
PERMA-PIPE INTERNATIONAL HOLDINGS, INC.


By: ________________________
Name:
Title:


PERMA-PIPE, INC.


By: ________________________
Name:
Title:
 
 
 
PERMA-PIPE CANADA LTD.


By: ________________________
Name:
Title:











































    
    




074658.18062/111245555v.10

--------------------------------------------------------------------------------






Exhibit 2.4
Form of Swing Loan Note


SWING LOAN NOTE


$[_____________]
 
[_________ __, 201_]
 
 
 

FOR VALUE RECEIVED, PERMA-PIPE INTERNATIONAL HOLDINGS, INC., a Delaware
corporation (“Holdings”), PERMA-PIPE, INC., a Delaware corporation
(“Perma-Pipe”), PERMA-PIPE CANADA LTD., a company registered in the Province of
Alberta, Canada (“Perma-Pipe Canada” and together with Holdings, Perma-Pipe and
together with each Person joined to the Credit Agreement (as defined below) as a
borrower from time to time, collectively, the “Borrowers” and each a
“Borrower”), hereby jointly and severally promise to pay to the order of PNC
BANK, NATIONAL ASSOCIATION (the “Holder”),, at the Payment Office, the principal
sum of [___________________] DOLLARS ($[______________]) or such lesser sum
which then represents the aggregate unpaid principal amount of all Swing Loans
made or extended to Borrowers by the Holder pursuant to the Credit Agreement, in
lawful money of the United States of America in immediately available funds,
together with interest on the principal hereunder remaining unpaid from time to
time, at the rate or rates from time to time in effect under the Credit
Agreement; provided, however, that the entire unpaid principal balance of this
Swing Loan Note shall be due and payable in full at the end of the Term, or
earlier as provided in the Credit Agreement.


THIS SWING LOAN NOTE is executed and delivered under and pursuant to the terms
of that certain Revolving Credit and Security Agreement, dated as of the date
hereof (as the same may be amended, modified, supplemented, renewed, restated or
replaced from time to time, the “Credit Agreement”), by and among the Borrowers,
Perma-Pipe Canada, Inc., a Delaware corporation and each other Person joined
thereto as a guarantor from time to time (collectively, the “Guarantors” and
each a “Guarantor” and together with the Borrowers, collectively the “Loan
Parties” and each a “Loan Party”), the financial institutions named therein or
which hereafter become a party thereto as lenders (the “Lenders”), and PNC Bank,
National Association, in its capacity as agent for the Lenders (in such
capacity, “Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.


Each Borrower hereby waives diligence, presentment, demand (except as otherwise
set forth in the Credit Agreement), protest and notice (except as otherwise set
forth in the Credit Agreement) of any kind whatsoever as further set forth in
the Credit Agreement.


This Swing Loan Note is one of the Notes referred to in the Credit Agreement,
which among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayments of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain terms and conditions therein specified.


THIS SWING LOAN NOTE, AND ALL MATTERS RELATING HERETO OR ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.




074658.18062/111245555v.10

--------------------------------------------------------------------------------









EACH BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS SWING
LOAN NOTE, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS SWING LOAN NOTE, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH BORROWER HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
BORROWER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE BORROWERS HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.


[Signatures to Follow on Separate Page]




074658.18062/111245555v.10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Swing Loan Note the day
and year first written above intending to be legally bound hereby.    


BORROWERS:
PERMA-PIPE INTERNATIONAL HOLDINGS, INC.


By: ________________________
Name:
Title:


PERMA-PIPE, INC.


By: ________________________
Name:
Title:
 
 
 
PERMA-PIPE CANADA LTD.


By: ________________________
Name:
Title:











074658.18062/111245555v.10

--------------------------------------------------------------------------------






Exhibit 8.1(c)
Form of Financial Condition Certificate


FINANCIAL CONDITION CERTIFICATE


[______ __, 201_]


TO:    PNC BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Lenders
described below (in such capacity, together with its successors and assigns, the
“Agent”), in connection with that certain Revolving Credit and Security
Agreement, dated of even date herewith (as may be supplemented, restated,
superseded, amended or replaced from time to time, the “Credit Agreement”),
among Perma-Pipe International Holdings, Inc., a Delaware corporation
(“Holdings”), Perma-Pipe, Inc., a Delaware corporation (“Perma-Pipe”),
Perma-Pipe Canada Ltd., a company registered in the Province of Alberta, Canada
(“Perma-Pipe Canada” together with Holdings, Perma-Pipe and each other Person
joined thereto as a borrower from time to time, collectively, the “Borrowers”
and each a “Borrower”), Perma-Pipe Canada, Inc., a Delaware corporation (“Canada
Holdings” and together with each other Person joined thereto as a guarantor from
time to time, collectively, the “Guarantors” and each a “Guarantor” and together
with the Borrowers, collectively the “Loan Parties” and each a “Loan Party”),
the financial institutions party thereto as lenders from time to time
(collectively, the “Lenders” and each a “Lender”) and Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.


In connection with the Credit Agreement and the Other Documents, I hereby
certify that, effective as of the Closing Date, I am the duly elected, qualified
and acting [Chief Financial Officer] of each Loan Party and, in such capacity, I
hereby conclude to my knowledge that:


A.    The execution and delivery of the Credit Agreement and the Other Documents
and the granting of any security interests or Liens pursuant to the Credit
Agreement and the Other Documents by the Loan Parties will not render the Loan
Parties insolvent. I understand that, in this context, “insolvent” with respect
to the Loan Parties means that the present fair valuation of the Loan Parties’
assets taken as a whole is less than the present fair valuation of their
probable liabilities.


B.    The execution and delivery of the Credit Agreement and the Other Documents
and the granting of the security interests and Liens by each Loan Party pursuant
to the Credit Agreement and the Other Documents will not leave the Loan Parties
with property which would constitute unreasonably small capital for the business
of the Loan Parties taken as a whole. In reaching this conclusion, I understand
that “unreasonably small capital” depends upon the nature of the business of the
Loan Parties as presently conducted, and I have reached my conclusion based on
the actual and reasonably anticipated needs for capital of the business
anticipated to be conducted by the Loan Parties and consistent with the
Projections and other information described herein.


C.    I conclude that the Loan Parties will not, taken as a whole, likely incur
debts beyond their ability to pay as such debts mature. This conclusion is
based, in part, upon my review of the Projections, which project that the Loan
Parties will have positive cash flow after paying all of their scheduled and
anticipated Indebtedness as it matures. I have concluded that the realization
from




074658.18062/111245555v.10

--------------------------------------------------------------------------------





the assets of the Loan Parties in the Ordinary Course of Business, taken as a
whole, will be sufficient to pay their recurring current debt, short term debt,
and long term debt as such debts require.


D.    No Loan Party has executed the Credit Agreement or any of the Other
Documents or made any transfer or incurred any obligations thereunder with
actual intent to hinder, delay, or defraud either present or future creditors.


I understand that Agent and the Lenders are relying on the truth and accuracy of
the foregoing in connection with the initial Advances under the Credit
Agreement.


[Signatures to Follow on Separate Page]




074658.18062/111245555v.10

--------------------------------------------------------------------------------






I hereby certify, in my capacity as [Chief Financial Officer] of each Loan
Party, and not individually, that the foregoing information is true and correct
and execute this certificate as of the date first written above.


BORROWERS:
PERMA-PIPE INTERNATIONAL HOLDINGS, INC.


By: ________________________
Name:
Title: Chief Financial Officer


PERMA-PIPE, INC.


By: ________________________
Name:
Title: Chief Financial Officer


 
 
 
PERMA-PIPE CANADA LTD.


By: ________________________
Name:
Title: Chief Financial Officer


 
 
GUARANTOR:
PERMA-PIPE CANADA, INC.


By: ________________________
Name:
Title: Chief Financial Officer













074658.18062/111245555v.10

--------------------------------------------------------------------------------






Exhibit 16.3
Form of Commitment Transfer Supplement


COMMITMENT TRANSFER SUPPLEMENT


This COMMITMENT TRANSFER SUPPLEMENT, dated as of [___________], 201[_] (this
“Commitment Transfer Supplement”), by and among __________________ (“Transferor
Lender”), ______________ (“Purchasing Lender”), and PNC BANK, NATIONAL
ASSOCIATION, as agent for the Lenders under the Credit Agreement (as defined
below) (in such capacity, the “Agent”).


W I T N E S S E T H


WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with Section 16.3 of that certain Revolving Credit and Security
Agreement, dated as of September 20, 2018 (as amended, modified, supplemented,
renewed, restated or replaced from time to time, the “Credit Agreement”), by and
among Perma-Pipe International Holdings, Inc., a Delaware corporation
(“Holdings”), Perma-Pipe, Inc., a Delaware corporation (“Perma-Pipe”),
Perma-Pipe Canada Ltd., a company registered in the Province of Alberta, Canada
(“Perma-Pipe Canada” together with Holdings, Perma-Pipe and each other Person
joined thereto as a borrower from time to time, collectively, the “Borrowers”,
and each a “Borrower”), Perma-Pipe Canada, Inc., a Delaware corporation, and
each other Person joined thereto as a guarantor from time to time (collectively,
the “Guarantors” and each a “Guarantor” and together with the Borrowers,
collectively the “Loan Parties” and each a “Loan Party”), the financial
institutions party thereto as lenders from time to time (collectively, the
“Lenders” and each a “Lender”) and Agent.


WHEREAS, Purchasing Lender wishes to become a Lender party to the Credit
Agreement; and


WHEREAS, the Transferor Lender is selling and assigning to Purchasing Lender
rights, obligations and commitments under the Credit Agreement;


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.    All capitalized terms used herein which are not defined shall have the
meanings given to them in the Credit Agreement.


2.    Upon receipt by Agent of four counterparts of this Commitment Transfer
Supplement, to each of which is attached a fully completed Schedule I, and each
of which has been executed by the Transferor Lender and Agent, Agent will
transmit to Transferor Lender and Purchasing Lender a Transfer Effective Notice,
substantially in the form of Schedule II to this Commitment Transfer Supplement
(a “Transfer Effective Notice”). Such Transfer Effective Notice shall set forth,
inter alia, the date on which the transfer effected by this Commitment Transfer
Supplement shall become effective (the “Transfer Effective Date”), which date
unless otherwise noted therein, shall not be earlier than the first Business Day
following the date such Transfer Effective Notice is received. From and after
the Transfer Effective Date, Purchasing Lender shall be a Lender party to the
Credit Agreement for all purposes thereof.




074658.18062/111245555v.10

--------------------------------------------------------------------------------







3.    At or before 12:00 Noon (New York time) on the Transfer Effective Date
Purchasing Lender shall pay to Transferor Lender, in immediately available
funds, an amount equal to the purchase price, as agreed between Transferor
Lender and such Purchasing Lender (the “Purchase Price”), of the portion of the
Advances being purchased by such Purchasing Lender (such Purchasing Lender’s
“Purchased Percentage”) of the outstanding Advances and other amounts owing to
the Transferor Lender under the Credit Agreement, and the Note(s). Effective
upon receipt by Transferor Lender of the Purchase Price from a Purchasing
Lender, Transferor Lender hereby irrevocably sells, assigns and transfers to
such Purchasing Lender, without recourse, representation or warranty, and
Purchasing Lender hereby irrevocably purchases, takes and assumes from
Transferor Lender, such Purchasing Lender’s Purchased Percentage of the Advances
and other amounts owing to the Transferor Lender under the Credit Agreement and
the Note(s) together with all instruments, documents and collateral security
pertaining thereto.


4.    Transferor Lender has made arrangements with Purchasing Lender with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees heretofore
received by Transferor Lender pursuant to the Credit Agreement prior to the
Transfer Effective Date and (ii) the portion, if any, to be paid, and the date
or dates of payment, by such Purchasing Lender to Transferor Lender of fees or
interest received by such Purchasing Lender pursuant to the Credit Agreement
from and after the Transfer Effective Date.


5.    (a)    All principal payments that would otherwise be payable from and
after the Transfer Effective Date to or for the account of Transferor Lender
pursuant to the Credit Agreement and the Note(s) shall, instead, be payable to
or for the account of Transferor Lender and Purchasing Lender, as the case may
be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement.


(b)    All interest, fees and other amounts that would otherwise accrue for the
account of Transferor Lender from and after the Transfer Effective Date pursuant
to the Credit Agreement and the Note(s) shall, instead, accrue for the account
of, and be payable to, Transferor Lender and Purchasing Lender, as the case may
be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement. In the event that any amount of interest, fees
or other amounts accruing prior to the Transfer Effective Date was included in
the Purchase Price paid by any Purchasing Lender, Transferor Lender and
Purchasing Lender will make appropriate arrangements for payment by Transferor
Lender to such Purchasing Lender of such amount upon receipt thereof from
Borrowers.


6.    Concurrently with the execution and delivery hereof, Transferor Lender
will provide to Purchasing Lender conformed copies of the Credit Agreement and
all related documents delivered to Transferor Lender.


7.    Each of the parties to this Commitment Transfer Supplement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Commitment Transfer Supplement.






074658.18062/111245555v.10

--------------------------------------------------------------------------------





8.    By executing and delivering this Commitment Transfer Supplement,
Transferor Lender and Purchasing Lender confirm to and agree with each other and
Agent and Lenders as follows: (i) other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned hereby
free and clear of any adverse claim, Transferor Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, the Note(s) or any other instrument or
document provided pursuant thereto; (ii) Transferor Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance or observance by Borrowers
of any of their Obligations under the Credit Agreement or any of the Other
Documents; (iii) Purchasing Lender confirms that it has received a copy of the
Credit Agreement, together with copies of such financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment Transfer Supplement;
(iv) Purchasing Lender will, independently and without reliance upon Agent,
Transferor Lender or any other Lenders and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(v) Purchasing Lender appoints and authorizes Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement as are
delegated to Agent by the terms thereof; (vi) Purchasing Lender agrees that it
will perform all of its respective obligations as set forth in the Credit
Agreement to be performed by each as a Lender; and (vii) Purchasing Lender
represents and warrants to Transferor Lender, Lenders, each Agent and Borrowers
that it (A) has full power, authority and legal right to enter into this
Commitment Transfer Supplement and to perform all of its obligations as set
forth in the Credit Agreement and the Other Documents, (B) is duly formed and in
good standing under the laws of the State of [_______], (C) is either (x)
entitled to the benefits of an income tax treaty with the United States of
America that provides for an exemption from the United States withholding tax on
interest and other payments made by Borrowers under the Credit Agreement and
Other Documents or (y) is engaged in trade or business within the United States
of America and (D) is an Eligible Assignee and not an EEA Financial Institution.


9.    By executing and delivering this Commitment Transfer Supplement,
Purchasing Lender hereby represents and warrants to Transferor Lender that: (a)
no Covered Entity (as hereinafter defined) (i) is a Sanctioned Person; (ii) has
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person; or (iii) does business in or with, or derives
any of its operating income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any law, regulation,
order or directive enforced by any Compliance Authority; (b) the funds used to
purchase the Advances pursuant to this Commitment Transfer Supplement are not
derived from any unlawful activity; and (c) each Covered Entity is in compliance
with, and no Covered Entity engages in any dealings or transactions prohibited
by, the laws of the United States, including but not limited to any
Anti-Terrorism Laws. As used herein: (I) the term “Anti-Terrorism Laws” means
any Laws relating to terrorism, trade sanctions programs and embargoes,
import/export licensing, money laundering or bribery, and any regulation, order,
or directive promulgated, issued or enforced pursuant to such Laws, all as
amended, supplemented or replaced from time to time, (II) the term “Compliance
Authority” means each and all of the (a) U.S. Treasury Department/Office of
Foreign Assets Control, (b) U.S. Treasury Department/Financial Crimes
Enforcement Network, (c) U.S. State Department/Directorate of Defense Trade
Controls, (d) U.S. Commerce Department/Bureau of Industry and Security, (e) U.S.
Internal




074658.18062/111245555v.10

--------------------------------------------------------------------------------





Revenue Service, (f) U.S. Justice Department, and (g) U.S. Securities and
Exchange Commission, (III) the term “Covered Entity” means Purchasing Lender,
its Affiliates and Subsidiaries, all owners of the foregoing, and all brokers or
other agents of Purchasing Lender acting in any capacity in connection with the
transactions contemplated by this Commitment Transfer Supplement, (IV) the term
“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law, and (V) the term “Sanctioned Person” means any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law. Purchasing Lender has provided, and
has caused each other Covered Entity to provide, to the extent requested by
Transferor Lender, any and all certifications and information that Transferor
Lender has requested to confirm compliance by Purchasing Lender and each other
Covered Entity with Anti-Terrorism Laws including, without limitation: (i) the
name, address and taxpayer identification number of Purchasing Lender and of
each other Covered Entity; and (ii) such information about Purchasing Lender’s
source of funds as Transferor Lender may have requested to insure compliance
with all Anti-Terrorism Laws. No sale of the Advances shall be consummated until
Purchasing Lender has provided all required information to the satisfaction of
Transferor Lender.


10.    Schedule I hereto sets forth the revised Revolving Commitment Percentages
of Transferor Lender and the Revolving Commitment Percentages of Purchasing
Lender as well as administrative information with respect to Purchasing Lender.


11.    This Commitment Transfer Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York applied to contracts to be
performed wholly within the State of New York (including Sections 5-1401 and
5-1402 of the New York General Obligations Law, but excluding all other choice
of law and conflicts of law rules).


[Signatures Begin on Next Page]






074658.18062/111245555v.10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on the
date set forth above.


[______________________________________]
as Transferor Lender


                            
By:________________________________
Name:
Title:




[______________________________________]
as Purchasing Lender


By:                         
Name:
Title:


PNC BANK, NATIONAL ASSOCIATION,
as Agent


By:________________________________
Name:
Title:




[ACCEPTED AND ACKNOWLEDGED:]


PERMA-PIPE INTERNATIONAL HOLDINGS, INC.,
as Borrowing Agent
                        
By:                             
Name:
Title:












[Signature Page to Commitment Transfer Supplement]


074658.18062/111245555v.10

--------------------------------------------------------------------------------








SCHEDULE I
TO
COMMITMENT TRANSFER SUPPLEMENT


REVISED COMMITMENT AMOUNTS OF
TRANSFEROR LENDER AND PURCHASING LENDER


[TRANSFEROR LENDER]
Revised Revolving Commitment Amount


Revised Revolving Commitment Percentage


$__________




___________%


[PURCHASING LENDER]
Revolving Commitment Amount


Revolving Commitment Percentage


$___________


___________%


Addresses for Notices for Purchasing Lender


Attention:
Telephone:
Telecopier:
 
 







074658.18062/111245555v.10

--------------------------------------------------------------------------------






SCHEDULE II
TO
COMMITMENT TRANSFER SUPPLEMENT


[Form of Transfer Effective Notice]


To:                 , as Transferor Lender


and


, as Purchasing Lender:


The undersigned, as Agent under the Revolving Credit and Security Agreement,
dated as of September 20, 2018, by and among Perma-Pipe International Holdings,
Inc., a Delaware corporation (“Holdings”), Perma-Pipe, Inc., a Delaware
corporation (“Perma-Pipe”), Perma-Pipe Canada Ltd., a company registered in the
Province of Alberta, Canada (“Perma-Pipe Canada” together with Holdings,
Perma-Pipe and each other Person joined thereto as a borrower from time to time,
collectively, the “Borrowers”, and each a “Borrower”), Perma-Pipe Canada, Inc.,
a Delaware corporation, and each other Person joined thereto as a guarantor from
time to time (collectively, the “Guarantors”, and each a “Guarantor” and
together with the Borrowers, collectively the “Loan Parties” and each a “Loan
Party”), each of the financial institutions party thereto from time to time as
lenders (collectively, the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION as
agent for the Lenders, acknowledges receipt of four (4) executed counterparts of
a completed Commitment Transfer Supplement in the form attached hereto. [Note:
Attach copy of Commitment Transfer Supplement.] Capitalized terms defined in the
Commitment Transfer Supplement are used herein as therein defined.


Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be [Insert date of Transfer Effective Notice].


                        
PNC BANK, NATIONAL ASSOCIATION,                             as Agent


By:                         
Name:     
Title:








ACCEPTED FOR RECORDATION
IN REGISTER:








074658.18062/111245555v.10

--------------------------------------------------------------------------------





Schedule 1.1
Commitments






Lender
Revolving Commitment Amount
Revolving Commitment Percentage
Total Commitment
Amount
Total Commitment Percentage
PNC Bank, National Association
$18,000,000
100%
$18,000,000
100%
Total
$18,000,000
100%
$18,000,000
100%













074658.18062/111245555v.10